Exhibit 10.9

Execution Version

SECOND LIEN TERM LOAN CREDIT AGREEMENT

dated as of March 15, 2019,

among

HORIZON GLOBAL CORPORATION,

The Lenders Party Hereto,

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   DEFINITIONS  

SECTION 1.01

  

Defined Terms

     1  

SECTION 1.02

  

Classification of Loans and Borrowings

     26  

SECTION 1.03

  

Terms Generally

     26  

SECTION 1.04

  

Accounting Terms; GAAP

     27   ARTICLE II   THE CREDITS  

SECTION 2.01

  

Loans

     27  

SECTION 2.02

  

Borrowings

     27  

SECTION 2.03

  

Requests for Borrowings

     28  

SECTION 2.04

  

[Reserved]

     28  

SECTION 2.05

  

[Reserved]

     28  

SECTION 2.06

  

Funding of Borrowings

     28  

SECTION 2.07

  

Interest Elections

     29  

SECTION 2.08

  

Termination of Commitments

     30  

SECTION 2.09

  

Repayment of Loans; Evidence of Debt

     30  

SECTION 2.10

  

Maturity Date

     30  

SECTION 2.11

  

Prepayment of Loans

     30  

SECTION 2.12

  

Fees

     32  

SECTION 2.13

  

Interest

     33  

SECTION 2.14

  

Alternate Rate of Interest

     34  

SECTION 2.15

  

Increased Costs

     35  

SECTION 2.16

  

Break Funding Payments

     36  

SECTION 2.17

  

Taxes

     36  

SECTION 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     39  

SECTION 2.19

  

Mitigation Obligations; Replacement of Lenders

     40   ARTICLE III   REPRESENTATIONS AND WARRANTIES  

SECTION 3.01

  

Organization; Powers

     41  

SECTION 3.02

  

Authorization; Enforceability

     41  

SECTION 3.03

  

Governmental Approvals; No Conflicts

     41  

SECTION 3.04

  

Financial Condition; No Material Adverse Change

     42  

SECTION 3.05

  

Properties

     42  

SECTION 3.06

  

Litigation and Environmental Matters

     42  

SECTION 3.07

  

Compliance with Laws and Agreements

     43  

SECTION 3.08

  

Investment Company Status

     43  

SECTION 3.09

  

Taxes

     43  

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 3.10

  

ERISA

     43  

SECTION 3.11

  

Disclosure

     43  

SECTION 3.12

  

Subsidiaries

     44  

SECTION 3.13

  

Insurance

     44  

SECTION 3.14

  

Labor Matters

     44  

SECTION 3.15

  

Solvency

     44  

SECTION 3.16

  

[Reserved.]

     44  

SECTION 3.17

  

Security Documents

     44  

SECTION 3.18

  

Federal Reserve Regulations

     45  

SECTION 3.19

  

Anti-Corruption Laws and Sanctions

     45  

SECTION 3.20

  

Material Contracts

     46  

SECTION 3.21

  

EEA Financial Institutions

     46  

SECTION 3.22

  

Disclosure

     46   ARTICLE IV   CONDITIONS  

SECTION 4.01

  

Closing Date

     46   ARTICLE V   AFFIRMATIVE COVENANTS  

SECTION 5.01

  

Financial Statements and Other Information

     48  

SECTION 5.02

  

Notices of Material Events

     51  

SECTION 5.03

  

Information Regarding Collateral

     52  

SECTION 5.04

  

Existence; Conduct of Business

     53  

SECTION 5.05

  

Payment of Obligations

     53  

SECTION 5.06

  

Maintenance of Properties

     53  

SECTION 5.07

  

Insurance

     53  

SECTION 5.08

  

Casualty and Condemnation

     54  

SECTION 5.09

  

Books and Records; Inspection and Audit Rights

     54  

SECTION 5.10

  

Compliance with Laws

     54  

SECTION 5.11

  

Use of Proceeds

     54  

SECTION 5.12

  

Additional Subsidiaries

     54  

SECTION 5.13

  

Further Assurances

     55  

SECTION 5.14

  

Ratings

     55   ARTICLE VI   NEGATIVE COVENANTS  

SECTION 6.01

  

Indebtedness; Certain Equity Securities

     56  

SECTION 6.02

  

Liens

     59  

SECTION 6.03

  

Fundamental Changes

     60  

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

     61  

SECTION 6.05

  

Asset Sales

     62  

SECTION 6.06

  

Sale and Leaseback Transactions

     63  

SECTION 6.07

  

Hedging Agreements

     63  

SECTION 6.08

  

Restricted Payments; Certain Payments of Indebtedness

     63  

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 6.09

  

Transactions with Affiliates

     65  

SECTION 6.10

  

Restrictive Agreements

     65  

SECTION 6.11

  

Amendment of Material Documents

     66  

SECTION 6.12

  

[Reserved]

     66  

SECTION 6.13

  

Secured Net Leverage Ratio

     66  

SECTION 6.14

  

Use of Proceeds

     67  

SECTION 6.15

  

Anti-Layering

     67   ARTICLE VII   EVENTS OF DEFAULT   ARTICLE VIII   THE AGENTS   ARTICLE
IX   [RESERVED]   ARTICLE X   MISCELLANEOUS  

SECTION 10.01

  

Notices

     72  

SECTION 10.02

  

Waivers; Amendments

     73  

SECTION 10.03

  

Expenses; Indemnity; Damage Waiver

     74  

SECTION 10.04

  

Successors and Assigns

     76  

SECTION 10.05

  

Survival

     78  

SECTION 10.06

  

Counterparts; Integration; Effectiveness

     78  

SECTION 10.07

  

Severability

     79  

SECTION 10.08

  

Right of Setoff

     79  

SECTION 10.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     79  

SECTION 10.10

  

WAIVER OF JURY TRIAL

     80  

SECTION 10.11

  

Headings

     80  

SECTION 10.12

  

Confidentiality

     80  

SECTION 10.13

  

Interest Rate Limitation

     80  

SECTION 10.14

  

Intercreditor Agreement

     81  

SECTION 10.15

  

Release of Liens and Guarantees

     81  

SECTION 10.16

  

PATRIOT Act

     81  

SECTION 10.17

  

No Fiduciary Duty

     82  

SECTION 10.18

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     82  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

    

Schedule 2.01

 

–

  

Commitments

Schedule 3.03

 

–

  

Governmental Approvals; No Conflicts

Schedule 3.05

 

–

  

Real Property

Schedule 3.06

 

–

  

Disclosed Matters

Schedule 3.12

 

–

  

Subsidiaries

Schedule 3.13

 

–

  

Insurance

Schedule 3.20

 

–

  

Material Contracts

Schedule 5.13

 

–

  

Post-Closing Schedule

Schedule 6.01

 

–

  

Existing Indebtedness

Schedule 6.02

 

–

  

Existing Liens

Schedule 6.04

 

–

  

Existing Investments

Schedule 6.09

 

–

  

Existing Affiliate Transactions

Schedule 6.10

 

–

  

Existing Restrictions

EXHIBITS:

    

Exhibit A

 

–

  

Form of Assignment and Assumption

Exhibit B

 

–

  

Form of Borrowing Request

Exhibit C

 

–

  

[Reserved]

Exhibit D

 

–

  

Form of Guarantee and Collateral Agreement

Exhibit E

 

–

  

Form of U.S. Tax Certificate

Exhibit F

 

–

  

Form of Perfection Certificate

Exhibit G

 

–

  

Form of Interest Election Request

Exhibit H

 

–

  

Form of Cash Election Request

 

-iv-



--------------------------------------------------------------------------------

SECOND LIEN TERM LOAN CREDIT AGREEMENT dated as of March 15, 2019 (this
“Agreement”), among HORIZON GLOBAL CORPORATION, as Borrower, each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and
Collateral Agent and CORRE PARTNERS MANAGEMENT, L.L.C. as Lender Representative
(together with its permitted successors in such capacity, the “Lender
Representative”).

RECITALS:

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABL Agent” means Bank of America, N.A., as administrative agent and/or
collateral agent, as applicable, under the ABL Credit Agreement, and its
successors and assigns.

“ABL Credit Agreement” means the ABL Credit Agreement dated as of June 30, 2015,
among the Borrower, the Subsidiaries party thereto as borrowers, the lenders
party thereto and Bank of America, N.A., as administrative agent and collateral
agent, as such document or the credit facility thereunder has been amended on
and prior to the date hereof and as may be amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the requirements thereof and of this Agreement and the ABL/Term Loan
Intercreditor Agreement.

“ABL Foreign Loan Party” means any Foreign Subsidiary that is a party to the ABL
Loan Documents as a borrower thereunder and/or is a party to any ABL Security
Document as a grantor or guarantor thereunder.

“ABL Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement as defined in the ABL Credit Agreement.

“ABL Loan” means a loan made pursuant to the ABL Credit Agreement.

“ABL Loan Documents” means collectively (a) the ABL Credit Agreement, (b) the
ABL Security Documents, (c) any promissory note evidencing loans under the ABL
Credit Agreement and (d) any amendment, waiver, supplement or other modification
to any of the documents described in clauses (a) through (c), in each case as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“ABL Security Documents” means the collective reference to the ABL Guarantee and
Collateral Agreement, the Mortgages (as defined in the ABL Credit Agreement) and
all other security



--------------------------------------------------------------------------------

documents delivered to the ABL Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under the ABL
Credit Agreement or the ABL Guarantee and Collateral Agreement, as such
documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“ABL/Term Loan Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the Borrower, the
other Loan Parties, the ABL Agent, the First Lien Term Loan Agent and the
Collateral Agent.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that the
Adjusted LIBO Rate shall not be less than 1.00% per annum

“Administrative Agent” means Cortland Capital Market Services LLC, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Account” means the account from time to time designated
by the Administrative Agent as the account to which payments hereunder are to be
directed.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Fee Letter” means that certain fee letter dated as of the date hereof, by
and between the Borrower and the Administrative Agent, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Lender Representative.

“Agreed Security Principles” has the meaning assigned in the Guarantee and
Collateral Agreement.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate on such day (or if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in dollars with a maturity of one month plus 1%; provided that the Alternate
Base Rate shall not be less than 2.00% per annum. For purposes of clause
(c) above, the Adjusted LIBO Rate on any day shall be the LIBO Rate, two
Business Days prior to such day for deposits in dollars with a maturity of one
month. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such

 

-2-



--------------------------------------------------------------------------------

change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Horizon Global Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and as to which a single Interest Period is in effect.

“Borrowing Request” means a written request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with any Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

-3-



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP other than such additions and expenditures made with Net
Proceeds from any casualty or other insured damage or condemnation or similar
awards and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Closing Date that would require lease
obligations that would have been characterized and accounted for as operating
leases in accordance with GAAP as in effect on the Closing Date to be
characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

“Cash Election Request” means a written request by the Borrower in accordance
with Section 2.13(a), which shall be in the form of Exhibit H or any other form
approved by the Administrative Agent.

“Certificate of Designation” means the Certificate of Designation of 18.0%
Series A cumulative preferred stock of the Borrower dated as of the date hereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of either the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
or (b) the occurrence of any change in control (or similar event, however
denominated) with respect to the Borrower under (i) any indenture or other
agreement in respect of Material Indebtedness to which the Borrower or any
Subsidiary is a party or (ii) any instrument governing any preferred stock of
the Borrower or any Subsidiary having a liquidation value or redemption value in
excess of $5,000,000.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date hereof; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Closing Date” means the date on which the conditions specified in Section 4.01
have been satisfied.

 

-4-



--------------------------------------------------------------------------------

“Closing Date Preferred Shares” means the shares of Series A cumulative
preferred stock, par value $0.01 per share, issued by the Borrower to Lenders
affiliated with the Lender Representative on the Closing Date, which may be
converted into additional warrants upon receipt of such approval as may be
required from the stockholders of the Borrower, pursuant to the Certificate of
Designation.

“Closing Date Warrants” means the warrants issued by the Borrower to the Lenders
on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

“Collateral Agent” means Cortland Capital Market Services LLC, in its capacity
as collateral agent for the Secured Parties under the Security Documents.

“Collateral and Guarantee Requirement” means the requirement that (and, with
respect to Foreign Subsidiaries, subject to the Agreed Security Principles):

(a)        the Collateral Agent shall have received from each party thereto
(other than the Collateral Agent) either (i) a counterpart of the Guarantee and
Collateral Agreement duly executed and delivered on behalf of such Loan Party,
or (ii) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, a supplement to each of the Guarantee and Collateral Agreement and
the Intercreditor Agreements, in each case in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party;

(b)        all outstanding Equity Interests of the Borrower and each Subsidiary
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Guarantee and Collateral Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary or any CFC (other than in each case, with respect to any
Foreign Subsidiary that is organized under the laws of Germany, the United
Kingdom (or any political subdivision thereof), Mexico, Canada or the
Netherlands)) and 100% of the Equity Interests of any Foreign Subsidiary
organized under the laws of Germany, the United Kingdom (or any political
subdivision thereof), Mexico, Canada or the Netherlands shall have been pledged
and the Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c)        all Indebtedness of the Borrower and each Subsidiary in an aggregate
principal amount that exceeds $500,000 that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Guarantee and Collateral Agreement and the Collateral Agent shall have received
all such promissory notes, together with instruments of transfer with respect
thereto endorsed in blank;

(d)        all documents and instruments, including Uniform Commercial Code
financing statements and intellectual property security agreements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Guarantee and
Collateral Agreement and perfect such Liens to the extent required by, and with
the priority required by, the Guarantee and Collateral Agreement (in each case
subject to the Intercreditor Agreements), shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording;

 

-5-



--------------------------------------------------------------------------------

(e)        the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to any Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid second Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent, the Lender Representative or the Required Lenders may
reasonably request, but only to the extent such endorsements are (A) available
in the relevant jurisdiction (provided in no event shall the Collateral Agent
request a creditors’ rights endorsement) and (B) available at commercially
reasonable rates, (iii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under Applicable
Law, including Regulation H of the Board of Governors, and an acknowledged
notice to the Borrower, (iv) if reasonably requested by the Lender
Representative, a current appraisal of any Mortgaged Property, prepared by an
appraiser acceptable to the Lender Representative, and in form and substance
satisfactory to the Required Lenders (it being understood that if such appraisal
is required in order to comply with the Lender Representative’s internal
policies, such request shall be deemed to be reasonable), (v) if reasonably
requested by the Lender Representative, an environmental assessment with respect
to any Mortgaged Property, prepared by environmental engineers reasonably
acceptable to the Lender Representative, and such other reports, certificates,
studies or data with respect to such Mortgaged Property as the Lender
Representative may reasonably require, all in form and substance reasonably
satisfactory to Required Lenders (it being understood that if such assessment or
other materials are required in order to comply with the Lender Representative’s
internal policies, such request shall be deemed to be reasonable), and (vi) such
abstracts, legal opinions and other documents as the Lender Representative or
the Required Lenders may reasonably request with respect to any such Mortgage or
Mortgaged Property; provided, however, in no event shall surveys be required to
be obtained with respect to any Mortgaged Property; and

(f)        each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder;

provided, that, (i) with respect to any Subsidiary Loan Party that is a Foreign
Subsidiary organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof), Mexico, Canada or the Netherlands, the
Collateral and Guarantee Requirement shall require the provision of the
documents and satisfaction of the requirements set forth in Schedule 5.13 (with
such amendments thereto and extensions of time as may be agreed by the
Administrative Agent) and (ii) with respect to any Subsidiary Loan Party that is
a Foreign Subsidiary organized under the laws of any other jurisdiction, the
Collateral and Guarantee Requirement shall be modified as reasonably requested
by the Required Lenders to reflect the requirements and limitations of the
jurisdiction in which such Foreign Subsidiary is organized.

Notwithstanding the foregoing, no Subsidiary of the Borrower shall be a
guarantor or other obligor under the First Lien Term Loan Documents unless it
shall also be a guarantor of the Loans and a Subsidiary Loan Party under the
Loan Documents.

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

 

-6-



--------------------------------------------------------------------------------

“Commitment” means, with respect to any Lender, such Lender’s commitment to make
a Loan. The Commitments of all Lenders are set forth on Schedule 2.01 hereto.
The aggregate amount of the Commitments as of the Closing Date is $51,020,408.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated cash interest expense
for such period, (ii) consolidated income tax expense for such period (including
all single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary charges for such period, (v) interest-equivalent costs associated
with any Specified Vendor Receivables Financing for such period, whether
accounted for as interest expense or loss on the sale of receivables, and all
Preferred Dividends, (vi) all losses during such period that relate to the
retirement of Indebtedness, (vii) noncash expenses during such period resulting
from the grant of Equity Interests to management and employees of the Borrower
or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) all other noncash expenses or losses of the
Borrower or any of the Subsidiaries for such period (excluding any such charge
that constitutes an accrual of or a reserve for cash charges for any future
period), (x) fees, costs and expenses in connection with the Transactions,
(xi) fees and expenses in connection with the issuance or offering of Equity
Interests or any Indebtedness (in each case, whether or not consummated), (xii)
costs and expenses of professional fees of the Borrower and its Subsidiaries or
of any Agent or Lender to the extent the Borrower is required to reimburse such
Agent or Lender therefor, (xiii) unusual or nonrecurring expenses or costs,
including restructuring, moving and severance expense, provided that the
aggregate amount added to Consolidated EBITDA pursuant to this clause
(xiii) shall not exceed $ 5,000,000 in any four Fiscal Quarter period,
(xiv) fees, costs and expenses incurred in connection with any proposed asset
sale (whether or not consummated); provided that the aggregate amount added to
Consolidated EBITDA pursuant to this clause (xiv) shall not exceed $5,000,000
for all periods and (xv) non-cash losses on asset sales, minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, (i) any extraordinary gains for such period, (ii) any non-cash income,
profits or gains for such period and (iii) any gains realized from the
retirement of Indebtedness after the Closing Date, all determined on a
consolidated basis in accordance with GAAP. If the Borrower or any Subsidiary
has made any Significant Investment or any sale, transfer, lease or other
disposition of assets outside of the ordinary course of business permitted by
Section 6.05 during the relevant period for determining any leverage ratio
hereunder, Consolidated EBITDA for the relevant period shall be calculated only
for purposes of determining such leverage ratio after giving pro forma effect
thereto, as if such Significant Investment or sale, transfer, lease or other
disposition of assets had occurred on the first day of the relevant period for
determining Consolidated EBITDA; provided that with respect to any Significant
Investment, (x) any pro forma adjustment made to Consolidated EBITDA shall be in
proportion to the percentage ownership of the Borrower or such Subsidiary, as
applicable, in the Subject Person (e.g. if the Borrower acquires 70% of the
Equity Interests of the Subject Person, a pro forma adjustment to Consolidated
EBITDA shall be made with respect to no more than 70% of the EBITDA of the
Subject Person) and (y) pro forma effect shall only be given to such Significant
Investment if the Indebtedness of the Subject Person is included in Total
Indebtedness for purposes of calculating the applicable leverage ratio in
proportion to the percentage ownership of the Borrower or such Subsidiary, as
applicable, in such Subject Person. Any such pro forma calculations may include
operating and other expense reductions and other adjustments for such period
resulting from any sale, transfer, lease or other disposition of assets that is
being given pro forma effect to the extent that such operating and other expense
reductions and other adjustments would be permitted pursuant to Article XI of
Regulation S-X under the Securities Act of 1933 (“Regulation S-X”).
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters
ending March 31, 2018, June 30, 2018, September 30, 2018 and December 31, 2018
shall be deemed to be $4,390,000, $20,490,000, $17,090,000 and $-8,467,535,
respectively.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Borrower or a Significant Investment) in
which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with Applicable Law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the Subsidiaries during
such period, (b) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary and (c) the cumulative effect of a change in accounting
principles during such period to the extent included in Consolidated Net Income.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Notes” means the 2.75% Convertible Senior Notes of the Borrower due
2022 issued pursuant to the Convertible Notes Indenture.

“Convertible Notes Indenture” means the First Supplemental Indenture between the
Borrower and Wells Fargo Bank, National Association, dated as of February 1,
2017.

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Discharge of ABL Obligations” has the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Discharge of Senior Obligations” shall have the meaning as defined in the Term
Intercreditor Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

“ECF Percentage” means 100%.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-8-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Equity Contribution Percentage” means 66 2/3%.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests, but excluding any debt securities
convertible into or referencing any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning

 

-9-



--------------------------------------------------------------------------------

the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent, within the meaning of Title IV of
ERISA or in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a)        Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus

(b)        the excess, if any, of the Net Proceeds received during such fiscal
year by the Borrower and its consolidated Subsidiaries in respect of any
Prepayment Events over (x) amounts permitted to be reinvested pursuant to
Section 2.11(c) and (y) the aggregate principal amount of Loans prepaid pursuant
to Section 2.11(c) in respect of such Net Proceeds; plus

(c)        depreciation, amortization and other noncash charges or losses
deducted in determining such consolidated net income (or loss) for such fiscal
year; plus

(d)        the sum of (i) the amount, if any, by which Net Working Capital
decreased during such fiscal year plus (ii) the net amount, if any, by which the
consolidated deferred revenues and other consolidated accrued long-term
liability accounts of the Borrower and its consolidated Subsidiaries increased
during such fiscal year plus (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and its
consolidated Subsidiaries decreased during such fiscal year; minus

(e)        the sum of (i) any noncash gains included in determining such
consolidated net income (or loss) for such fiscal year plus (ii) the amount, if
any, by which Net Working Capital increased during such fiscal year plus
(iii) the net amount, if any, by which the consolidated deferred revenues and
other consolidated accrued long-term liability accounts of the Borrower and its
consolidated Subsidiaries decreased during such fiscal year plus (iv) the net
amount, if any, by which the consolidated accrued long-term asset accounts of
the Borrower and its consolidated Subsidiaries increased during such fiscal
year; minus

(f)        Capital Expenditures for such fiscal year and Capital Expenditures to
be made within 90 days following the end of such fiscal year pursuant to binding
agreements entered into by the Borrower or any of its consolidated Subsidiaries
prior to the end of such fiscal year; provided that to the extent any such
Capital Expenditure is not made (or if the amount of any such Capital
Expenditures less than the amount deducted with respect hereto) within 90 days
after such fiscal year, the amount (or such portion of the amount) thereof shall
be added back to Excess Cash Flow for the subsequent period (except

 

-10-



--------------------------------------------------------------------------------

to the extent attributable to the incurrence of Capital Lease Obligations or
otherwise financed by incurring Long-Term Indebtedness); minus

(g)        the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and its consolidated Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of ABL Loans and other revolving
Indebtedness (in each case except to the extent the revolving credit commitments
in respect thereof are permanently reduced in the amount of and at the time of
any such payment) and letters of credit, (ii) Loans prepaid pursuant to
Section 2.11(c) or (d), (iii) optional prepayments of Loans and (iv) repayments
or prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness; minus

(h)        the noncash impact of currency translations and other adjustments to
the equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
December 31, 2019.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net or overall gross income (or
net worth or similar Taxes imposed in lieu thereof) by the United States of
America, or by any other jurisdiction as a result of such recipient being
organized in or having its principal office in or applicable lending office in
such jurisdiction, or as a result of any other present or former connection
(other than a connection arising solely from this Agreement or any other Loan
Document) between such recipient and such jurisdiction, (b) any branch profits
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction described in clause (a) above and (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any United States withholding Taxes resulting from any
law in effect (x) at the time such Non-U.S. Lender becomes a party to this
Agreement or, with respect to any additional position in any Loan acquired after
such Non-U.S. Lender becomes a party hereto, at the time such additional
position is acquired by such Non-U.S. Lender or (y) at the time such Non-U.S.
Lender designates a new lending office, except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, immediately prior to designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such United States withholding Tax pursuant to
Section 2.17(a), (d) any United States withholding Tax imposed pursuant to FATCA
and (e) any withholding Tax that is attributable to a recipient’s failure to
comply with Section 2.17(g).

“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
or any amended or successor provision as described in clause (i) above and
(iii) any law, regulation, rule, promulgation or official agreement implementing
an official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement;

 

-11-



--------------------------------------------------------------------------------

provided, further, that if no such rate is available for such date, the Federal
Funds Effective Rate shall be the average of the quotations (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent.

“Fee Letter” means the Second Amended & Restated Fee Letter dated as of March 8,
2019, among the Borrower and the Lender Representative.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Lien Indebtedness” means, collectively, (i) Indebtedness under the ABL
Credit Agreement and (ii) Indebtedness under the First Lien Term Loan Credit
Agreement.

“First Lien Term Loan” means a loan made pursuant to the First Lien Term Loan
Credit Agreement.

“First Lien Term Loan Agent” means JPMorgan Chase Bank, N.A., as administrative
agent and/or collateral agent, as applicable, under the First Lien Term Loan
Credit Agreement, and its successors and assigns.

“First Lien Term Loan Cap” means, with respect to any Indebtedness under the
First Lien Term Loan Documents, an amount equal to (a) the sum of (i) the
$191,000,000 plus (ii) $20,000,000 minus (b) the amount of any principal
repayments or prepayments applied to the Indebtedness under the First Lien Term
Loan Documents after the Closing Date (excluding any prepayments resulting from
a “Refinancing” made pursuant to (and as defined in) the Term Intercreditor
Agreement).

“First Lien Term Loan Credit Agreement” means the Term Loan Credit Agreement,
dated as of June 30, 2015, among the Borrower, the First Lien Term Loan Lenders
and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, as
such document or the credit facility thereunder may be amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement and the Term
Intercreditor Agreement.

“First Lien Term Loan Documents” means collectively (a) the First Lien Term Loan
Credit Agreement, (b) the First Lien Term Loan Security Documents, (c) any
promissory note evidencing loans under the First Lien Term Loan Credit Agreement
and (d) any amendment, waiver, supplement or other modification to any of the
documents described in clauses (a) through (c), in each case as such documents
may be amended, restated, supplemented, replaced, refinanced or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement and the Term Intercreditor Agreement.

“First Lien Term Loan Guarantee and Collateral Agreement” means the Guarantee
and Collateral Agreement as defined in the First Lien Credit Agreement.

“First Lien Term Loan Lenders” means the lenders from time to time party to the
First Lien Term Loan Credit Agreement.

“First Lien Term Loan Security Documents” means the collective reference to the
First Lien Guarantee and Collateral Agreement, the Mortgages (as defined in the
First Lien Credit Agreement) and all other security documents delivered to the
First Lien Administrative Agent granting a Lien on any

 

-12-



--------------------------------------------------------------------------------

property of any Person to secure the obligations and liabilities of any Loan
Party under the First Lien Credit Agreement or the First Lien Guarantee and
Collateral Agreement, as such documents may be amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the requirements thereof and of this Agreement.

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ended
on or most recently prior to such date to (b) the sum of, in each case for the
Borrower and its Subsidiaries for such period and to the extent paid in cash,
(i) consolidated cash interest expense, (ii) interest-equivalent costs
associated with any Specified Vendor Receivables Financing, whether accounted
for as interest expense or loss on the sale of receivables, (iii) all Preferred
Dividends and (iv) all required amortization payments on Indebtedness.

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” means the Second Lien Term Loan Guarantee
and Collateral Agreement, substantially in the form of Exhibit D, made by the
Borrower and the Subsidiary Loan Parties party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

-13-



--------------------------------------------------------------------------------

“Hedging Agreement” means any (i) interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
(ii) Permitted Bond Hedging Agreement or (iii) Permitted Warrant Transaction.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) solely for purposes of Section 6.01
hereof, any and all payment obligations of such Person under or Guarantee by
such Person with respect to any Hedging Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, the term “Indebtedness” shall not
include (a) agreements providing for indemnification, purchase price adjustments
or similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or capital stock and (b) trade payables and accrued
expenses in each case arising in the ordinary course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other Taxes.

“Intellectual Property Claim” has the meaning assigned to such term in the ABL
Credit Agreement as of the date hereof.

“Intercreditor Agreements” means the ABL/Term Loan Intercreditor Agreement and
the Term Intercreditor Agreement.

“Interest Election Request” means a written request by the Borrower to continue
a Borrowing in accordance with Section 2.07, which shall be in the form of
Exhibit G or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

-14-



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available for dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“IRS” means the United States Internal Revenue Service.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Representative” has the meaning assigned to such term in the preamble
hereto.

“Lenders” has the meaning specified in the introductory paragraph to this
Agreement and shall include any Person that shall have become a party hereto
after the Closing Date pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as published on the applicable Bloomberg page that
displays such rate (or, in the event such rate does not appear on such Bloomberg
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to dollars, then the LIBO Rate shall be

 

-15-



--------------------------------------------------------------------------------

the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement). If no such offered rate exists, such rate will be the rate of
interest per annum as reasonably determined by the Administrative Agent, at
which deposits of dollars in immediately available funds are offered as of the
Specified Time on the Quotation Day for such Interest Period by three major
banks reasonably satisfactory to the Administrative Agent in the London
interbank market for such Interest Period for the applicable principal amount on
such date of determination.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time, the sum of (i) U.S. Availability, Canadian
Availability and UK Availability (each as defined in the ABL Credit Agreement or
the equivalent terms in any replacement or refinancing thereof) plus
(ii) unrestricted cash and Cash Equivalents of the Borrower and its Domestic
Subsidiaries, any Subsidiary organized under the laws of Canada and Cequent UK
Limited.

“Loan Documents” means this Agreement, the Security Documents, the Intercreditor
Agreements, the Fee Letter, the Agent Fee Letter and the promissory notes, if
any, executed and delivered pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties in any material respect to perform their obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

“Material Agreements” means any agreements or instruments relating to Material
Indebtedness.

“Material Indebtedness” means (a) obligations in respect of the ABL Credit
Agreement, (b) obligations in respect of the First Lien Term Loan Credit
Agreement and (c) any other Indebtedness (other than the Loans), or obligations
in respect of one or more Hedging Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $5,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if

 

-16-



--------------------------------------------------------------------------------

such Hedging Agreement were terminated at such time. For the avoidance of doubt,
“Material Indebtedness” shall not include any obligations under any Permitted
Warrant Transaction.

“Maturity Date” means September 30, 2021.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Lender Representative.

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $500,000 and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid by the Borrower and
the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than First Lien Indebtedness or the Loans) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event,
and (iii) the amount of all Taxes paid (or reasonably estimated to be payable)
by the Borrower and the Subsidiaries, and the amount of any reserves established
by the Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the 24-month period immediately
following such event and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) to the extent such liabilities are actually paid within such
applicable time periods.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and its consolidated Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are

 

-17-



--------------------------------------------------------------------------------

published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
over-night federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit F hereto or
any other form approved by the Collateral Agent.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event or other
change of the common stock of the Borrower) purchased by the Borrower in
connection with the issuance of any Permitted Convertible Indebtedness;
provided, that the purchase price for such Permitted Bond Hedge Transaction,
less the proceeds received by the Borrower from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by the
Borrower from the sale of such Permitted Convertible Indebtedness issued in
connection with such Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness” means Indebtedness of the Borrower under
the Convertible Notes outstanding on the Closing Date.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

-18-



--------------------------------------------------------------------------------

(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c)         pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)        judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g)        ground leases in respect of real property on which facilities owned
or leased by the Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;

(h)        Liens in favor or customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(i)        leases or subleases granted to other Persons and not interfering in
any material respect with the business of the Borrower and the Subsidiaries,
taken as a whole;

(j)         banker’s liens, rights of set-off or similar rights, in each case
arising by operation of law; and

(k)        Liens in favor of a landlord on leasehold improvements in leased
premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)         investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)         investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial

 

-19-



--------------------------------------------------------------------------------

bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)         securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than six months from the date of
acquisition thereof and, at the time of acquisition, having the highest credit
rating obtainable from S&P or from Moody’s;

(f)         securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(g)         investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;

(h)        cash; and

(i)         investments in funds that invest solely in one or more types of
securities described in clauses (a), (e) and (f) above.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund other Indebtedness
of the Borrower or any of its Subsidiaries; provided that (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus all accrued interest thereon and the amount of any
reasonable expenses incurred in connection therewith), (b) such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded, and an average life to maturity greater than the average life to
maturity of the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded, (c) if the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded is contractually subordinated in right
of payment to the Loans, such Permitted Refinancing Indebtedness is
contractually subordinated in right of payment to the Loans on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded, (d) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is pari passu in right of payment with the Loans or any
guarantee therefor, such Permitted Refinancing Indebtedness is pari passu in
right of payment with, or subordinated in right of payment to, the Loans or such
guarantee, and, in any event, such Permitted Refinancing Indebtedness shall not
have a higher priority with respect to payments or collateral than the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; (e) the terms and conditions of such Permitted Refinancing
Indebtedness shall be no more materially restrictive, when taken as a whole,
than the terms and conditions of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded (and, to the extent the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded permits the
payment of any interest thereon “in kind”, the Refinancing Indebtedness thereof
shall likewise permit the payment of interest “in kind”), (f) such Permitted
Refinancing Indebtedness is not incurred or guaranteed

 

-20-



--------------------------------------------------------------------------------

by any Person who is not an obligor under the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded and is not secured by any
property that does not secure the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded and, if secured, shall not be secured at
a higher priority than the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, (g) if the obligor of the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded is a Foreign
Subsidiary, the proceeds of such Permitted Refinancing Indebtedness must be used
for ordinary course working capital purposes of such Foreign Subsidiary and
(h) such refinancing Indebtedness, if secured, shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such common stock) sold by the
Borrower substantially concurrently with any purchase by the Borrower of a
Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Dividends” means any cash dividends of the Borrower permitted
hereunder to be paid with respect to preferred stock of the Borrower.

“Prepayment Event” means:

(a)        any sale, transfer or other disposition of any property or asset of
the Borrower or any Subsidiary, other than (i) prior to the Discharge of ABL
Obligations, ABL Priority Collateral, and (ii) dispositions described in clauses
(a), (b), (d) and (g) of Section 6.05; or

(b)        any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary (other than, prior to the Discharge of
ABL Obligations, ABL Priority Collateral) having a book value or fair market
value in excess of $500,000, but only to the extent that the Net Proceeds
therefrom have not been applied to repair, restore or replace such property or
asset within 365 days after such event;

(c)        to the extent, prior to the Discharge of ABL Obligations, not
constituting ABL Priority Collateral, the receipt of any cash by the Borrower or
any Subsidiary not in the ordinary course of business in an amount in excess of
$500,000 from (a) tax refunds, (b) pension plan reversions, (c) proceeds of
insurance (including key man life insurance, but excluding Net Proceeds
described in clause (b) above and Net Proceeds from product liability
insurance), (d) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (e) indemnity payments and (f) any
purchase price adjustment received in connection with any purchase agreement to
the extent not needed to reimburse the Borrower or applicable Subsidiary for any
reasonable and customary out-of-pockets costs and expenses previously incurred
by the Borrower or applicable Subsidiary with respect to which such purchase
price adjustment was received;

 

-21-



--------------------------------------------------------------------------------

(d)        the receipt of cash from any issuance of Equity Interests of the
Borrower or any contribution of equity capital to the Borrower; or

(e)        the incurrence by the Borrower or any Subsidiary of any Indebtedness,
other than Indebtedness permitted by Section 6.01(a) (except Indebtedness
permitted by Section 6.01(a)(xiii).

“Prepayment Premium” has the meaning assigned to such term in Section 2.11(b).

“Prime Rate” means the “U.S. Prime Lending Rate” as published in The Wall Street
Journal or if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
reasonably determined by the Administrative Agent) or any similar release by the
Board (as reasonably determined by the Administrative Agent).

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement or who
otherwise has identified itself to the Administrative Agent in writing as a
“Public-Sider”.

“Qualified Borrower Preferred Stock” means any preferred capital stock or
preferred equity interest of the Borrower (a)(i) that does not provide for any
cash dividend payments or other cash distributions in respect thereof prior to
the Latest Maturity Date in effect as of the date of issuance of such
Indebtedness and (ii) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable or exercisable) or upon
the happening of any event does not (x) mature or become mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (y) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Borrower Preferred Stock or (z) become redeemable at
the option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the date that is 365
days after the Latest Maturity Date in effect at the time of the issuance
thereof; provided that the terms of such preferred stock or preferred equity
interests shall provide that upon a default thereof, the remedies of the holders
thereof shall be limited to the right to additional representation on the board
of directors of the Borrower. Qualified Borrower Preferred Stock shall include
the Closing Date Preferred Shares.

“Quotation Day” means, with respect to any Eurocurrency Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Real Estate” has the meaning assigned to such term in the ABL Credit Agreement
as of the date hereof.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

-22-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

“Required Lenders” means, at any time, Lenders having outstanding Loans
representing more than 50% of the outstanding Loans at such time.

“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, redemption, repurchase or defeasance of which is
restricted under Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any partial or full cash settlement of Convertible Notes,
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

“Rolling 13-Week Cash Flow Forecast” has the meaning assigned to such term in
Section 5.01(j).

“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“Second Lien Term Loan Facility” means the term loan facility hereunder
consisting of the Loans.

“Secured Indebtedness” means Total Indebtedness that is secured by a Lien on any
asset of the Borrower or any of its Subsidiaries.

 

-23-



--------------------------------------------------------------------------------

“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness as of such date, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date for which
financial statements are available).

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Guarantee and Collateral Agreement, the
Intercreditor Agreements, the Mortgages and each other security agreement or
other instrument or document executed and delivered pursuant to Section 5.12 or
5.13 to secure any of the Obligations.

“Senior Bridge Credit Agreement” means the Credit Agreement, dated as of the
February 20, 2019, by and among the Borrower, the several banks and other
financial institutions or entities from time to time party thereto and Cortland
Capital Market Services LLC, as Administrative Agent.

“Significant Investment” means any acquisition by the Borrower or a Subsidiary
of more than 50% (but less than 100%) of the Equity Interests in a Person (such
Person, the “Subject Person”), so long as such acquisition is permitted by
Section 6.04.

“Specified Time” means 11:00 a.m., London time.

“Specified Vendor Receivables Financing” means the sale by the Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales” which are permitted pursuant to Section 6.01(a)(iv).

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to the Specified Vendor Receivables Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Required Lenders are subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any Applicable Law. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment.”

“Subordinated Debt” means any subordinated Indebtedness of the Borrower or any
Subsidiary.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be

 

-24-



--------------------------------------------------------------------------------

consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the ordinary voting power or,
in the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means any Subsidiary that is not (a) a Foreign
Subsidiary (other than any Foreign Subsidiary organized under the laws of
Germany, the United Kingdom (or any political subdivision thereof), Mexico,
Canada or the Netherlands), (b) a CFC (other than any CFC organized under the
laws of Germany, the United Kingdom (or any political subdivision thereof),
Mexico, Canada or the Netherlands) or (c) a U.S. Holdco; provided, that if any
Foreign Subsidiary, CFC or U.S. Holdco has become a guarantor or “Subsidiary
Loan Party” (or equivalent term) under the First Lien Term Loan Documents, such
Foreign Subsidiary, CFC or U.S. Holdco shall constitute and become a Subsidiary
Loan Party.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment (other than in the form of Equity
Interests in the Borrower) in connection with a purchase by a third party from a
Person other than the Borrower or a Subsidiary of any Equity Interest or
Restricted Indebtedness or (ii) any payment (other than on account of a
permitted purchase by it of any Equity Interest or any Restricted Indebtedness)
the amount of which is determined by reference to the price or value at any time
of any Equity Interest or Restricted Indebtedness; provided that phantom stock
or similar plans providing for payments only to current or former directors,
officers, consultants, advisors or employees of the Borrower or the Subsidiaries
(or to their heirs or estates) shall not be deemed to be Synthetic Purchase
Agreements. For the avoidance of doubt, the term “Synthetic Purchase Agreement”
shall not include any agreement, indenture or other document governing any
Permitted Bond Hedge Transaction, Permitted Convertible Indebtedness or
Permitted Warrant Transaction.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the date hereof, among the Borrower, the other Loan Parties, the First Lien Term
Loan Agent and the Collateral Agent.

“Term Collateral Proceeds Account” means a deposit account subject to a control
agreement satisfactory to the Collateral Agent which contains (or was
established to contain) only those proceeds with respect to Term Priority
Collateral.

“Term Priority Collateral” has the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness for borrowed money (including, without limitation, Capital Lease
Obligations) of the Borrower and the Subsidiaries outstanding as of such date in
the amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP.

 

-25-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of the Loans on the Closing Date and the use of proceeds thereof,
(b) the execution, delivery and performance by each Loan Party of amendments to
the ABL Credit Agreement and the First Lien Term Loan Credit Agreement, (c) the
issuance of the Closing Date Warrants, (d) the issuance of the Closing Date
Preferred Shares, (e) the execution, delivery and performance of the Senior
Bridge Credit Agreement and the repayment of the outstanding indebtedness under
the Senior Bridge Credit Agreement on the date hereof and (f) the payment of the
fees and expenses payable in connection with the foregoing.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries (other than Foreign
Subsidiaries organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof), Mexico, Canada or the Netherlands); provided
that such existing or newly formed Subsidiary shall not engage in any business
or own any assets other than the ownership of Equity Interests in Foreign
Subsidiaries and intercompany obligations that are otherwise permitted
hereunder.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; and (e) the words
“asset” and

 

-26-



--------------------------------------------------------------------------------

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
if the Borrower notifies the Lender Representative that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Lender Representative notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments or any other
Indebtedness under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

ARTICLE II

The Credits

SECTION 2.01      Loans.

(a)        Subject to the terms and conditions set forth herein, each Lender
severally and not jointly agrees to make on the Closing Date a Loan to the
Borrower in a principal amount equal to its Commitment.

(b)        Amounts repaid or prepaid in respect of Loans may not be reborrowed.

SECTION 2.02      Borrowings.

(a)        Each Loan shall be made by the Lenders ratably in accordance with
their respective Commitments.

(b)        The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(c)        Subject to Section 2.14, each Loan shall be comprised entirely of
Eurocurrency Loans. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

-27-



--------------------------------------------------------------------------------

(d)        At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. There shall not at any time
be more than a total of five Eurocurrency Borrowings outstanding.

(e)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
applicable thereto.

SECTION 2.03      Requests for Borrowings. To request a Borrowing of Loans, the
Borrower shall notify the Administrative Agent of such request in writing by
delivery to the Administrative Agent of an executed Borrowing Request not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(i)    the aggregate amount of such Borrowing;

(ii)   the date of such Borrowing, which shall be a Business Day;

(iii)  the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(iv)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04      [Reserved]

SECTION 2.05      [Reserved]

SECTION 2.06      Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time to the Administrative Agent’s Account. Upon receipt of
all requested funds, the Administrative Agent will make such Loans available to
the Borrower by wiring the amounts so received, in like funds, to an account of
the Borrower as designated in the applicable Borrowing Request.

(b)        Unless the Administrative Agent shall have received written notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may (but shall be under no obligation to), in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally

 

-28-



--------------------------------------------------------------------------------

agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of
(x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, the applicable rate shall be determined as specified in clause
(y) above, or (ii) in the case of the Borrower, the interest rate applicable to
Eurocurrency Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07      Interest Elections.

(a)        Each Borrowing shall initially be comprised of Eurocurrency Loans and
shall have an initial Interest Period as specified in such Borrowing Request or
as otherwise provided in Section 2.03. Thereafter, the Borrower shall continue
any Borrowing and may elect Interest Periods therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)        To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election in writing by delivery to the
Administrative Agent of an executed Interest Election Request by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of Eurocurrency Loans. Each such Interest Election
Request shall be irrevocable.

(c)        Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) below shall be
specified for each resulting Borrowing);

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If an Interest Election Request with respect to a Eurocurrency
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is

 

-29-



--------------------------------------------------------------------------------

continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08      Termination of Commitments. The Commitments shall terminate
and be automatically and permanently reduced $0 upon the funding of the Loans on
the Closing Date.

SECTION 2.09      Repayment of Loans; Evidence of Debt.

(a)        The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender as provided in Section 2.10.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender, the Lender Representative or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement;
provided, further that in the event of any conflict between the records
maintained by any Lender and the records of the Administrative Agent in respect
of such matters, the records of the Administrative Agent shall control in the
absence of manifest error.

(e)        Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by such Lender.

SECTION 2.10    Maturity Date. To the extent not previously paid, all Loans
shall be due and payable on the Maturity Date.

SECTION 2.11    Prepayment of Loans.

(a)        The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b)        In the event that all or any portion of the Loans is repaid or
prepaid for any reason (including as a result of any mandatory prepayments,
voluntary prepayments, payments made following acceleration of the Loans or
after an Event of Default), such repayments or prepayments will be made

 

-30-



--------------------------------------------------------------------------------

together with a premium equal to 5.00% of the amount repaid or prepaid, if such
repayment or prepayment occurs prior July 1, 2021 (the foregoing premium, the
“Prepayment Premium”); provided that, with respect to any Lender, in the case of
any prepayment of the Loans of such Lender from the proceeds of an issuance of
Indebtedness, which Indebtedness shall have the same or greater economics as the
Second Lien Term Loan Facility and shall have substantially similar terms (other
than with respect to maturity), in which such Lender participates as a lender,
the prepayment premium applicable to the Loans of such Lender prepaid with such
proceeds shall be zero. If the Loans are accelerated or otherwise become due
prior to their maturity date, in each case, as a result of an Event of Default
(including upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), the amount of principal of and
premium on the Loans that becomes due and payable shall equal 100% of the
principal amount of the Loans plus the Prepayment Premium in effect on the date
of such acceleration or such other prior due date, as if such acceleration or
other occurrence were a voluntary prepayment of the Loans accelerated or
otherwise becoming due. Without limiting the generality of the foregoing, it is
understood and agreed that if the Loans are accelerated or otherwise become due
prior to their maturity date, in each case, in respect of any Event of Default
(including upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), the Prepayment Premium
applicable with respect to a voluntary prepayment of the Loans will also be due
and payable on the date of such acceleration or such other prior due date as
though the Loans were voluntarily prepaid as of such date and shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s loss as a result thereof. Any premium
payable above shall be presumed to be the liquidated damages sustained by each
Lender and the Borrower agrees that it is reasonable under the circumstances
currently existing. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the fullest extent
it may lawfully do so) that: (A) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel; (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the Lenders and the Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (D) the Borrower shall be estopped hereafter from
claiming differently than as agreed to in this paragraph.

(c)        In the event and on each occasion that any Net Proceeds are received
by or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, within three Business Days after such Net Proceeds
are received (and, in the case of any event described in clause (e) of the
definition of the term Prepayment Event, on the date on which such Net Proceeds
are received) prepay Borrowings of Loans in an aggregate amount equal to (x) in
the case of any Prepayment Event (other than any event described in clause
(d) of the definition of the term Prepayment Event), 100% of such Net Proceeds
(provided that in the case of any Prepayment Event described in clause (a) of
the definition of Prepayment Event, 100% of such Net Proceeds up to
$100,000,000, and then 100% of such Net Proceeds to the extent Net Proceeds from
all such events exceed $115,000,000) and (y) in the case of any event described
in clause (d) of the definition of the term Prepayment Event, the Equity
Contribution Percentage of such Net Proceeds. Any required prepayments pursuant
to this Section 2.11(c) as a result of a Prepayment Event described in clauses
(a) thereof shall be without duplication of any repayment of the Loans made
pursuant to Section 2.10(b) from the Net Proceeds of sales or dispositions
permitted under Section 6.05(j).

(d)        Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2019, the Borrower shall prepay
Borrowings of Loans in an aggregate amount equal to the excess of (i) the ECF
Percentage of Excess Cash Flow for such fiscal year over (ii)

 

-31-



--------------------------------------------------------------------------------

the sum of aggregate amount of optional prepayments of Loans and purchases of
Loans pursuant to Section 10.04(h) (other than optional prepayments or purchases
made with the proceeds of Long-Term Indebtedness) made by the Borrower during
such fiscal year (provided that the aggregate amount of any such prepayment or
purchase shall be the amount of the Borrower’s cash payment in respect of such
purchase). Each prepayment pursuant to this Section 2.11(d) shall be made within
95 days after the end of such fiscal year; provided that, in the case of the
fiscal year ending December 31, 2019, if on such date for prepayment, after
giving effect to such prepayment, the “Required Conditions Test” (as defined in
the ABL Credit Agreement as in effect as of the Closing Date) would not be
satisfied, then the prepayment for such fiscal year shall be made on the earlier
to occur of (i) the first date that the Required Conditions Test can be
satisfied after giving effect to such prepayment and (ii) July 1, 2020.
Notwithstanding the foregoing requirements of this Section 2.11(d), (i) with
respect to the fiscal year ending December 31, 2019, the Borrower shall not be
required to make a prepayment of the Loans pursuant to this Section 2.11(d) for
such fiscal year to the extent that after giving effect to such prepayment,
Liquidity of the Borrower and its Subsidiaries would be less than $30,000,000,
and (ii) with respect to the fiscal year ending fiscal year ending December 31,
2020, the Borrower shall not be required to make a prepayment of the Loans
pursuant to this Section 2.11(d) for such fiscal year to the extent that after
giving effect to such prepayment, Liquidity of the Borrower and its Subsidiaries
would be less than $15,000,000.

(e)        Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

(f)        The Borrower shall notify the Administrative Agent in writing by
(x) in the case of prepayment of a Eurocurrency Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment and
(y) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before the date of prepayment. Each such
written notice shall be irrevocable and shall specify (i) whether the prepayment
is of Eurocurrency Loans or ABR Loans, (ii) the prepayment date, (iii) the
principal amount of each Borrowing or portion thereof to be prepaid and (iv) in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

(g)        Notwithstanding anything in this Section 2.11 to the contrary, until
the Discharge of Senior Obligations, no mandatory prepayment that would
otherwise be required to be made under Section 2.11(c) or (d) shall be required
to be made, except with respect to the portion (if any) of the proceeds of any
event giving rise to any mandatory prepayment under Section 2.11 of the First
Lien Credit Agreement that have been declined or waived by the First Lien Term
Loan Lenders (which such portion shall be applied pursuant to this Section 2.11
within five (5) Business Days after the First Lien Term Loan Lenders shall have
declined or waived such payment).

SECTION 2.12      Fees.

(a)        Without duplication of any other fees set forth in this Agreement,
the Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts set forth in the Agent Fee Letter at the times and
in the manner set forth therein.

 

-32-



--------------------------------------------------------------------------------

(b)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13      Interest.

(a)        The Company may, at its option, elect to pay interest on the Loans
(i) entirely in cash (“Cash Interest”) or (ii) entirely by increasing the
outstanding principal amount of the Loans by the amount of interest accrued
thereon during the applicable period (“PIK Interest”). To make an election
pursuant to this Section 2.13(a), the Borrower shall notify the Administrative
Agent of such election in writing by delivery to the Administrative Agent, of an
executed Cash Election Request by 12.00 p.m. (New York time) at least six
Business Days prior to each Interest Payment Date indicating the form of payment
of interest in respect of the Loans on such Interest Payment Date; provided that
(i) all interest payable on the first Interest Payment Date to occur after the
Closing Date shall be paid in kind and (ii) unless the Borrower shall have
delivered a Cash Interest Request pursuant to this paragraph it shall be deemed
to have elected to pay interest in the form of PIK Interest. PIK Interest shall
be payable by automatically being added to, and made part of, the outstanding
principal amount of the Loans by the amount of PIK Interest for such Interest
Payment Date. Any interest so added to the principal amount of Loans shall bear
interest as provided in this Section 2.13 from the date on which such interest
has been so added. Unless the context otherwise requires, for all purposes
hereof, references to “principal amount” of the Loans refers to the face amount
of the Loans and not gross proceeds funded hereunder and includes any interest
so capitalized and added to the principal amount of the Loans from the date on
which such interest has been so added.

(b) (i)     The Loans comprising each ABR Borrowing shall bear interest at a per
annum rate equal to (A) in the case of Cash Interest, the sum of the Alternate
Base Rate plus 9.50% per annum, and (B) in the case of PIK Interest, the sum of
the Alternate Base Rate plus 10.50% per annum.

(ii)        The Loans comprising each Eurocurrency Borrowing shall bear interest
at a per annum rate equal to (A) in the case of Cash Interest, the sum of the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
10.50% per annum, and (B) in the case of PIK Interest, the sum of the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus 11.50% per
annum.

(c)        Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter, after as well as before judgment, bear interest payable on demand at
a rate that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for ABR Loans); provided that in the case of
Eurocurrency Loans, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective such Eurocurrency Loans
shall thereupon become ABR Loans and shall thereafter bear interest payable upon
demand at a rate which is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for ABR Loans. Payment or acceptance of the
increased rates of interest provided for in this Section 2.13(d) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and

 

-33-



--------------------------------------------------------------------------------

(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. The Administrative
Agent shall promptly notify the Borrower and the relevant Lenders of each
determination of an Adjusted LIBO Rate.

SECTION 2.14      Alternate Rate of Interest.

(a)        If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate or because the Screen Rate is not available or
published on a current basis) do not exist for ascertaining the LIBO Rate or the
Adjusted LIBO Rate for such Interest Period; or

(ii)    the Administrative Agent is advised by a majority in interest of the
Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loans) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and such
Lenders that the circumstances giving rise to such notice no longer exist, then
(i) any Interest Election Request that requests the continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, (ii) any
Eurocurrency Borrowing that is requested to be continued, shall be converted to
an ABR Borrowing on the last day of the then current Interest Period applicable
thereto, and (iii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b)        If any Lender determines that any Applicable Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurocurrency Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurocurrency Loans will be
suspended until such Lender notifies the Administrative Agent and the Borrower
in writing that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower will upon demand from such
Lender (with a copy to the Administrative Agent), either convert or prepay all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
conversion or prepayment, the Borrower will also pay accrued interest on the
amount so converted or prepaid.

 

-34-



--------------------------------------------------------------------------------

(c)        If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b) above have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause
(b) above have not arisen but the supervisor for the administrator of the
Eurocurrency or a Governmental Authority having jurisdiction over the Required
Lenders has made a public statement identifying a specific date after which the
Adjusted LIBO Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Adjusted LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the applicable margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.

SECTION 2.15      Increased Costs.

(a)        If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender; or

(iii)    subject any Lender to any Taxes on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes otherwise
indemnifiable under Section 2.17 and (B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)        If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of

 

-35-



--------------------------------------------------------------------------------

this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16      Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17      Taxes.

(a)        Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes; provided that if the
Borrower or the Administrative Agent shall be required to deduct any Indemnified
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or the
Administrative Agent shall make such deductions and (iii) the Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b)        In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c)        The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the

 

-36-



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower, hereunder or
under any other Loan Document (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender Representative.

(e)        Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting or expanding the obligation of the
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f)        Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding, or at a reduced rate of, withholding.
If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 Business Days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(i)    Without limiting the generality of the foregoing, any Lender shall, to
the extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

(A)        in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

(B)        in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN-E or W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or W-8BEN
establishing an exemption from, or reduction of, U.S.

 

-37-



--------------------------------------------------------------------------------

Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(C)        in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

(D)        in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN-E or W-8BEN and (2) a certificate substantially in the form of
Exhibit E (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code or (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E)        in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F)        any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(ii)    Each Lender shall deliver to Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent, to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 2.17
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, agrees to repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority)

 

-38-



--------------------------------------------------------------------------------

in the event such indemnified party is required to repay such refund to such
Governmental Authority. Nothing contained in this Section 2.17(g) shall require
any indemnified party to make available its Tax returns or any other information
relating to its Taxes which it deems confidential to the indemnifying party or
any other Person.

(h)        For purposes of determining withholding Taxes imposed under FATCA,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18      Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)        The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise), on
or before the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, prior to
12:00 noon, New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made by wire transfer to the
Administrative Agent’s Account, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments (including prepayments) to be made by the Borrower hereunder and
under each other Loan Document, whether on account of principal, interest, fees
or otherwise shall be made in dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and

 

-39-



--------------------------------------------------------------------------------

agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received written notice
from the Borrower prior to the date on which any payment hereunder is due to the
Administrative Agent for the account of the Lenders that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may (but shall be
under no obligation to), in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment due to the Administrative Agent, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(b), 2.18(d) or 10.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19      Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)        If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon written notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee selected by the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise,

 

-40-



--------------------------------------------------------------------------------

the circumstances entitling the Borrower to require such assignment and
delegation cease to apply. Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee,
and that the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective; provided, that, such assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire, a properly completed and duly executed copy of IRS
Form W-9 (or other applicable tax form) and all other documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01        Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02        Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03        Governmental Approvals; No Conflicts. The Transactions and
the other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any Applicable Law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
created under the Loan Documents and Liens permitted by Section 6.02, and (e) do
not require any acknowledgement, agreement or consent under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their assets, except for such acknowledgements, agreements and
consents as have been obtained or made and are in full force and effect, and
such acknowledgements, agreements or consents the failure of which to obtain
could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.03 sets forth for the Borrower and each Subsidiary Loan Party a
description of each license from a

 

-41-



--------------------------------------------------------------------------------

Governmental Authority which is material to the conduct of the business of such
Loan Party as of the Closing Date.

SECTION 3.04      Financial Condition; No Material Adverse Change.

(a)        The Borrower has heretofore furnished to the Lender Representative
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (as of and for the fiscal year ended December 31, 2018, reported on
by Deloitte & Touche LLP, independent public accountants, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

(b)        [reserved].

(c)        Except as disclosed in the financial statements referred to above or
the notes thereto, except for the Disclosed Matters and except for liabilities
arising as a result of the Transactions, after giving effect to the
Transactions, none of the Borrower or the Subsidiaries has, as of the Closing
Date, any contingent liabilities that would be material to the Borrower and the
Subsidiaries, taken as a whole.

(d)        Since December 31, 2017, there has been no event, change or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.05      Properties.

(a)        Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b)        Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)        Schedule 3.05 sets forth the address of each real property that is
owned or leased by the Borrower or any other Loan Party as of the Closing Date
after giving effect to the Transactions.

SECTION 3.06      Litigation and Environmental Matters.

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions.

 

-42-



--------------------------------------------------------------------------------

(b)        Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)        Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(d)        No Borrower or Subsidiary Loan Party is in default with respect to
any order, injunction or judgment of any Governmental Authority, except for such
defaults which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.07      Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08      Investment Company Status. None of the Borrower or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09      Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, there is no pending audit of
the Borrower or any Subsidiary Loan Party with any federal, state, local or
foreign tax authority, except as could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10      ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date, the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of all such underfunded
Plans.

SECTION 3.11      Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light

 

-43-



--------------------------------------------------------------------------------

of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time such projections were prepared.

SECTION 3.12        Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in each Subsidiary of the Borrower and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.

SECTION 3.13      Insurance. Schedule 3.13 sets forth a description of all
material insurance policies maintained by or on behalf of the Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due in
respect of such insurance have been paid.

SECTION 3.14      Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. All payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary except for those which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

SECTION 3.15      Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan made on the Closing Date and after giving effect to the application
of the proceeds of such Loans, (a) the fair value of the assets of each of the
Borrower and the Borrower and its Subsidiaries, taken as a whole, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of each of the
Borrower and the Borrower and its Subsidiaries, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) each of the
Borrower and the Borrower and its Subsidiaries, taken as a whole, will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) the Loan Parties, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.

SECTION 3.16      [Reserved.]

SECTION 3.17      Security Documents.

(a)        The Guarantee and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Guarantee and Collateral Agreement) and, when (i) in respect of Collateral in
which a security interest can be perfected by control, such Collateral is
delivered to the Collateral Agent and for so long as the Collateral Agent
remains in possession of such Collateral, the security interest created by the
Guarantee and Collateral Agreement shall constitute a perfected security
interest, subject in priority to the Liens securing the First Lien Indebtedness
pursuant to the Intercreditor Agreements, in all right, title and interest of
the pledgor thereunder in such Collateral, in each case prior and superior in
right to any other Person subject to the Intercreditor Agreements and (ii) in
respect of Collateral in which a security interest can be perfected by the
filing of UCC financing statements, financing statements

 

-44-



--------------------------------------------------------------------------------

in appropriate form are filed in the offices specified on Schedule 1.04 to the
Perfection Certificate most recently delivered to the Lender Representative, the
security interest created by the Guarantee and Collateral Agreement shall
constitute a perfected security interest in all right, title and interest of the
grantors thereunder in such Collateral (other than the Intellectual Property (as
defined in the Guarantee and Collateral Agreement)), in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 6.02 and subject to the Intercreditor Agreements.

(b)        [Reserved]

(c)        When the Guarantee and Collateral Agreement (or a summary thereof) is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and the financing statements referred to in Section 3.17(a)
above are appropriately filed, the security interest created by the Guarantee
and Collateral Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in the Guarantee and Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office and subsequent UCC
filings may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date), other than with respect to Liens permitted by Section 6.02 and subject to
the Intercreditor Agreements.

(d)        Each Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of and reasonably satisfactory
to the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
and when the Mortgages are filed in the appropriate offices, the Lien created by
each Mortgage shall constitute a perfected Lien on all right, title and interest
of the applicable mortgagor in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 and subject to the Intercreditor Agreements.

SECTION 3.18      Federal Reserve Regulations.

(a)        None of the Borrower or any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation U or X.

SECTION 3.19      Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit

 

-45-



--------------------------------------------------------------------------------

facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.20      Material Contracts. Schedule 3.20 hereto sets forth for the
Borrower and each Subsidiary Loan Party, as of the Closing Date, a list of all
of the material contracts and agreements to which such Loan Party is a party,
including all Specified Vendor Receivables Financing Documents (other than
agreements disclosed to the Administrative Agent and the Lender Representative
pursuant to Section 5.01(f), agreements relating to Indebtedness described on
Schedule 6.01, real property leases identified on Schedule 2.03 to the
Perfection Certificate delivered to the Administrative Agent and the Lender
Representative on the Closing Date, and Licenses identified on Schedule 4.04 to
the Perfection Certificate delivered to the Administrative Agent and the Lender
Representative on the Closing Date).

SECTION 3.21      EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.22      Disclosure. As of the Closing Date, to the best knowledge of
the Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Closing Date to any Lender in connection with this
Agreement is true and correct in all respects.

ARTICLE IV

Conditions

SECTION 4.01      Closing Date. The obligations of the Lenders to make Loans
hereunder is subject to the satisfaction of the following conditions:

(a)        The Administrative Agent and the Required Lenders shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Closing Date) of Jones Day, in each case in form and
substance reasonably satisfactory to the Required Lenders. The Borrower hereby
requests such counsel to deliver such opinions.

(b)        The Administrative Agent and the Required Lenders shall have received
such documents and certificates as the Required Lenders or their counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
all in form and substance satisfactory to the Required Lenders and their
counsel.

(c)        The Administrative Agent and the Required Lenders (or their counsel)
shall have received an executed copy of each Intercreditor Agreement in form and
substance reasonably satisfactory to the Required Lenders.

(d)        The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including,
without limitation, all amounts due and payable pursuant to the Agent Fee Letter
and, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel), required to be
reimbursed or paid by any Loan Party hereunder or under any Loan Document.

(e)        The Collateral and Guarantee Requirement shall have been satisfied
and the Required Lenders shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or

 

-46-



--------------------------------------------------------------------------------

equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Required Lenders that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.02 or
have been released or will be released pursuant to UCC-3 financing statements or
other release documentation delivered to the Collateral Agent.

(f)        The Required Lenders shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.

(g)        After giving effect to the Transactions as of the Closing Date, none
of the Borrower or any of its Subsidiaries shall have outstanding Indebtedness
for borrowed money other than (i) Indebtedness incurred under this Agreement,
(ii) Indebtedness incurred and outstanding under the ABL Credit Agreement or the
First Lien Term Loan Credit Agreement and (iii) Indebtedness incurred and
outstanding in compliance with Section 6.01 of this Agreement.

(h)        The Required Lenders shall have received and be satisfied with the
Borrower’s final draft annual financial statements for its fiscal year ending
December 31, 2018 and a final draft audit opinion from Deloitte & Touche
relating thereto without any qualification or exception as to “going concern” or
the scope of audit.

(i)        The Administrative Agent shall have received an executed Borrowing
Request.

(j)        The Required Lenders shall have received a certificate, in form and
substance reasonably satisfactory to the Lender Representative, dated the
Closing Date and signed by the chief financial officer of each of the Borrower,
certifying that its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent.

(k)        The Agents and the Lenders shall have received a properly completed
and duly executed copy of IRS Form W-9 for the Borrower in addition to all
documentation and other information requested by the Agents at least three
(3) Business Days prior to the Closing Date and required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(l)        Since December 31, 2017, there has been no event, change or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

(m)        The Required Lenders shall have received an amendment to (i) the ABL
Credit Agreement and (ii) the First Lien Term Loan Credit Agreement, each of
which shall permit the Transactions, waive any existing Events of Default (as
defined in the ABL Credit Agreement or First Lien Term Loan Credit Agreement, as
applicable) and shall be in form and substance satisfactory to the Lender
Representative.

(n)        The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or in all
respects if qualified as to materiality) on and as of the Closing Date.

 

-47-



--------------------------------------------------------------------------------

(o)        (i) No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the Loans requested to
be made on such date and (ii) no event of default shall have occurred and be
continuing under (A) the Senior Bridge Credit Agreement, (B) the ABL Loan
Documents, (C) the First Lien Term Loan Documents or (D) any other Material
Indebtedness on the Closing Date.

(p)        The Administrative Agent and the Lender Representative (or their
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Lender Representative (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(q)        The Required Lenders shall have received reasonably satisfactory
evidence of the issuance by the Company of the Closing Date Warrants to the
Lenders and the Closing Date Warrants shall be in form and substance reasonably
satisfactory to the Required Lenders.

(r)        The Required Lenders shall have received a detailed consolidated
budget for the fiscal year of the Borrower ending December 31, 2018 prepared in
accordance with Section 5.01(e).

(s)        The Required Lenders shall have received satisfactory evidence of the
repayment in full of all Indebtedness and other obligations under the Senior
Bridge Credit Agreement, the termination of all of the obligations of the
Borrower and its subsidiaries thereunder and the release of all guarantees and
security interests relating thereto.

(t)        The Required Lenders shall have received reasonably satisfactory
evidence of the issuance by the Company of the Closing Date Preferred Shares to
the Lenders affiliated with the Lender Representative and the Certificate of
Designation evidencing the Closing Date Preferred Shares shall be in form and
substance reasonably satisfactory to the Lender Representative.

The Lender Representative shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01      Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, the Lender Representative and each Lender:

(a)        within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (except for any such qualification or exception resulting from any
potential breach of financial covenants or the current maturity of Loans
hereunder) and without any qualification or

 

-48-



--------------------------------------------------------------------------------

exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (it being understood that the obligation to furnish the foregoing to the
Administrative Agent and the Lender Representative and the Lenders shall be
deemed to be satisfied in respect of any fiscal year of the Borrower by the
filing of the Borrower’s annual report on Form 10-K for such fiscal year with
the Commission to the extent the foregoing are included therein);

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lender Representative and the Lenders shall be deemed to be
satisfied in respect of any fiscal quarter of the Borrower by the filing of the
Borrower’s quarterly report on Form 10-Q for such fiscal quarter with the
Commission to the extent the foregoing are included therein);

(c)        within 90 days after the end of each fiscal year of the Borrower (but
in any event no later than two Business Days after any delivery of financial
statements under clause (a) above), or within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (but in any
event no later than two Business Days after any delivery of financial statements
under clause (b) above), a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iii) identifying all Subsidiaries existing on
the date of such certificate and indicating, for each such Subsidiary, whether
such Subsidiary is a Subsidiary Loan Party, a Foreign Subsidiary and/or an
Immaterial Subsidiary and whether such Subsidiary was formed or acquired since
the end of the previous fiscal quarter;

(d)        within 90 days after the end of each fiscal year of the Borrower,
(i) a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines) and (ii) a
certificate of a Financial Officer of the Borrower (A) identifying any parcels
of real property or improvements thereto with a value exceeding $2,000,000 that
have been acquired by any Loan Party since the end of the previous fiscal year,
(B) identifying any changes of the type described in Section 5.03(a) that have
not been previously reported by the Borrower, (C) [reserved], (D) identifying
any Intellectual Property (as defined in the Guarantee and Collateral Agreement)
with respect to which a notice is required to be delivered under the Guarantee
and Collateral Agreement and has not been previously delivered, (E) identifying
any Prepayment Events that have occurred since the end of the previous fiscal
year and setting forth a reasonably detailed calculation of the Net Proceeds
received from Prepayment Events since the end of such previous fiscal year and
(F) if applicable, calculating Excess Cash Flow for the applicable Excess Cash
Flow Period;

 

-49-



--------------------------------------------------------------------------------

(e)        no later than February 15 of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2020), a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget) and, promptly when available, any material
revisions of such budget that have been approved by senior management of the
Borrower;

(f)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Commission or with any national securities
exchange, as the case may be (it being understood that the obligation to furnish
the foregoing to the Administrative Agent and the Lender Representative and the
Lenders shall be deemed to be satisfied to the extent the foregoing are filed
with the Commission);

(g)        promptly upon the Borrower’s receipt thereof, (A) copies of all
material compliance reports filed and material correspondence regarding any
active or pending investigation or enforcement action concerning the Borrower or
any Subsidiary Loan Party with any state, federal, local or foreign regulatory
agency and (B) all material correspondence, if any, alleging violation of or
requesting compliance by the Borrower or any Subsidiary Loan Party with laws,
regulations, etc. or requests for information pursuant to interstate commerce
laws, antitrust laws, securities laws, worker safety laws (OSHA), etc.;

(h)        except to the extent already provided for in this Section 5.01,
promptly after the sending thereof, copies of any proposed waiver, consent, or
amendment concerning any of the ABL Loan Documents or the First Lien Term Loan
Documents;

(i)        promptly upon the effectiveness thereof, (A) a description of each
license from a Governmental Authority which becomes effective after the Closing
Date and is material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and (B) a description of each material contract
or agreement to which the Borrower or any Subsidiary Loan Party is a party,
including each Specified Vendor Receivables Financing Document (other than
contracts and agreements disclosed to the Lender Representative pursuant to
Section 5.01(f), agreements described on Schedule 3.20 or Schedule 6.01, and
without duplication of real property leases identified on Schedule 2.03 to the
Perfection Certificate most recently delivered to the Administrative Agent and
the Lender Representative and Licenses identified on Schedule 4.04 to the
Perfection Certificate most recently delivered to the Administrative Agent and
the Lender Representative);

(j)        by no later than 11:00 p.m. (New York time), in each case in a form
reasonably acceptable to the Required Lenders (it being acknowledged and agreed
by the Lenders that the Forecast for North America and Europe-Africa delivered
by the Borrower to the Administrative Agent and the Lenders on February 16, 2019
is in an acceptable form), (i) on the last Wednesday of each fiscal month, an
updated 13-week statement of projected receipts and disbursements (each such
statement, a “Rolling 13-Week Cash Flow Forecast”), (ii) on each Wednesday, a
report showing actual receipts and disbursements through the prior week for
North America and Europe-Africa, including a variance report showing the
variance to the immediately prior Rolling 13-Week Cash Flow Forecast with
qualitative commentary explaining any material variations to such Rolling
13-Week Cash Flow Forecast, (iii) on the 15th day of each calendar month, a
report detailing Liquidity for the last day of the previously ended fiscal month
and indicating whether the Borrower is in compliance with Section 6.13(b), (iv)
on each Wednesday, a flash report in a form reasonably acceptable to the
Required Lenders providing estimated revenues by segment

 

-50-



--------------------------------------------------------------------------------

and those other key performance indicators by major location reasonably produced
on a weekly basis for the prior week or those available monthly on a monthly
basis for the prior month and (v) on the 15th day of each calendar month, an
accounts payable aging report as of the prior fiscal month –end for Horizon
Global Company LLC, Horizon Global Americas, Inc. and Westfalia- Automotive
GmbH; provided that none of the documents, reports, or information delivered
pursuant to this clause (j) shall be shared with or provided or distributed to
any Public-Sider;

(k)        within 30 days after the end of each fiscal month of the Borrower,
(i) its consolidated balance sheet and related statements of operations and cash
flows as of the end of and for such fiscal month and the then elapsed portion of
the fiscal year, and a statement of cash flows on a year to date basis setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal quarter- and year-end audit adjustments and the absence of footnotes, and
(ii) a variance analysis to the budget for the P&L on a segment basis with
qualitative commentary, each in a form reasonably acceptable to the Required
Lenders; provided that none of the documents, reports, or information delivered
pursuant to this clause (k) shall be shared with or provided or distributed to
any Public-Sider; and

(l)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

The Borrower represents and warrants that it and any of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (x) authorizes the Administrative Agent and the
Lender Representative to make the financial statements to be provided under
Section 5.01(a) and (b) above, along with the Loan Documents, available to all
Lenders and (y) agrees that at the time such financial statements are provided
hereunder, they shall already have been made available to holders of its
securities. The Borrower will not request that any other material be posted to
all Lenders without expressly representing and warranting to the Administrative
Agent and the Lender Representative in writing that (A) such materials do not
constitute material non-public information within the meaning of the federal
securities laws (“MNPI”) or (B) (i) the Borrower and its Subsidiaries have no
outstanding publicly traded securities, including 144A securities, and (ii) if
at any time the Borrower or any of its Subsidiaries issues publicly traded
securities, including 144A securities, then the Borrower will, upon the issuance
of such securities, make such materials that do constitute MNPI at the time of
issuance of such securities publicly available by press release or public filing
with the Commission. In no event will the Administrative Agent or the Lender
Representative post compliance certificates or budgets to Public-Siders.

SECTION 5.02      Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)        the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

-51-



--------------------------------------------------------------------------------

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d)        any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;

(e)        any default under or termination of a Material Agreement;

(f)        any judgment for the payment of money in an aggregate amount
exceeding $5,000,000 that remains undischarged for a period of 30 consecutive
days, during which execution is not effectively stayed, or the occurrence of any
action legally taken by a judgment creditor to attach or levy upon assets in
order to enforce any such judgment;

(g)        the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect;

(h)        any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
have a Material Adverse Effect;

(i)        any Release by a Loan Party or with respect to any Real Estate owned,
leased or occupied by a Loan Party; or receipt of any Environmental Notice, in
each case where the expected remedial costs or liability is reasonably expected
to exceed $2,500,000;

(j)        the discharge of or any withdrawal or resignation by the Borrower’s
independent accountants;

(k)        not later than two Business Days after the occurrence thereof, the
occurrence of any default, event of default or cash dominion event under the ABL
Credit Agreement; and

(l)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03      Information Regarding Collateral.

(a)        The Borrower will furnish to the Administrative Agent and the Lender
Representative prompt written notice of any change (i) in any Loan Party’s legal
name, (ii) in the location of any Loan Party’s chief executive office or
(iii) in any Loan Party’s jurisdiction of organization. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless
written notice has been delivered to the Collateral Agent, together with all
applicable information to enable the Administrative Agent to make all filings
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent (on behalf of the Secured Parties) to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.

(b)        Each year, within 90 days after the end of each fiscal year of the
Borrower, the Borrower (on behalf of itself and the other Loan Parties) shall
deliver to the Administrative Agent and the

 

-52-



--------------------------------------------------------------------------------

Lender Representative a certificate of a Financial Officer of the Borrower
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

SECTION 5.04      Existence; Conduct of Business. The Borrower will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names the loss of which would have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.

SECTION 5.05      Payment of Obligations. The Borrower will, and will cause each
of the Subsidiaries to, pay its Indebtedness and other obligations, including
Tax liabilities, before the same shall become delinquent or in default, except
(a) those being contested in good faith by appropriate proceedings and for which
the Borrower has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, or (b) to the extent the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06      Maintenance of Properties. The Borrower will, and will cause
each of the Subsidiaries to, keep and maintain all property material to the
conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or disposition permitted under Section 6.05.

SECTION 5.07      Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, the Borrower will, and will cause each of its
Subsidiaries to, maintain all insurance required to be maintained pursuant to
the Security Documents. With respect to each Mortgaged Property that is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, the applicable Loan Party will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
Applicable Law, including Regulation H of the Board of Governors. The Borrower
will furnish to the Lenders, upon request of the Lender Representative,
information in reasonable detail as to the insurance so maintained. All
insurance policies or certificates (or certified copies thereof) with respect to
such insurance shall be endorsed to the Collateral Agent’s reasonable
satisfaction for the benefit of the Lenders (including by naming the Collateral
Agent as lender loss payee or additional insured, as appropriate).

 

-53-



--------------------------------------------------------------------------------

SECTION 5.08      Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent, the Lender Representative and the Lenders prompt
written notice of casualty or other insured damage to any material portion of
any Collateral having a book value or fair market value of $1,000,000 or more or
the commencement of any action or proceeding for the taking of any Collateral
having a book value or fair market value of $1,000,000 or more or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding and (b) will ensure that the Net Proceeds of any such event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
are collected and applied in accordance with the applicable provisions of this
Agreement and the Security Documents.

SECTION 5.09      Books and Records; Cooperation; Inspection and Audit Rights;
Lender Calls. (a) The Borrower will, and will cause each of the Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

(b)        The Borrower shall hold a telephone call (i) once per calendar month,
for the benefit of the Administrative Agent and the Lenders that are not
Public-Siders to discuss the Borrower’s and its Subsidiaries’ operational and
financial performance, the status of strategic initiatives and any other items
reasonably requested to be covered by any Lender and respond to questions that
are raised on such call and (ii) in addition, once per calendar quarter, for the
benefit of the Administrative Agent and Public-Siders to discuss the Borrower’s
and its Subsidiaries’ operational and financial performance, the status of
strategic initiatives and any other items reasonably requested to be covered by
any Lender and respond to questions that are raised on such call.

(c)        The Borrower will, and will cause each of the Subsidiaries to
reasonably cooperate with one financial advisor acting on behalf of all of the
Agents and the Lenders.

SECTION 5.10      Compliance with Laws. The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.11      Use of Proceeds. The Borrower will use the proceeds of the
Loans on the Closing Date solely (i) to consummate the Transactions, (ii) to pay
the fees and expenses in connection with the Transactions, (iii) to repay the
ABL Loans under the ABL Credit Agreement, (iv) repay the outstanding
indebtedness under the Senior Bridge Credit Agreement and (v) for general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, (i) for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations T, U and X or (ii) to make
any Investment, Restricted Payment or other payment outside the ordinary course
of business.

SECTION 5.12      Additional Subsidiaries. If any additional Subsidiary is
formed or acquired after the Closing Date (or any existing Subsidiary becomes a
Subsidiary Loan Party after the Closing Date), the Borrower will, within five
Business Days after such Subsidiary is formed or acquired (or becomes a
Subsidiary Loan Party), notify the Administrative Agent and the Lenders thereof
and, within

 

-54-



--------------------------------------------------------------------------------

30 days (or such longer period as may be agreed to by the Administrative Agent)
after such Subsidiary is formed or acquired (or becomes a Subsidiary Loan
Party), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary, including with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.13      Further Assurances.

(a)        The Borrower will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
landlord waivers and other documents), which may be required under any
Applicable Law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. The Borrower also
agrees to provide to the Lender Representative, from time to time upon request,
evidence reasonably satisfactory to the Lender Representative as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b)        If any assets (including any real property or improvements thereto or
any interest therein) having a book value or fair market value of $1,000,000 or
more in the aggregate are acquired by the Borrower or any Subsidiary Loan Party
after the Closing Date or through the acquisition of a Subsidiary Loan Party
under Section 5.12 or through the conversion of a Subsidiary into a Subsidiary
Loan Party under Section 5.12 (other than, in each case, assets constituting
Collateral under the Guarantee and Collateral Agreement that become subject to
the Lien of the Guarantee and Collateral Agreement upon acquisition thereof),
the Borrower or, if applicable, the relevant Subsidiary Loan Party will notify
the Lender Representative and the Lenders thereof, and, if reasonably requested
by the Lender Representative or the Required Lenders, the Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Lender Representative to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

(c)        The Borrower will, and will cause each Subsidiary Loan Party to,
deposit the proceeds of any Term Priority Collateral that remain after the
Discharge of Senior Obligations has occurred in a Term Collateral Proceeds
Account at any time (i) after the occurrence and during the continuance of an
Event of Default under clauses (a), (h) or (i) of Article VII and (ii) after the
occurrence and during the continuance of any other Event of Default after the
Administrative Agent provides written notice to the Borrower to so deposit such
proceeds.

(d)        The Borrower will, and will cause each Subsidiary Loan Party to,
satisfy the post-closing conditions described in Schedule 5.13 within the
timelines set forth therein.

SECTION 5.14      Ratings. The Borrower will use commercially reasonable efforts
to maintain (a) a long-term public corporate family and/or credit, as
applicable, rating of the Borrower and (b) a credit rating for the Credit
Facilities, in each case from each of Moody’s and S&P. It is understood and
agreed that the foregoing is not an agreement to maintain any specific rating.

 

-55-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01      Indebtedness; Certain Equity Securities.

(a)           The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i)        (A) Indebtedness created under the Loan Documents and
(B) Indebtedness created under the First Lien Term Loan Documents in an
aggregate principal amount not exceeding the First Lien Term Loan Cap plus
increases to the principal amount thereof after the date hereof resulting from
“in-kind” payments of interest or fees;

(ii)        [Reserved];

(iii)        (A) Indebtedness existing on the date hereof (which Indebtedness
shall, to the extent the principal amount thereof exceeds $500,000, be set forth
on Schedule 6.01) and (B) any Permitted Refinancing Indebtedness with respect to
such Indebtedness;

(iv)        any Specified Vendor Receivables Financings in existence on the
Closing Date and Permitted Refinancing Indebtedness thereof;

(v)        Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party or any Subsidiary Loan Party for which the
Collateral and Guarantee Requirement has not been satisfied to the Borrower or
any Subsidiary Loan Party shall be subject to Section 6.04;

(vi)        Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party or any Subsidiary Loan Party for which
the Collateral and Guarantee Requirement has not been satisfied shall be subject
to Section 6.04;

(vii)      [Reserved];

(viii)     Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (viii) shall not exceed $10,000,000 at any time outstanding;

 

-56-



--------------------------------------------------------------------------------

(ix)      Indebtedness arising in connection with any retention of title
arrangements (verlängerter Eigentumsvorbehalt) made in the ordinary course of
business;

(x)       Indebtedness arising under a declaration of joint and several
liability used for the purpose of section 2:403 of the Dutch Civil Code (and any
residual liability under such declaration arising pursuant to section 2:404(2)
of the Dutch Civil Code;

(xi)      Indebtedness of the Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business;

(xii)      Indebtedness or other financings incurred by Foreign Subsidiaries in
respect of accounts receivable and/or inventory in an aggregate amount not
exceeding $10,000,000 at any time outstanding;

(xiii)     Indebtedness incurred by Foreign Subsidiaries that are not Loan
Parties in an aggregate amount not exceeding $10,000,000 at any time
outstanding; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(c);

(xiv)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within 10 days of incurrence;

(xv)      Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvi)     Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii)     obligations to financial institutions, in each case to the extent in
the ordinary course of business and on terms and conditions which are within the
general parameters customary in the banking industry, entered into to obtain
cash management services or deposit account overdraft protection services (in an
amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, obligations,
including obligations under Bank Products (as defined in the ABL Credit
Agreement as in effect on the date hereof) other than Hedging Agreements, of the
Borrower and its Subsidiaries incurred in the ordinary course of business;

(xviii)     unsecured guarantees by the Borrower or any Subsidiary Loan Party of
facility leases of any Loan Party;

(xix)       payment obligations of or Guarantees by the Borrower or any
Subsidiary Loan Party with respect to any Hedging Agreement permitted under
Section 6.07 hereof; provided that if such Hedging Agreement is related to
interest rates, (A) such Hedging Agreement shall relate to payment obligations
on Indebtedness otherwise permitted to be incurred by the Loan Documents and
(B) the notional amount of such Hedging Agreement shall not exceed the principal
amount of the Indebtedness to which such Hedging Agreement relates;

 

-57-



--------------------------------------------------------------------------------

(xx)      Indebtedness of the Borrower, any Subsidiary Loan Party or any ABL
Foreign Loan Party under the ABL Credit Agreement in an aggregate principal
amount at any one time outstanding not to exceed $99,000,000, subject to
Section 6.11, and any replacement or refinancing thereof; provided that the
Borrower will not, and will not permit any Subsidiary to, create, grant or
permit to exist any Lien on the ABL Priority Collateral that is contractually
subordinated (including pursuant to a last-out facility for Indebtedness for
borrowed money) or junior in priority to the Liens on the ABL Priority
Collateral securing any of the “Loans” or any other “Obligations” (each as
defined in the ABL Credit Agreement), unless such Lien on the ABL Priority
Collateral is also contractually subordinated or junior in priority, in the same
manner and to the same extent, to the Liens on ABL Priority Collateral securing
the Obligations; it being understood and agreed that this proviso shall not
restrict any refinancing or replacement of the ABL Credit Agreement (or
replacement or refinancing thereof) being secured by a first priority lien on
ABL Priority Collateral);

(xxi)      [reserved];

(xxii)     Indebtedness of the Borrower in an amount not to exceed $15,000,000
at any time outstanding; provided that (a) such Indebtedness shall not mature
prior to the date that is 91 days after the Maturity Date in effect at the time
of the issuance of such Indebtedness and shall not have any principal payments
due prior to such date, except upon the occurrence of a change of control or
similar event (including asset sales), in each case so long as the provisions
relating to change of control or similar events (including asset sales) included
in the governing instrument of such Indebtedness provide that the provisions of
this Agreement must be satisfied prior to the satisfaction of such provisions of
such Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of
the Borrower other than the Loan Parties (which Guarantees shall be permitted
only to the extent permitted by Section 6.01(a)(vi)), (c) such Indebtedness
shall not have any financial maintenance covenants, (d) such Indebtedness shall
not have a definition of “Change of Control” or “Change in Control” (or any
other defined term having a similar purpose) that is materially more restrictive
than the definition of Change in Control set forth herein, and (e) such
Indebtedness is subordinated to the Obligations on terms reasonably acceptable
to the Required Lenders;

(xxiii)    (A) Indebtedness of the Borrower under the Convertible Notes
outstanding on the Closing Date and (B) any Permitted Refinancing Indebtedness
with respect thereto; provided that the interest rate, fees, or yield payable
with respect to such Permitted Refinancing Indebtedness shall not be higher than
the interest rate, fees, or yield payable under the Convertible Notes
outstanding on the Closing Date; and

(xxiv)    [Reserved];

(xxv)     Indebtedness of the Borrower, and Guarantees thereof by any Subsidiary
Loan Party, incurred after the Closing Date in an aggregate principal amount not
to exceed the lesser of (A) $100,000,000 and (B) $100,000,000 minus the
aggregate principal amount of prepayments of the Loans made by the Borrower
pursuant to Section 2.10(b) after the Closing Date and prior to the date such
Indebtedness is incurred, provided that (1) such Indebtedness is subordinated in
right of payment to the Obligations and is subject to an intercreditor agreement
reasonably acceptable to the Required Lenders, (2) the net proceeds therefrom
shall be used to prepay First Lien Term Loans pursuant to Section 2.10(b) of the
First Lien Credit Agreement and (3) such Indebtedness shall not mature prior to
the date that is 91 days after the Maturity Date and shall not have any
principal payments due prior to such date, except upon the occurrence of a
change of control or similar event (including asset sales), in each case so long
as the provisions

 

-58-



--------------------------------------------------------------------------------

relating to change of control or similar events (including asset sales) included
in the governing instrument of such Indebtedness provide that the provisions of
this Agreement must be satisfied prior to the satisfaction of such provisions of
such Indebtedness.

(b)        The Borrower will not, nor will it permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests other than Qualified
Borrower Preferred Stock.

SECTION 6.02      Liens. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)        (i) Liens created under the Loan Documents and (ii) Liens created by
the First Lien Term Loan Documents securing Indebtedness permitted under
Section 6.01(i)(B), subject at all times to the Term Intercreditor Agreement;

(b)        Permitted Encumbrances;

(c)        Liens in respect of Specified Vendor Receivables Financings permitted
under Section 6.01(a)(iv);

(d)        any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof (which Liens shall, to the extent securing
Indebtedness with a principal amount in excess of $500,000, be set forth on
Schedule 6.02); provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e)        Liens securing Indebtedness permitted by Section 6.01(a)(ix);

(f)        Liens on fixed or capital assets acquired, constructed or improved
by, or in respect of Capital Lease Obligations of, the Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (viii) of Section 6.01(a), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(g)        Liens, with respect to any Mortgaged Property, described in the
applicable schedule of the title policy covering such Mortgaged Property;

(h)        Liens in respect of sales or other financings of accounts receivable
or inventory by Foreign Subsidiaries to the extent the Indebtedness is permitted
by Section 6.01(a)(xii);

(i)        other Liens securing liabilities not in excess of $5,000,000;

(j)        Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;

 

-59-



--------------------------------------------------------------------------------

(k)        Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Lender, in each case granted in the ordinary course of
business in favor of such Lender with which such accounts are maintained,
securing amounts owing to such Lender with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;

(l)        licenses or sublicenses of Intellectual Property (as defined in the
Guarantee and Collateral Agreement) granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrower;

(m)      the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

(n)        Liens on Collateral securing Indebtedness permitted under
Section 6.01(xxii) so long as such Liens rank junior in priority to the Liens
securing the Obligations subject to intercreditor arrangements reasonably
satisfactory to the Lender Representative;

(o)        Liens deemed to exist in connection with investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;

(p)        Liens of a collection bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

(q)        Liens of sellers of goods to the Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses;

(r)        Liens on Collateral securing Indebtedness incurred pursuant to
Section 6.01(a)(xxv), which Liens shall be junior in right of priority to the
Obligations and shall be subject at all times to an intercreditor agreement
reasonably acceptable to the Required Lenders; and

(s)        Liens under the ABL Security Documents (as defined in the ABL/Term
Loan Intercreditor Agreement) (i) that are subject to the ABL/Term Loan
Intercreditor Agreement, or (ii) on cash in favor of any Secured Party (as
defined in the ABL Credit Agreement) created as a result of any requirement to
provide cash collateral pursuant to the ABL Credit Agreement.

SECTION 6.03      Fundamental Changes.

(a)        The Borrower will not, nor will it permit any other Person to merge
into or consolidate with any of them, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party for which the Collateral and Guarantee
Requirement has been satisfied and (iii) any Subsidiary (other than a Subsidiary
Loan Party) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the

 

-60-



--------------------------------------------------------------------------------

best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

(b)        The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

SECTION 6.04      Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a)        Permitted Investments;

(b)        investments existing on the date hereof (which investments shall, to
the extent they exceed $500,000, be set forth on Schedule 6.04);

(c)        [Reserved];

(d)        investments by the Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Guarantee and Collateral Agreement to the extent
required by this Agreement and (ii) the aggregate amount of investments by Loan
Parties in, and loans and advances by Loan Parties to, and Guarantees by Loan
Parties of Indebtedness of, Subsidiaries that are not Loan Parties that have
complied with the Collateral and Guarantee Requirement made after the Closing
Date shall not at any time exceed $10,000,000

(e)        loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Guarantee and Collateral Agreement and (ii) the
amount of such loans and advances made by Loan Parties to Subsidiaries that are
not Loan Parties shall be subject to the limitation set forth in clause
(d) above;

(f)        [Reserved];

(g)        [Reserved];

(h)        investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(i)        any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

 

-61-



--------------------------------------------------------------------------------

(j)        Guarantees by the Borrower and the Subsidiaries of leases entered
into by any Subsidiary as lessee; provided that the amount of such Guarantees
made by Loan Parties to Subsidiaries that are not Loan Parties shall be subject
to the limitation set forth in clause (d) above;

(k)        extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(l)        loans or advances to employees made in the ordinary course of
business consistent with prudent business practice and not exceeding $50,000 in
the aggregate outstanding at any one time;

(m)        investments in the form of Hedging Agreements permitted under
Section 6.07;

(n)        [reserved];

(o)        payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(p)        [Reserved]; and

(q)        investments, loans or advances in addition to those permitted by the
other clauses of this Section 6.04 not exceeding in the aggregate $1,000,000 at
any time outstanding, provided that no Default exists at the time that such
investment, loan or advance is made or is caused thereby.

SECTION 6.05      Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will it permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary, except:

(a)        sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
investments referred to in Section 6.04(h) in the ordinary course of business;

(b)        sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that any the book value and the fair market value (whichever is higher)
of all property that is subject to such sales, transfers or dispositions from a
Loan Party to a Subsidiary that is not a Loan Party shall not exceed $10,000,000
in the aggregate for all such sales, transfers or dispositions made after the
date hereof and all such sales, transfers or dispositions shall be made in the
ordinary course of business and in compliance with Section 6.04 and
Section 6.09;

(c)        sales of accounts receivable and inventory and related assets by a
Foreign Subsidiary pursuant to customary terms to the extent permitted by
Section 6.01(a)(xii);

(d)        the creation of Liens permitted by Section 6.02 and dispositions as a
result thereof;

(e)        sales of accounts receivable and related assets pursuant to the
Specified Vendor Receivables Financings permitted under Section 6.01(a)(iv);

(f)        [reserved];

 

-62-



--------------------------------------------------------------------------------

(g)        Restricted Payments permitted by Section 6.08;

(h)        transfers and dispositions constituting investments permitted under
Section 6.04;

(i)        [reserved];

(j)        sales, transfers and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) no Event of
Default shall have occurred and be continuing, (ii) all sales, transfers and
other dispositions permitted by this clause (j) shall be made for fair market
value, (iii) all sales, transfers and other dispositions permitted by this
clause (j) above shall be for 100% cash consideration, and (iv) all Net Proceeds
thereof shall be applied as follows: (A) the first $100,000,000 of Net Proceeds
shall be applied to repay First Lien Term Loans or, if the Discharge of Senior
Obligations shall have occurred, the Loans, (B) after $100,000,000 of such Net
Proceeds have been applied to repay the First Lien Tern Loans or the Loans in
accordance with the clause (A) above, the next $15,000,000 of such Net Proceeds
may be retained by the Borrower and (C) thereafter, all other Net Proceeds shall
be applied to prepay the Loans pursuant to Section 2.11(c) (subject to
Section 2.11(g));

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value.

SECTION 6.06      Sale and Leaseback Transactions. The Borrower will not, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

SECTION 6.07      Hedging Agreements. The Borrower will not, nor will it permit
any Subsidiary to, enter into any Hedging Agreement, other than (a) Hedging
Agreements entered into in the ordinary course of business and which are not
speculative in nature to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)) (it being understood that the Borrower
and its Foreign Subsidiaries may enter into Hedging Agreements consisting of
cross-currency swaps related to intercompany loans between the Borrower and/or
its Foreign Subsidiaries), (b) Permitted Bond Hedge Transactions and
(c) Permitted Warrant Transactions..

SECTION 6.08      Restricted Payments; Certain Payments of Indebtedness.

(a)        The Borrower will not, nor will it permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional common Equity Interests in the Borrower;

(ii)   Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;

(iii)  the Borrower may pay the premium in respect of, and may otherwise perform
its obligations under, any Permitted Bond Hedge Transaction;

 

-63-



--------------------------------------------------------------------------------

(iv) the Borrower may make payments or deliveries in shares of common stock and
cash in lieu of fractional shares required by the terms of, and otherwise
perform its obligations under, the Convertible Notes Indenture (including,
without limitation, making payments of interest and principal thereon and/or
making deliveries (other than in cash) due upon conversion thereof); and

(v) the Transactions (but not, for the avoidance, any Restricted Payments made
in cash).

(b)        The Borrower will not, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)    payment of Indebtedness created under the Loan Documents;

(ii)   payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii)  refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv)  subject to the Intercreditor Agreements, payment of secured Indebtedness
out of the proceeds of any sale or transfer of the property or assets securing
such Indebtedness;

(v)   payment of or in respect of (A) Indebtedness created under the ABL Loan
Documents, (B) Indebtedness or obligations secured by the ABL Security
Documents, (C) Indebtedness created under the First Lien Term Loan Documents,
and (D) Indebtedness or obligations secured by the First Lien Term Loan Security
Documents;

(vi)  [reserved];

(vii) [reserved]; and

(viii) the Borrower may make payments or deliveries in shares of common stock
and cash in lieu of fractional shares required by the terms of, and otherwise
perform its obligations under, the Convertible Notes Indenture (including,
without limitation, making payments of interest and principal thereon and/or
making deliveries (other than in cash) due upon conversion thereof).

(c)        The Borrower will not, nor will it permit any Subsidiary to, enter
into or be party to, or make any payment under, any Synthetic Purchase Agreement
unless, in the case of any Synthetic Purchase Agreement related to any Equity
Interests of the Borrower, the payments required to be made by the Borrower are
limited to amounts permitted to be paid under Section 6.08(a).

 

-64-



--------------------------------------------------------------------------------

SECTION 6.09    Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a)        transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; provided that (i) in the case
of any single transaction or series of transactions with a volume in excess of
$500,000, the board of directors of the Borrower shall have made a determination
in good faith that such transaction or series of transactions, as applicable, is
on prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and (ii) in the case of any single transaction or series of transactions
with a volume in excess of $1,000,000, the board of directors of the Borrower
shall have engaged an independent financial advisor reasonably acceptable to the
Required Lenders and such independent financial advisor shall have made a
determination and delivered a customary fairness opinion stating that such
transaction or series of transactions, as applicable, is on prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;

(b)        transactions between or among the Borrower and any other Loan Parties
not involving any other Affiliate (to the extent not otherwise prohibited by
other provisions of this Agreement);

(c)        any Restricted Payment permitted by Section 6.08; and

(d)        (i) transactions pursuant to agreements in effect on the Closing Date
and listed on Schedule 6.09 (provided that this clause (d) shall not apply to
any extension, or renewal of, or any amendment or modification of such
agreements that is less favorable to the Borrower or the applicable
Subsidiaries, as the case may be) and (ii) the Transactions.

SECTION 6.10    Restrictive Agreements. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, any ABL Loan
Document or any Junior Loan Document or that are customary, in the reasonable
judgment of the board of directors thereof, for the market in which such
Indebtedness is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Loan
Parties under the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof and identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided, further, that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder and
(iv) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions

 

-65-



--------------------------------------------------------------------------------

apply only to the property or assets securing such Indebtedness and
(B) customary provisions in leases and other agreements restricting the
assignment thereof.

SECTION 6.11      Amendment of Material Documents. The Borrower will not, nor
will it permit any Subsidiary to, amend, restate, modify or waive any of its
rights under (a) its certificate of incorporation, by-laws or other
organizational documents, and (b) (i) any Material Agreement (other than any ABL
Loan Document or any First Lien Term Loan Document) or other agreements
(including joint venture agreements), in each case to the extent such amendment,
restatement, modification or waiver is adverse to the Lenders in any material
respect, (ii) any ABL Loan Document that (w) expands or adds to the obligations
secured under any ABL Security Documents (other than any obligations
constituting Indebtedness created under the ABL Credit Agreement and permitted
under Section 6.01), (x) adds any mandatory prepayment provisions (only to the
extent resulting in a corresponding permanent commitment reduction or requiring
prepayment from the net cash proceeds of the sale, transfer or other disposition
of Term Priority Collateral or any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Term Priority Collateral) or changes any mandatory prepayment provisions
in a manner that would increase the amount of any mandatory prepayment of the
ABL Loans (only to the extent resulting in a corresponding permanent commitment
reduction), (y) increases the “Applicable Margin” or similar component of
interest thereunder by more than 3.0% (other than as a result of accrual of
interest at the default rate) or (z) adds an additional covenant or event of
default or makes any covenant or event of default in the ABL Loan Documents
materially more restrictive or burdensome prior to the Maturity Date (unless
this Agreement is amended to provide all of the Lenders with the benefits of
such covenants or events of default), in each case under this clause (z), other
than covenants and events of default solely relating to the Borrowing Base (as
defined in the ABL Credit Agreement), the ABL Priority Collateral or similar
matters relating primarily to the asset based revolving nature of the ABL Credit
Agreement, and (iii) any First Lien Term Loan Document except as otherwise
permitted by the Term Intercreditor Agreement.

SECTION 6.12      [Reserved].

SECTION 6.13      Financial Covenants.

(a)      The Borrower will not permit the Secured Net Leverage Ratio as of the
last day of any fiscal quarter commencing, with the fiscal quarter ending
December 31, 2019, to exceed the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter

   Net


Leverage Ratio

December 31, 2019

   6.75:1.00

March 31, 2020

   6.75:1.00

June 30, 2020

   6.75:1.00

September 30, 2020 and each

fiscal quarter ending thereafter

   5.25:1.00

(b)      The Borrower will not permit Liquidity to be less than $15,000,000 as
of the last day of any fiscal month end, commencing with the month ending
March 31, 2019.

(c)      The Borrower will not permit the Fixed Charge Coverage Ratio as of the
last day of any fiscal quarter set forth below (commencing with the fiscal
quarter ending March 31, 2020) to be below the ratio set forth below opposite
such fiscal quarter:

 

-66-



--------------------------------------------------------------------------------

Fiscal Quarter    Fixed Charge Coverage Ratio

Fiscal quarters ended March 31, 2020

   0.75:1.00

June 30, 2020 and each fiscal quarter ending thereafter

   1.00:1.00

(d)        The Borrower will not permit Capital Expenditures in any fiscal year
to exceed the amount set forth below opposite such fiscal year (it being
understood that any unused amounts for any fiscal year may be used in the next
succeeding fiscal year):

 

Fiscal Year    Maximum Capital Expenditures

2019

   $15,000,000

2020 and each fiscal year thereafter

   $25,000,000

SECTION 6.14      Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a Person organized in the United States or in a
European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 6.15      Anti-Layering. Notwithstanding anything to the contrary
contained herein,

(a)        the Borrower will not, and will not permit any of its Subsidiaries
to, incur, create, assume or suffer to exist any Lien (other than the Liens
securing the Obligations) that is subordinated or junior to the Liens securing
any other Indebtedness of the Loan Parties (including the Liens securing any
First Lien Indebtedness), unless such Liens are also subordinated or junior to,
in the same manner and to the same extent, the Liens securing the Obligations;
and

(b)        the Borrower will not, and will not permit any of its Subsidiaries
to, incur, create, assume or suffer to exist any Indebtedness if such
Indebtedness is subordinate or junior in ranking in right of payment to any
other Indebtedness of the Loan Parties (including any First Lien Indebtedness),
unless such Indebtedness is expressly subordinated in right of payment to the
obligations under this agreement.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)        the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

 

-67-



--------------------------------------------------------------------------------

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.04, 5.11 or 5.13(d) or in Article VI;

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 20 days;

(f)        the Borrower or any Subsidiary shall fail to make any payment
(whether of principal, interest or other payment obligations) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period with respect thereto;

(g)         any event or condition occurs (including a “Fundamental Change” as
defined in the Convertible Notes Indenture) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to any Indebtedness outstanding under the ABL Credit Agreement unless (i) such
default shall continue unremedied for a period of 15 days (during which period
such default is not waived or cured), (ii) the ABL Agent or the lenders under
the ABL Credit Agreement cause the ABL Loans to become due prior to their stated
maturity and/or the Commitments (as defined in the ABL Credit Agreement) to
terminate prior to their stated termination date or (iii) the ABL Agent and/or
the lenders under the ABL Credit Agreement exercise secured creditor remedies as
a result of such default; provided further that this clause (g) shall not apply
to (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness; and (B) any
Permitted Convertible Indebtedness to the extent such event or condition occurs
as a result of (x) the satisfaction of a conversion contingency, (y) the
exercise by a holder of Permitted Convertible Indebtedness of a conversion right
resulting from the satisfaction of a conversion contingency or (z) a required
repurchase under such Permitted Convertible Indebtedness in each case of this
clause (B) solely to the extent that the obligation of the Borrower resulting
from such event or condition is satisfied through the issuance of common Equity
Interests of the Borrower other than the payment of cash in lieu of the issuance
of fractional Equity Interests of the Company;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or

 

-68-



--------------------------------------------------------------------------------

any Subsidiary or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i)        the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)        the Borrower or any Subsidiary shall become unable, admit in writing
in a court proceeding its inability or fail generally to pay its debts as they
become due;

(k)        one or more judgments for the payment of money in an aggregate amount
in excess of $1,000,000 shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m)        any Lien covering property having a book value or fair market value
of $1,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid and perfected Lien on any Collateral, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Guarantee and Collateral Agreement;

(n)        the Guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease to be, or shall have been asserted in writing by a Loan
Party not to be, in full force and effect;

(o)        the Borrower or any Subsidiary shall challenge the subordination
provisions of the Subordinated Debt or assert that such provisions are invalid
or unenforceable or that the Obligations of the Borrower, or the Obligations of
any Subsidiary under the Guarantee and Collateral Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations to be not senior Indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms;

(p)        a Change in Control shall occur;

 

-69-



--------------------------------------------------------------------------------

(q)        a Loan Party denies or contests the validity or enforceability of any
Loan Documents (including any Intercreditor Agreement) or Obligations, or any
Loan Document (including any Intercreditor Agreement) ceases to be in full force
or effect for any reason (other than a waiver or release by the Administrative
Agent, the Lender Representative and Lenders);

(r)        a loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $1,000,000; or

(s)        any event occurs or condition exists that has a Material Adverse
Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon, premium (including the Prepayment Premium) and all fees and other
obligations of the Borrower, accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent (it
being understood that references in this Article VIII to the Administrative
Agent shall be deemed to include the Collateral Agent) as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02); provided, that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, could expose the Administrative

 

-70-



--------------------------------------------------------------------------------

Agent to liability or be contrary to any Loan Document or any requirement of
Applicable Law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) and the Administrative Agent shall not be liable for
any action taken or not taken by it in the absence of its own gross negligence
or willful misconduct as determined by a final non-appealable judgment by a
court of competent jurisdiction; provided, that, no action taken or not taken at
the direction of the Required Lenders shall be considered gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof conspicuously
labeled as a “notice of default” is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower and the Administrative Agent may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to the
Borrower and Administrative Agent and signed by the Required Lenders. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor from among the Lenders, which
consultation shall not be required after and during the continuation of an Event
of Default. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall be under no obligation to), on behalf of the
Lenders, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring

 

-71-



--------------------------------------------------------------------------------

Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder; provided, that, Administrative
Agent’s resignation shall nonetheless become effective within thirty (30) days
after the Administrative Agent provides notices of its resignations to the
Lenders and the Borrower. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

[Reserved]

ARTICLE X

Miscellaneous

SECTION 10.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:(a) if to the Borrower, to Horizon Global
Corporation at 2600 West Big Beaver Rd., Suite 555, Troy, MI 48084 Attention of
Jay Goldbaum, General Counsel (Telephone No. (248) 593-8838, Telecopy No. (248)
203-6434), Email jgoldbaum@horizonglobal.com and bwhittman@horizonglobal.com;

(b)        if to the Administrative Agent, to Cortland Capital Market Services
LLC, 225 W. Washington St., 9th Floor, Chicago, Illinois 60606 Attention of
Legal Department and Frances Real (Telecopy: (312) 376-0751, Telephone: (312)
564-5100, Email: legal@cortlandglobal.com and CPCAgency@cortlandglobal.com),
with a copy (which shall not constitute notice) to Holland & Knight LLP, 131
South Dearborn Street, 30th Floor, Chicago, IL 60603 Attention of Joshua M.
Spencer (Telecopy: (312) 578-6666, Telephone: (312) 928-6033, Email:
Joshua.Spencer@hklaw.com);

(c)        if to the Lender Representative, to Corre Partners Management,
L.L.C., 12 East 49th Street, 40th Floor, New York, New York, 10017; Attention of
John Barrett (Telecopy: 646-863-7161, Telephone: 646-863-7152, Email
john@correpartners.com); and

(d)        if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given

 

-72-



--------------------------------------------------------------------------------

to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

SECTION 10.02    Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)        Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (with a copy to the Administrative Agent) or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the written consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or any scheduled date
of payment of the principal amount of any Loan under Section 2.10, or any date
for the payment of any interest or fees payable hereunder, or reduce or forgive
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(a), (b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document (including this
Section) specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release all or
substantially all of the Subsidiary Loan Parties from their Guarantees under the
Guarantee and Collateral Agreement (except as expressly provided in the
Guarantee and Collateral Agreement), without the written consent of each Lender,
(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (except as
expressly provided in the Security Documents) or (viii) change the order of
priority of payments set forth in Section 2.4 of the Guarantee and Collateral
Agreement without the written consent of each Lender; provided, further, that
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Agents, without the prior written consent of the Administrative
Agent or the Collateral Agent, as applicable. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Required Lenders and the Administrative Agent if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.

 

-73-



--------------------------------------------------------------------------------

(c)        In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender Representative is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Lender Representative, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower shall have received the
prior written consent of the Lender Representative, which consent shall not be
unreasonably withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (c) the
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b), (d) such assignee
shall consent to such Proposed Change and (e) if such Non-Consenting Lender is
acting as the Lender Representative, it will not be required to assign and
delegate its interests, rights and obligations as the Lender Representative
under this Agreement. Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee,
and that the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective; provided, that, such assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire, a properly completed and duly executed copy of IRS
Form W-9 (or other applicable tax form) and all other documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act

(d)        Notwithstanding the foregoing, (i) the Lender Representative and the
Borrower may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document and (ii) the Lender Representative and the
Borrower may amend this Agreement without the consent of any Lender or Required
Lenders in order to provide the Lenders with the benefits of any additional
covenants, more restrictive covenants or events of default that are added to the
ABL Loan Documents or the First Lien Term Loan Documents.

SECTION 10.03    Expenses; Indemnity; Damage Waiver.

(a)        The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of on financial advisor. one primary counsel to the
Administrative Agent and one primary counsel for the Lender Representative and
the Lenders in connection with the provision, negotiation and documentation of
the credit facility provided for herein, due diligence investigation, the
preparation and administration of the Loan Documents, the monitoring of the
performance of the Borrower and its Affiliates, or any amendments, modifications
or waivers of the provisions thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Agents or any Lender, including the fees, charges and
disbursements of any counsel for the Agents or any Lender, in connection with
the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans; provided
that, unless a Default has occurred and is continuing, the costs and expenses of
the financial advisor

 

-74-



--------------------------------------------------------------------------------

to the Lenders in connection with the regular monitoring of the performance of
the Borrower and its Affiliates with the Loan Documents reimbursable pursuant to
this Section 10.03(a) shall not exceed $50,000 per month.

(b)        The Borrower hereby indemnifies (x) the Agents and each of its
Related Parties (each such person being called an “Agent Indemnitee”) and
(y) the Arrangers and each Lender, and each Related Party of any Arranger or
Lender (each such person being called a “Lender Indemnitee”; and together with
the Agent Indemnitees, each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any Mortgaged Property or any other property currently or
formerly owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and whether or not the same are brought by the Borrower, its equity
holders, affiliates or creditors or any other Person and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
arisen out of a material breach in bad faith by such Lender Indemnitee of its
obligations under the Loan Documents or (C) result from a dispute solely among
Indemnitees, other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an agent or arranger under the Loan Documents and other
than any claims arising out of any act or omission of the Borrower or any of its
Affiliates. This Section 10.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c)        To the extent that any of the Borrower fails to timely pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section 10.03 (and without limiting such party’s obligation to do so),
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of any such actual and direct losses
(other than lost profits), claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses (including any such amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the outstanding Loans and unused Commitments at the
time; ;provided, that, if the Loans have been paid in full prior to such
determination, then such pro rata share shall be determined as of the last date
that any Loan was outstanding.

(d)        To the extent permitted by Applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

-75-



--------------------------------------------------------------------------------

(e)        All amounts due under this Section 10.03 shall be payable promptly
after written demand therefor.

(f)        No director, officer, employee, stockholder or member, as such, of
any Loan Party shall have any liability for the Obligations or for any claim
based on, in respect of or by reason of the Obligations or their creation;
provided that the foregoing shall not be construed to relieve any Loan Party of
its Obligations under any Loan Document.

(g)        For the avoidance of doubt, this Section 10.03 shall not apply to any
Taxes, except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

SECTION 10.04    Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)        Any Lender may assign to one or more assignees (other than a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (i) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund, each of the Borrower and the
Administrative Agent must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed) (provided that the
Borrower shall be deemed to have consented to any assignment of Loans or
Commitments unless it shall object thereto by written notice to the
Administrative Agent within seven Business Days after having received notice
thereof), (ii) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire a properly completed and
duly executed copy of IRS Form W-9 (or other applicable tax form) and all other
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act; and provided, further, that any
consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case

 

-76-



--------------------------------------------------------------------------------

of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

(c)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior written notice.

(d)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire, a properly completed and duly executed copy of IRS
Form W-9 (or other applicable tax form) and all other documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e)        Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Loans); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii), (iii), (vi) or (vii) of the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that such Participant agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
With respect to any Loan made to the Borrower, each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant

 

-77-



--------------------------------------------------------------------------------

and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or in connection with any income tax audit or
other income tax proceeding of the Borrower. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrower. A Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower to comply with
Section 2.17(f) as though it were a Lender.

(g)        Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document, no assignments of the Loans shall be made to the
Borrower or any Subsidiary thereof.

SECTION 10.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received

 

-78-



--------------------------------------------------------------------------------

counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

-79-



--------------------------------------------------------------------------------

SECTION 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Lender Affiliates
and to its and its Lender Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential pursuant to the terms hereof), (b) to the extent requested by any
regulatory or quasi-regulatory authority, (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Subsidiary or
(i) to data service providers, including league table providers, that serve the
lending industry, so long as such information consists of information
customarily provided to such data service providers. For the purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or its business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect

 

-80-



--------------------------------------------------------------------------------

thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.14    Intercreditor Agreements. Each Lender hereby authorizes and
directs the Administrative Agent and/or the Collateral Agent (a) to enter into
each Intercreditor Agreement on its behalf, perform such Intercreditor Agreement
on its behalf and take any actions thereunder as determined by the
Administrative Agent or the Collateral Agent to be necessary or advisable to
protect the interest of the Lenders, and each Lender agrees to be bound by the
terms of such Intercreditor Agreement and (b) to enter into any other
intercreditor agreement reasonably satisfactory to the Administrative Agent on
its behalf, perform such intercreditor agreement on its behalf and take any
actions thereunder as determined by the Administrative Agent or the Collateral
Agent to be necessary or advisable to protect the interests of the Lenders, and
each Lender agrees to be bound by the terms of such intercreditor agreement.
Each Lender acknowledges that (i) the ABL/Term Loan Intercreditor Agreement
governs, among other things, Lien priorities and rights of the Lenders and the
other “Term Secured Parties” and the “ABL Secured Parties” (each as defined in
the ABL/Term Loan Intercreditor Agreement) with respect to the Collateral and
(ii) the Term Intercreditor Agreement governs, among other things, Lien
priorities and rights of the Lenders and the “First Lien Secured Parties” (as
defined in the Term Intercreditor Agreement) with respect to the Collateral. In
the event of any inconsistency between any Loan Document and any Intercreditor
Agreement, the provision of the applicable Intercreditor Agreement shall
prevail.

SECTION 10.15    Release of Liens and Guarantees. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by
Section 10.02) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.02 or (ii) under the
circumstances described in paragraph (b) below. (b) At such time as the Loans
and the other obligations under the Loan Documents shall have been paid in full
and the Commitments have been terminated, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person, the security interests in such Collateral created by the Security
Documents shall be automatically released without delivery of any instrument or
performance of any act by any Person. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, such
certificate, believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.

(c)        In connection with any termination or release pursuant to this
Section, the Administrative Agent and the Collateral Agent shall execute and
deliver to any Loan Party all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent or the Collateral Agent.

SECTION 10.16    PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required, or will
be required in the future, to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the

 

-81-



--------------------------------------------------------------------------------

name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the PATRIOT Act.

SECTION 10.17    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and there
under) are arm’s-length commercial transactions between the Lenders, on the one
hand, and the Borrower, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other Person. The Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such borrower, in connection
with such transaction or the process leading thereto.

SECTION 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.19    Warrants and Preferred Shares. The Borrower, the other Loan
Parties and the Lenders acknowledge and agree that the Closing Date Warrants and
the Closing Date Preferred

 

-82-



--------------------------------------------------------------------------------

Shares shall be treated as part of an “investment unit” as defined in
Section 1273(c)(2) of the Code. In furtherance of such treatment, the parties
further agree that the Second Lien Term Loan Facilities will be issued with
original issue discount for U.S. federal income tax purposes, and the “issue
price” for U.S. federal income tax purposes of the Second Lien Term Loan
Facilities, the Closing Date Warrants and the Closing Date Preferred Shares
shall be allocated between the Second Lien Term Loan Facilities, the Closing
Date Warrants and the Closing Date Preferred Shares in accordance with the Code
and applicable Treasury Regulations based on the assumption that the fair market
value of the Closing Date Warrants and the Closing Date Preferred Shares shall
each be as determined by the Lender Representative.    

[Signature Pages Follow]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HORIZON GLOBAL CORPORATION By:      

/s/ Brian Whittman

  Name:   Brian Whittman   Title:   Vice President, Finance



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and Collateral
Agent By:      

/s/ Emily Ergang Pappas

  Name:     Emily Ergang Pappas   Title:     Associate Counsel



--------------------------------------------------------------------------------

CORRE PARTNERS MANAGEMENT, L.L.C., as
            Lender Representative
By: /s/ Eric Soderlund                                                   
         Name:   Eric Soderlund            Title:   Managing Partner



--------------------------------------------------------------------------------

CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP, as a Lender
By: /s/ John Barrett                                                         
          Name:  John Barrett             Title:  Authorized Signatory CORRE
OPPORTUNITIES II MASTER FUND, LP, as a Lender
By: /s/ John Barrett                                                         
          Name:  John Barrett             Title:  Authorized Signatory CORRE
HORIZON FUND, LP, as a Lender By: /s/ John Barrett                              
                                     Name:  John Barrett             Title:
 Authorized Signatory



--------------------------------------------------------------------------------

ULYSSES PARTNERS, LP, as a Lender
By: /s/ Vincent Ognibene                                                        
Name: Vincent Ognibene   Title: Chief Financial Officer



--------------------------------------------------------------------------------

SIMON CHARITABLE PRIVATE LLC, as a Lender

By: /s/ Karen A. Vereb                                                     

            Name: Karen A. Vereb

            Title: Secretary

By: /s/ James R. Fox                                                          

            Name: James R. Fox

            Title: Authorized Signer

PW FOCUS FUND LLC, as a Lender

By: Parkwood LLC, Managing Member

By: /s/ Karen A. Vereb                                                     

            Name: Karen A. Vereb

            Title: Secretary

By: /s/ James R. Fox                                                          

            Name: James R. Fox

            Title: Vice President

SIMON MARKETABLE, LP, as a Lender

By: Parkwood LLC, Managing Member

By: /s/ Karen A. Vereb                                                     

            Name: Karen A. Vereb

            Title: Secretary

By: /s/ James R. Fox                                                          

            Name: James R. Fox

            Title: Vice President



--------------------------------------------------------------------------------

NEWPORT GLOBAL CREDIT FUND (MASTER) LP, as a Lender
By: /s/ Timothy T. Janszen                                                 
            Name: Timothy T. Janszen             Title: CEO NEWPORT GLOBAL
OPPORTUNITIES FUND I-A LP, as a Lender
By: /s/ Timothy T. Janszen                                                 
            Name: Timothy T. Janszen             Title: CEO FIDELITY NATIONAL
TITLE INSURANCE COMPANY, as a Lender
By: /s/ Timothy T. Janszen                                                 
            Name: Timothy T. Janszen             Title: Authorized Signatory



--------------------------------------------------------------------------------

JKI HOLDINGS, LLC, as a Lender
By: /s/ John C. Kennedy                                                    Name:
John C. Kennedy           Title: Director



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

   

Lender

 

  

    Commitment    

 

   

Corre Opportunities Qualified Master Fund, LP

 

   $20,408,162    

 

   

Corre Opportunities II Master Fund, LP

 

   $2,551,020    

 

   

Corre Horizon Fund, LP

 

   $11,734,694    

 

   

Newport Global Credit Fund LP

 

   $319,388    

 

   

Newport Global Opportunities Fund I-A LP

 

   $5,296,939    

 

   

Fidelity National Title Insurance Company

 

   $2,036,735    

 

   

Ulysses Partners, LP

 

   $3,571,429    

 

   

JKI Holdings, LLC

 

   $2,551,020    

 

   

Simon Charitable Private LLC

 

   $943,878    

 

   

PW Focus Fund LLC

 

   $841,837    

 

   

Simon Marketable, LP

 

   $765,306    

 

   

TOTAL:

 

   $51,020,408    

 



--------------------------------------------------------------------------------

SCHEDULE 3.03

GOVERNMENTAL APPROVALS; NO CONFLICTS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.05

REAL PROPERTY

Leased Property:



--------------------------------------------------------------------------------

   

Subject Grantor

 

  

Street Address

 

   

Horizon Global Americas Inc.

 

  

29000-2 Aurora Rd, Solon, Ohio 44139

 

   

Horizon Global Americas Inc.

 

  

3310 William Richardson Ct., South Bend, Indiana 46628

 

Horizon Global Americas Inc.

  

105-2 LM Gaines Blvd.

Starke, Florida 75050

 

Horizon Global Americas Inc.

 

  

 

2 Bishop Place, Camp Hill, Pennsylvania 17011

 

 

Horizon Global Americas Inc.

 

  

2600 College Avenue, Goshen, Indiana 46528

 

 

Horizon Global Americas Inc.

 

  

3180 S Willow, 103, Fresno, California 93725

 

Horizon Global Americas Inc.

  

47912 Halyard Drive, Suite 100, Plymouth, Michigan

48170

 

Horizon Global Americas Inc.

 

  

1050 Indianhead Drive, Mosinee, Wisconsin 54455

 

 

Horizon Global Americas Inc.

 

  

6500 S. 35th Street, McAllen, Texas 78503

 

 

Horizon Global Americas Inc.

 

  

 

8460 Gran Vista Drive, Building C, El Paso, Texas 79907

 

 

Horizon Global Company LLC

 

  

2600 West Big Beaver Road, Troy, Michigan 48084

 

Horizon Global Americas Inc.

  

32901 W. 193 St.

Edgerton, Kansas 660211

 

Cequent Electrical Products S. de. R.L. de C.V.

 

  

8881 Enrique Pinocelli Ave

 

Cequent Electrical Products S. de. R.L. de C.V.

  

Pharr Bridge

Building #4

Ave. Prologis # 140

Edificio #4

Cequent Electrical Products S. de. R.L. de C.V.

  

Avenida Los Nogales, s/n Iotes 4, 5 y 6 edificio

(Building #1)

Cequent Electrical Products S. de. R.L. de C.V.

  

Avenida Los Nogales, s/n Iotes 4, 5 y 6 edificio

(Building #2)

Cequent Electrical Products S. de. R.L. de C.V.

  

Ave. de los Sauces #2060,

Parque Industrial Villa Florida

Cequent Electrical Products S. de. R.L. de C.V.

  

Industrial Drive

s/n/ Edificio 11

Parque Industrial, Puente Pharr

 

Cequent Nederland Holdings B.V.

 

  

Prins Bernhardplein 200 (1097 JB)

 

 

Cequent Towing Products of Canada Ltd.

 

  

295 Superior Blvd., Unit 1

 



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

 

 

Matter

 

  

Overview

 

 

  Volkswagen/Audi/Daimler     & Westfalia

(Germany)

  

Product Liability: Westfalia advised of product concern by Volkswagen. Product
at issue is a retractable towbar, which includes a locking pin supplied by a
third party. To date, no accidents or safety-related incidents have been
reported. No formal lawsuit has been filed. Westfalia has filed a claim with its
insurance carrier.



--------------------------------------------------------------------------------

SCHEDULE 3.12

SUBSIDIARIES

 

  Corporate Name   Owner / Type of Equity Interest   Percentage  
Pledged    

Is the Sub-    

sidiary an    

Obligor?    

AH Forgings Proprietary Limited   100% owned by Horizon Global (South Africa)
(Pty) Ltd.   None   No C.P. Witter Limited   100% owned by Horizon Global
European Holdings Limited   None   No Cequent Bermuda Holdings Ltd.   100% owned
by Horizon Euro Finance LLC   None   No Cequent Brazil Holdings Coöperatief W.A.
  99.99 % owned by Horizon Real Finance LLC and approx. 0.01% owned by Cequent
Bermuda Holdings Ltd. (such ownership totaling 100%)   None   No Cequent
Electrical Products de México, S. de R.L. de C.V.   99.97% owned by Cequent
Mexico Holdings B.V. and approx. 0.03% owned by Cequent Sales Company de México,
S. de R.L. de C.V. (such ownership totaling 100%)   100%   Yes Cequent Indústria
E Comércio Ltda.   99.99% owned by Cequent Brazil Holdings Coöperatief W.A. and
0.01% owned by Horizon Real Finance LLC (such ownership totaling 100%)   None  
No Cequent Mexico Holdings B.V.   100% owned by Cequent UK Limited   100%   Yes
Cequent Nederland Holdings B.V.   100% owned by Horizon International Holdings
LLC   100%   Yes Horizon Global Americas Inc.   100% owned by Horizon Global
Company LLC   100%   Yes Cequent Sales Company de México, S. de R.L. de C.V.  
99.97% owned by Cequent Nederland Holdings B.V. and approx. 0.03% owned by
Cequent Mexico Holdings B.V. (such ownership totaling 100%)   100%   Yes Cequent
Towing Products of Canada, Ltd.   100% owned by Cequent Nederland Holdings B.V.
  100%   Yes Cequent UK Limited   100% owned by Cequent Nederland Holdings B.V.
  100%   Yes HG Germany Holdings GmbH   100% owned by Cequent Nederland Holdings
B.V.   100%   No HGHK Services C.V.   99.99% owned by Horizon Sourcing Holdings
LLC and approx. 0.01% owned by Horizon Euro Finance LLC (such ownership totaling
100%)   None   No HZN FinCo IRL Holdings Limited   100% owned by Cequent
Nederland Holdings B.V.   100%   No HZN Sourcing Oy   100% owned by Cequent
Nederland Holdings B.V.   100%   No Henrichs Beteiligungsgesellschaft mbH   100%
owned by Westfalia-Automotive GmbH   None   No Horizon Euro Finance LLC***  
100% owned by Cequent Nederland Holdings B.V.   100%   No Horizon GBP Finance
LLC***   100% owned by Cequent Bermuda Holdings Ltd.   None   No Horizon Global
Company LLC   100% owned by Horizon Global Corporation   100%   Yes Horizon
Global Digital Limited   100% owned by Cequent Nederland Holdings B.V.   100%  
No



--------------------------------------------------------------------------------

  Corporate Name   Owner / Type of Equity Interest   Percentage  
Pledged    

Is the Sub-    

sidiary an    

Obligor?    

Horizon Global European Holdings Limited

  100% owned by Cequent Nederland Holdings B.V.   100%   No

Horizon Global Germany GmbH

  100% owned by C.P. Witter Limited   None   No

Horizon Global Holdings Australia Pty. Ltd.

  100% owned by Cequent Bermuda Holdings Ltd.   None   No

Horizon Global Hong Kong Holdings Limited

  100% owned by Cequent Nederland Holdings B.V.   100%   No

Horizon Global (NZ) Limited

  100% owned by Horizon Global Holdings Australia Pty Ltd.   None   No

Horizon Global Pty. Ltd.

  100% owned by Horizon Global Holdings Australia Pty. Ltd.   None   No

Horizon Global (Shanghai) Trading Co. Ltd.

  100% owned by Horizon Global Hong Kong Holdings Limited   None   No

Horizon Global (South Africa) (PTY) LTD.

  100% owned by Cequent Nederland Holdings B.V.   100%   No

Horizon Global Sourcing Operations and Innovation Center India Pvt. Ltd.

  99.99% owned by Cequent Nederland Holdings B.V. and approx. 0.01% owned by
Horizon Euro Finance LLC (such ownership totaling 100%)   None   No

Horizon International Holdings LLC

  100% owned by Horizon Global Americas, Inc.   100%   Yes

Horizon Real Finance LLC

  100% owned by Cequent Bermuda Holdings Ltd.   None   No    

 

 

 

 

 

Horizon Sourcing B.V.

  100% owned by Cequent Nederland Holdings B.V.   100%   No

Horizon Sourcing Holdings LLC

  100% owned by Horizon Euro Finance LLC   None   No

Kovil Oy

  100% owned by Horizon Global (Germany) GmbH   None   No

Monoflex Nordic AB

  100 % owned by Westfalia Nordic AB   None   No

Parkside Towbars Pty. Ltd.

  100% owned by Horizon Global Pty. Ltd.   None   No

 

S.I.A.R.R. SAS

 

 

100% owned by Westfalia-Automotive SAS

 

  None   No

Teljs Automotive Srl Unit 2

  99.975% owned by Teljs B.V. and approx. 0.025% owned by TeIJs Holding B.V.
(such ownership totaling 100%)   None   No

 

Teljs B.V.

 

  100% owned by Teljs Holding B.V.   None   No        

Teljs Holding B.V.

  100% owned by Cequent Nederland Holdings B.V.   100%   No

Terwa Holdings B.V.

  99.975% owned by Teljs B.V. and approx. .025% owned by TelJs Holding B.V.
(such ownership totaling 100%)  

None

 

 

No

 

       

Terwa Innovation B.V.

  100% owned by Terwa Holdings B.V.   None   No        

Terwa Investors B.V.

  100% owned by Terwa Holdings B.V.   None   No

Terwa Romania Srl Unit 1

  99.975% owned by TeIJs B.V. and approx. 0.025% owned by Terwa Innovation B.V.
(such ownership totaling 100%)   None  

No

 

Westfalia American Hitch Inc.

  100% owned by Westfalia-Automotive GmbH   None   No



--------------------------------------------------------------------------------

 

  Corporate Name   Owner / Type of Equity Interest   Percentage  
Pledged    

Is the Sub-    

sidiary an    

Obligor?    

Westfalia-Automotive Beteiligungsgesellschaft mbH

  100% owned by Westfalia-Automotive GmbH   None   No

Westfalia-Automotive Denmark ApS

  100% owned by Monoflex Nordic AB   None   No

Westfalia-Automotive GmbH

  100% owned by Westfalia-Automotive Holding GmbH   None   No

Westfalia-Automotive Holding GmbH

  100% owned by HG Germany Holdings GmbH   None   No

Westfalia-Automotive Italia S.r.l.

  100% owned by Westfalia-Automotive GmbH   None   No

Westfalia-Automotive Polska Sp.Zo.o

  100% owned by Westfalia-Automotive GmbH   None   No

Westfalia-Automotive Russland OOO

  99.1% owned by Westfalia-Automotive GmbH and approx. 0.9% owned by
Westfalia-Automotive Beteiligungsgesellschaft mbH (such ownership totaling 100%)
  None   No

 

Westfalia-Automotive SAS

  100% owned by Westfalia-Automotive Beteiligungsgesellschaft mbH   None   No

Westfalia Nordic AB

  100% owned by Westfalia-Automotive Beteiligungsgesellschaft mbH   None   No

Westfalia UK Ltd.

  100% owned by Westfalia-Automotive GmbH   None   No

TriMotive Asia Pacific Limited

  99.99% owned by Horizon Global Holdings Australia Pty. Ltd., approx. 0.001%
owned by Horizon Euro Finance LLC, and approx. 0.0001% owned by Horizon GBP
Finance LLC, (such ownership totaling 100%)   None   No



--------------------------------------------------------------------------------

SCHEDULE 3.13

INSURANCE

[See attached.]



--------------------------------------------------------------------------------

2018 -2019 HORIZON GLOBAL CORPORATION INSURANCE SUMMARY

 

Coverage

 

 

 

Carrier

 

 

 

AM Best Rating

 

 

 

Policy #

 

 

 

Policy Term

 

 

 

Policy Limits

 

 

 

Deductibles / Retentions

 

  DIC / DIL
Master Property US & Foreign (TIV: $636,962,029)   Allianz   A+ XV   USP00032718
  6/30/18-19   $150,000,000 Loss Limit Per Occurrence   $150,000   Yes Cargo  
Indemnity Insurance Co of North America (Chubb)   A++ XV   N10757745  
6/30/18-19   $5,000,000   $50,000 / $5,000 via truck or train   No Primary
General Liability/ Employee Benefits Liability Foreign Difference in
Conditions/Limits General Liability Foreign Auto Excess Hired Non Owned
Liability Foreign Voluntary Workers Compensation and Employers Liability  
Federal (Chubb)   A++ XV   36036416   6/30/18-19  

 

$1,000,000 Occurrence/$3,000,000 Products

 

Aggregate /$4,000,000 General Aggregate

 

$1,000,000 BI/PD Excess and DIC Only

 

Voluntary Benefits for International Employees - Country of Hire

 

 

US: $0 except $750,000 Products

 

Foreign: $0

 

Foreign: $0

 

N/A

  Yes for
General
and
Products
Liability
Only   6/30/18-19   6/30/18-19   6/30/18-19 Pollution   Illinois Union Ins Co
(Chubb Environmental)   A++ XV   PPL G46655102 002   6/30/18-19   $5,000,000 Per
Pollution Condition/Aggregate   $50,000   Yes over
Mexico-as
required
Only Product Recall   Allianz Underwriters Insurance Co.   A+ XV   USL00038518  
6/30/18-19   $12,000,000   $350,000 except 100,000 Euros Westfalia Germany   Yes
Auto   Great Northern (Chubb)   A++ XV   73594370   6/30/18-19   $2,000,000  
$2,000 Physical Damage   No Workers Compensation-CA, NH, NI, NY (USA)  
Amerisure Mutual   A XI   WC2101771   6/30/18-19   Statutory/$1,000,000
Employers Liability   N/A   No Workers Compensation-Other US States   Amerisure
Ins Co   A XI   WC2101772   6/30/18-19   Statutory/$1,000,000 Employers
Liability   N/A   No Lead Umbrella   Allianz   A+ XV   USL00072118   6/30/18-19
  $25,000,000   $25,000   No Excess Umbrella-First Layer   Great American
Assurance Co   A+ XIV   EXC2275333   6/30/18-19   $25,000,000   Excess of
$25,000,000 Excess of Primary   No Excess Umbrella-Second Layer   Endurance   A
XV   EXC30000129002   6/30/18-19   $25,000,000   Excess of $50,000,000 Excess of
Primary   No Excess Umbrella-Third Layer   Federal (Chubb)   A++ XV   9364-25-14
  6/30/18-19   $25,000,000   Excess of $75,000,000 Excess of Primary   No Excess
Punitive Damages Wrap   Allianz RKH Specialty   A+ XV   GBL003858181  
6/30/18-19   $25,000,000   $10,000 SIR   No D&O Primary   National Union (AIG)  
A XV   01-571-52-11   6/30/18-19   $5,000,000   $1,000,000   Yes Excess D&O-1st
Layer   StarStone National Ins Co   A- XI   G83671180ASP   6/30/18-19  
$5,000,000   Excess of $5,000,000   No Excess D&O-2nd Layer   AXIS Insurance Co
  A+ XV   MCN788245/01/2018   6/30/18-19   $5,000,000   Excess of $10,000,000  
No Excess D&O-3rd Layer   Great American   A+ XIV   DFX1491085   6/30/18-19  
$5,000,000   Excess of $15,000,000   No Excess D&O-4th Layer   XL Specialty
Insurance   A XV   ELU156220-18   6/30/18-19   $5,000,000   Excess of
$20,000,000   No Excess D&O-5th Layer   Wesco Insurance Co   A- XV   EUW1522593
00   6/30/18-19   $5,000,000   Excess of $25,000,000   No Excess D&O-6th Layer  
QBE Insurance Corp   A XV   QPL0960501   6/30/18-19   $5,000,000   Excess of
$30,000,000   No Excess D&O-7th Layer   Endurance American Ins Co   A+ XV  
DOX10013311800   6/30/18-19   $5,000,000   Excess of $35,000,000   No Excess
D&O-8th Layer   Berkley Assurance Co   A+ XV   BPRO8033035   6/30/18-19  
$5,000,000   Excess of $40,000,000   No Excess D&O-9th Layer   Hudson Insurance
Co   A XV   HN-0303-5104   6/30/18-19   $5,000,000   Excess of $45,000,000   No
Excess D&O-10th Layer   Old Republic Insurance Co   A+ XII   ORPRO 41011  
6/30/18-19   $5,000,000   Excess of $50,000,000   No Excess D&O-11th Layer  
Beazley Insurance Co, Inc   A XIII   V23973180101   6/30/18-19   $5,000,000  
Excess of $55,000,000   No Excess Side A   National Union (AIG)   A XV  
01-590-77-05   6/30/18-19   $15,000,000   Excess of $60,000,000   No Excess Side
A   Westchester Fire Insurance Co.   A++ XV   G71151669 001   6/30/18-19  
$5,000,000   Excess of $75,000,000   No Employment Practices   National Union
(AIG)   A XV   01-498-04-22   6/30/18-19   $10,000,000   $500,000 except
$1,000,000 Class Action   No Fiduciary   Illinois National (AIG)   A XV  
01-457-51-26   6/30/18-19   $10,000,000   $25,000 except $50,000 Securities   No
Crime   National Union (AIG)   A XV   01-454-18-14   6/30/18-19   $10,000,000  
$150,000 except $0 ERISA   No Cyber Liability   Beazley Insurance Co, Inc   A
XIII   V23973180101   6/30/18-19   $10,000,000   $100,000   No Employed Lawyers
Errors & Omissions Liability   Illinois National (AIG)   A XV   01-498-03-90  
6/30/18-19   $1,000,000   $10,000   No Kidnap & Ransom   National Union (AIG)  
A XV   86-342-758   6/30/18-19   $15,000,000   $0   No Business Travel Accident
  ACE American   A++ XV   ADDN10892089   6/30/18-19   $200,000 Class I / $50,000
Class II & III   N/A   Yes

Summary does not include foreign local policy placements



--------------------------------------------------------------------------------

SCHEDULE 3.20

MATERIAL CONTRACTS

 

  1.

Supplier Agreement, dated as of November 6, 2006, between Horizon Global
Americas Inc. (“HGA”), and Citibank, N.A. (“Citibank”), in connection with HGA’s
sale to Citibank of certain accounts receivables resulting from HGA’s sale of
goods to AutoZone, Inc.

  2.

Purchase Agreement, dated as of May 8, 2012, between HGA and Bank of America,
N.A. (“BofA”), in connection with HGA’s sale to BofA of certain accounts
receivables resulting from HGA’s sale of goods to Balkamp, Inc.

  3.

Supplier Agreement, effective as of September 27, 2011, between HGA and Branch
Banking and Trust Company (“BB&T”), in connection with HGA’s sale to BB&T of
certain accounts receivables resulting from HGA’s sale of goods to O’Reilly
Automotive Stores, Inc. f/k/a O’Reilly Automotive, Inc. (“O’Reilly’s”),
O’Reilly’s subsidiaries and related companies.

  4.

Supplier Agreement, dated as of October 27, 2011, between HGA, and Citibank, in
connection with HGA’s sale to Citibank of certain accounts receivables resulting
from HGA’s sale of goods to Wal-Mart Stores, Inc.

  5.

HGA is registered with C2FO for participation in invoice “early pay” programs
for the following customers:

  a.

Do It Best Corp.;

  b.

ACE Hardware Corporation;

  c.

Amazon.com, Inc.; and

  d.

Costco Wholesale Corporation

  6.

HGA is registered with The Home Depot U.S.A. Inc. (“Home Depot”) for
participation in Home Depot’s invoice “early pay” program.

  7.

Online Supplier Agreement (Drafts), dated as of March 20, 2017, between
PrimeRevenue, HGA and Citizens Bank of Pennsylvania, in connection with the sale
of goods to Advance Auto.1

  8.

Online Supplier Agreement, dated as of March 20, 2017, between PrimeRevenue, HGA
and Bank of Tokyo-Mitsubishi UFJ (BTMU), in connection with the sale of goods to
Lowe’s.

  9.

Accounts Receivable Purchase Agreement, dated as of May 17, 2017, between The
Pep Boys – Manny, Moe & Jack, PrimeRevenue and HGA.

  10.

Factoring Agreement, dated as of June 5, 2012, between Westfalia-Automotive GmbH
and ABN AMRO Commercial Finance GmbH, as amended.2

  11.

Factoring Agreement, between S.I.A.R.R SAS and BNP Paribas.3

 

 

1 In FY2018, discounted receivables relating to numbers 8, 9 and 10 above were
approximately $50MM.

2 Total receivables sold by legal entity in 2018: approximately $233,746,004

3 Total receivables sold by legal entity in 2018: approximately $9,057,766



--------------------------------------------------------------------------------

SCHEDULE 5.13

POST-CLOSING CONDITIONS

 

  1.

The Loan Parties shall take all necessary actions (subject to the Agreed
Security Principles) to satisfy the items described below within sixty (60) days
after the Closing Date (or, in each case, such longer periods as the Lender
Representative may agree):

 

  (a)

For each Subsidiary domiciled or organized in England, to the extent applicable:

 

  (i)

an English law guarantee and debenture over substantially all of its assets;

 

  (ii)

an English law share pledge agreement entered into by its shareholder relating
to the pledge over its shares;

 

  (iii)

such perfection actions as are necessary under English law to perfect the
security interests contemplated by this clause (a); and

 

  (iv)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties with respect to the
Collateral located in England to create a first priority perfected security
interest therein, subject to the Intercreditor Agreements.

 

  (b)

For each Subsidiary domiciled or organized in Germany, to the extent applicable:

 

  (i)

a German law guarantee;

 

  (ii)

a German law share pledge agreement entered into by its shareholder relating to
the pledge over its shares;

 

  (iii)

security over substantially all of its assets located in Germany including but
not limited to the following security documents, if applicable:

 

  (A)

a German law account pledge agreement relating to all accounts held by it with
banks in Germany;

 

  (B)

a German law global assignment agreement relating to the assignment of accounts
receivable from the selling of goods and the provision of services as well as
other accounts receivable agreed to be assigned by it (including, but not
limited to, insurance claims and intercompany loan receivables);

 

  (C)

a German law security transfer agreement relating to the security transfer of
all moveable (including stock and inventory) and fixed assets over which
security shall be granted;

 

  (D)

if it has any such rights, an Intellectual Property pledge agreement relating to
the pledge of its intellectual property rights (including, but not limited to,
patents, designs, utility models, trademarks, know-how and other IP rights);

 

  (E)

if it owns any real estate, a German law land charge over the real estate held
by it;

 

  (F)

if it owns any real estate, a German law security purpose agreement relating to
the land charge granted by it; and



--------------------------------------------------------------------------------

  (G)

if it is party to any relevant intercompany agreements, a subordination
agreement in relation to any shareholder and intercompany loans and any other
applicable, if any, intercompany claims; and

 

  (iv)

such perfection actions as are necessary under German law to perfect the
security interests contemplated by this clause (b); and

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties with respect to the
Collateral located in Germany to create a first priority perfected security
interest therein.

 

  (c)

For each Subsidiary domiciled or organized in the Netherlands, to the extent
applicable:

 

  (i)

a Dutch law guarantee;

 

  (ii)

a Dutch law omnibus pledge;

 

  (iii)

a Dutch share pledge agreement entered into by its shareholder relating to the
pledge over its shares;

 

  (iv)

such perfection actions as are necessary under Dutch law to perfect the security
interests contemplated by this clause (c); and

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in the Netherlands to create a first priority perfected security
interest therein.

 

  (d)

For each Subsidiary domiciled or organized in Canada, to the extent applicable:

 

  (i)

a security agreement governed by the laws of the applicable Canadian province
and the laws of Canada applicable therein;

 

  (ii)

such perfection actions as are necessary under Canadian law to perfect the
security interests contemplated by this clause (d); and

 

  (iii)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in Canada to create a first priority perfected security interest
therein.

 

  (e)

For each Subsidiary domiciled or organized in Mexico, to the extent applicable:

 

  (i)

an equity interest pledge agreement governed by the laws of the applicable
pledgor;

 

  (ii)

a non-possessory pledge agreement governed by the laws of the applicable
pledgor;

 

  (iii)

a certificate from the applicable Subsidiary domiciled in Mexico evidencing
(a) an applicable pledge set forth in clause (i) or (ii) above, (b) a
confirmation of the pledge created thereby and (c) a power of attorney granted
by the applicable pledgor to the Collateral Agent;

 

  (iv)

such perfection actions as are necessary under Mexican law to perfect the
security interests contemplated by this clause (e); and



--------------------------------------------------------------------------------

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in Mexico to create a first priority perfected security interest
therein.

 

  2.

All agreements, instruments, documents and legal opinion delivered pursuant to
this Post-Closing Schedule shall be in form and substance reasonably
satisfactory to the Lender Representative.

 

  3.

Each Subsidiary domiciled in the United Kingdom, Germany, the Netherlands,
Mexico or Canada (or any political subdivision) that is not already party to the
Guarantee and Collateral Agreement shall deliver a joinder to the Guarantee and
Collateral Agreement in form and substance satisfactory to the Collateral Agent
within twenty (20) days after the Sixth Amendment Effective Date (or such longer
period as the Lender Representative may agree).

 

  4.

Subject to the Intercreditor Agreements, each Loan Party shall have delivered to
the Collateral Agent original stock certificates and executed stock powers in
blank representing 100% of the Equity Interests of each wholly-owned and direct
Subsidiary of such Loan Party within thirty (30) days after the Sixth Amendment
Effective Date (or such longer period as the Administrative Agent, acting at the
direction of the Required Lenders, may agree), in each case to the extent,
(a) such Subsidiary is domiciled or organized in the United Kingdom, Germany,
Canada, the Netherlands or Mexico, and (b) such Equity Interests are
certificated.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

Company   Bank  

Facility

Details

 

 

Outstanding

Amount as of

2/24/2019

  Secured/ Unsecured

Westfalia-Automotive GmbH

  N/A   Capital Lease with Portikus   $10,075,538   Secured

Cequent Industria E Comerico Ltda., Westfalia-Automotive GmBH, Terwa Romania Srl
Unit 1, Teljs Automotive Srl Unit 2, Horizon Americas, Inc.

  N/A   Capital Leases   $2,683,977   Secured

Horizon Global Corporation Pty Ltd.

 

National Australia

Bank Ltd., Australia

 

Multi Facility Agreement

 

  $15,276,725   Secured

Terwa Romania Srl Unit 1

  ING   Overdraft Credit Facility   $2,023,801   Secured

Terwa Romania Srl Unit 1

  N/A   Other   $912,997   Secured

Note: the above schedule is subject to year-end audit adjustments

 

  ·  

Indebtedness evidenced by those certain factoring agreements listed on Schedule
3.20.

Intercompany Debt as listed below:

 

Borrower    Lender    Amount Cequent Electrical Products de Mexico S. de R.L. de
C.V.    Cequent Sales Company de Mexico, S. de R.L. de C.V.    $1,481.19 Horizon
Global (South Africa) (PPY) LTD.    Cequent Nederland Holdings B.V.   
$212,463.40 C.P. Witter Limited    Cequent Nederland Holdings B.V.   
$2,428,116.42 Trimotive Germany GmbH    Cequent Nederland Holdings B.V.   
$974,950.00 Kovil Oy    Cequent Nederland Holdings B.V.    $297,187.70 HG
Germany Holdings GmbH    Cequent Nederland Holdings B.V.    $126,170,000.00 AH
Forgings Proprietary Limited    Cequent Nederland Holdings B.V.    $54,320.77
Westfalia – Automotive GmbH    Cequent Nederland Holdings B.V.    $1,720,498.85
Westfalia – Automotive SAS    Cequent Nederland Holdings B.V.    $277,011.97
Westfalia – Automotive Denmark ApS    Cequent Nederland Holdings B.V.   
$1,270,557.13 Westfalia – Automotive Polska Sp. Zo.o    Cequent Nederland
Holdings B.V.    $556,910.94



--------------------------------------------------------------------------------

Westfalia – Automotive Italia S.r.l

   Cequent Nederland Holdings B.V.    $300,166.46

Teljs Automotive Srl Unit 2

   Cequent Nederland Holdings B.V.    $1,553,635.59

Horizon Global Holdings Australia Pty. Ltd.

   Horizon International Holdings LLC    $44,789,896.27

Horizon Global Corporation

   Horizon International Holdings LLC    $12,502,710.00

C.P. Witter Limited

   Cequent UK Limited    $637,950.00

HG Germany Holdings GmbH

   Horizon Global Corporation    $45,993,583.97

Cequent Nederland Holdings B.V.

   Horizon Global Company LLC    $117,280,750.00

Westfalia – Automotive GmbH

   Horizon Global Company LLC    $1,147,000,00



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

Liens existing on the Closing Date in respect of:

1.        Indebtedness set forth on Schedule 6.01 encumbering the assets
described on Schedule 6.01, to the extent that such Indebtedness is described as
secured Indebtedness on such Schedule 6.01.

2.        Lien evidenced by Initial Filing Number OH00161477063, filed on
September 25, 2012, by Raymond Leasing Corporation against Cequent Consumer
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting equipment specified in Equipment Master Lease No. 305351.

3.        Lien evidenced by Initial Filing Number 2009 0236023, filed on
January 23, 2009, by Air Liquide Industrial U.S. LP against Cequent Performance
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting specific equipment, including a 13 ton CO2 tank, two gas vessels,
and a vaporizer, located in Goshen, IN.

4.        Lien evidenced by Initial Filing Number 2012 0866626, filed on
March 6, 2012, by Wells Fargo Bank, N.A. against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering collateral constituting
equipment specified in Master Lease Agreement No. 9679080.

5.        Lien evidenced by Initial Filing Number 2013 2487248, filed on
June 27, 2013, by Wells Fargo Financial Leasing, Inc. against Cequent
Performance Products, Inc. (n/k/a Horizon Global Americas Inc.) covering certain
collateral constituting five Xerox Workcentre 5855 copiers.

6.        Lien evidenced by Initial Filing Number 2013 3798981, filed on
September 19, 2013, by LCA Bank Corporation against Cequent Performance
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting equipment specified in the Lease Agreement #122662-003.

7.        Lien evidenced by Initial Filing Number 2013 4703188, filed on
November 29, 2013, by Well Fargo Financial Leasing, Inc. against Cequent
Performance Products, Inc. (n/k/a Horizon Global Americas Inc.), covering
certain collateral constituting two Xerox Workcentre 5855 copiers.

8.        Lien evidenced by Initial Filing Number 2015 5309983, filed on
November 12, 2015, by LCA Bank Corporation against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting equipment specified in Lease Agreement No.122662-005.

9.        Lien evidenced by Initial Filing Number 2016 7591637, filed on
December 7, 2016, by Well Fargo Bank, N.A. against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting specific equipment.

10.        Lien evidenced by Initial Filing Number 2017 0850658, filed on
February 7, 2017, by LCA Bank Corporation against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting equipment specified in Lease Agreement No.122662-06.

11.        Lien evidenced by Initial Filing Number 2016 1548856, filed on
March 15, 2016, by Well Fargo Financial Leasing, Inc. against Horizon Global
Corporation, covering certain collateral constituting a Copystar CS 3051ci
Copier.

12.        Lien evidenced by Initial Filing Number 2016 1812344, filed on
March 28, 2016, by Leaf Capital Funding, LLC and/or its assigns against Horizon
Global Corporation and Horizon Global Company LLC, as amended covering certain
collateral constituting certain Herman Miller Furniture.



--------------------------------------------------------------------------------

13.        Lien evidenced by Initial Filing Number 2016 3880422, filed on
June 28, 2016, by Well Fargo Financial Leasing, Inc. against Horizon Global
Company LLC, covering certain collateral constituting a Copystar CS 4551ci
Copier.

14.        Lien evidenced by Initial Filing Number 2017 3151500, filed on
May 12, 2017, by Mitsubishi UFJ Lease & Finance (U.S.A.) Inc., against Horizon
Global Company LLC and Horizon Global Americas Inc, covering certain collateral
constituting equipment specified in Master Lease Agreement No. 105854.

15.        Lien evidenced by Initial Filing Number 2017 3151542, filed on
May 12, 2017, by Corporation Service Company, as representative, against Horizon
Global Company LLC, covering certain collateral constituting equipment specified
in Master Lease Agreement No. 105854.

16.        Lien evidenced by Initial Filing Number 2017 5703415, filed on
August 28, 2017, by Summit Funding Group, Inc. against Horizon Global Company
LLC, covering certain collateral constituting certain equipment, goods, assets,
and other tangible and intangible property specified in Master Lease Agreement
No. 2677.

17.        Lien evidenced by Initial Filing Number 2017 5906034, filed on
September 6, 2017, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 1
to Master Lease 300716.

18.        Lien evidenced by Initial Filing Number 2017 8278089, filed on
December 14, 2017, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 2
to Master Lease 300716.

19.        Lien evidenced by Initial Filing Number 2018 2274419, filed on
April 3, 2018, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 3
to Master Lease 300716.

20.        Lien evidenced by Initial Filing Number 2018 3737521, filed on
June 1, 2018, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 4
to Master Lease 300716.

21.        Lien evidenced by Initial Filing Number 20172702832, filed on
April 4, 2017, by MB Financial Bank, N.A. against Horizon Global Americas Inc.,
covering specific leased equipment.

22.        Lien evidenced by Initial Filing Number 20174044068, filed on
June 20, 2017, by Wells Fargo Bank, N.A. against Horizon Global Americas Inc.,
covering specific equipment.

23.        Lien evidenced by Initial Filing Number 20174301955, filed on
June 29, 2017, by the Bank of Tokyo-Mitsubishi UFJ, Ltd. against Horizon Global
Americas Inc., covering certain collateral pursuant to Online Supplier
Agreement, dated on or about March 20, 2017.

24.        Lien evidenced by Initial Filing Number 20175797631, filed on
August 30, 2017, by Summit Funding Group, Inc. against Horizon Global Americas
Inc., covering certain collateral identified in the Master Lease Agreement dated
August 17, 2017.

25.        Lien evidenced by Initial Filing Number 20176070772, filed on
September 13, 2017, by Bank of America, N.A. against Horizon Global Americas
Inc. covering certain accounts receivables pursuant to Accounts Receivable
Purchase Agreement.

26.        Lien evidenced by Initial Filing Number 201860000588, filed on
August 30, 2018, by Crown Equipment Corporation against Horizon Global Americas
Inc., covering certain equipment.

27.        Lien evidenced by Initial Filing Number 20189047487, filed on
December 28, 2018, by Shi International Corp. against Horizon Global Americas
Inc., covering certain equipment.

28.        Lien evidenced by Initial Filing Number 20190309851, filed on
January 14, 2019, by Raymond Leasing Corporation against Horizon Global Americas
Inc., covering certain equipment.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

  A.

Qualified Foreign Investments

 

  1.

Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Compass, HSBC, Grand Cayman, and in each case such investments shall be in
Mexican Pesos.

 

  2.

Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates of
deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Compass,
HSBC, Grand Cayman, and in each case such investments shall be in Mexican Pesos.

 

  B.

Other Investments

 

  1.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Juarez, Mexico facility;
the aggregate amount of loans described in this clause (B)(1) and clause (B)(2)
below do not exceed $5.0 million.

 

  2.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Reynosa, Mexico
facility; the aggregate amount of loans described in this clause (B)(2) and
clause (B)(1) above do not exceed $5.0 million.

 

  3.

Horizon Global Corporation’s investment in the Hong Kong Sourcing Office legal
entity to provide legal restructuring and operational funding in an aggregate
amount not exceeding $2.5 million.

 

  4.

Investments by Horizon Global Corporation in one or more wholly-owned foreign
subsidiaries for the purpose of purchasing one or more foreign manufacturing
facilities, including capital equipment and working capital, in an aggregate
amount not exceeding $3.0 million.

 

  5.

Horizon Global Digital Limited’s investment in 20% of the issued share capital
of Reckless Digital Group Holdings Limited in a total consideration of GBP
360,000 paid to Ellie Warriner (GBP 45,000) and Lindsay Reckless (GBP 315,000)

 

  6.

Horizon Global Digital Limited’s loan to Reckless Digital Group Holdings Limited
to be used for growth initiatives and general working capital purposes, in an
amount equal to GBP 300,000.



--------------------------------------------------------------------------------

  7.

Cequent Industria e Comercio’s Ltda’s (fka Cequent Brazil Participacoes)
purchase of Engetran Engenharia, Industria, Comercio de Pecas e Acessorios
Veiculares Ltda from Jorge Correia Karan of which there remains about $100,000
outstanding.

 

  8.

Cequent Industria e Comercio Ltda’s purchase of Dhelfos Industria E Comercio De
Acessorios Ltda from Ernani Mariano and Maria Luiza Gome De Goes, of which there
remains about $2.5M outstanding.

 

  9.

Westfalia-Automotive GmbH owns 20% of EWV Management Consultancy Pty.

 

  10.

Vendor note from SISS Holding B.V. to Terwa Holding B.V. in connection with
Terwa Holding B.V.’s divestiture of (i) all shares in Terwa B.V. to SISS Holding
B.V; and (ii) construction-related assets of Terwa Romania Srl Unit 1 to Terwa
Construction Systems Srl

Intercompany Debt as listed below:

 

Borrower    Lender    Amount Cequent Electrical Products de Mexico S. de R.L. de
C.V.    Cequent Sales Company de Mexico, S. de R.L. de C.V.    $1,481.19 Horizon
Global (South Africa) (PPY) LTD.    Cequent Nederland Holdings B.V.   
$212,463.40 C.P. Witter Limited    Cequent Nederland Holdings B.V.   
$2,428,116.42 Trimotive Germany GmbH    Cequent Nederland Holdings B.V.   
$974,950.00 Kovil Oy    Cequent Nederland Holdings B.V.    $297,187.70 HG
Germany Holdings GmbH    Cequent Nederland Holdings B.V.    $126,170,000.00 AH
Forgings Proprietary Limited    Cequent Nederland Holdings B.V.    $54,320.77
Westfalia – Automotive GmbH    Cequent Nederland Holdings B.V.    $1,720,498.85
Westfalia – Automotive SAS    Cequent Nederland Holdings B.V.    $277,011.97
Westfalia – Automotive Denmark ApS    Cequent Nederland Holdings B.V.   
$1,270,557.13 Westfalia – Automotive Polska Sp. Zo.o    Cequent Nederland
Holdings B.V.    $556,910.94 Westfalia – Automotive Italia S.r.l    Cequent
Nederland Holdings B.V.    $300,166.46 Teljs Automotive Srl Unit 2    Cequent
Nederland Holdings B.V.    $1,553,635.59 Horizon Global Holdings Australia Pty.
Ltd.    Horizon International Holdings LLC    $44,789,896.27 Horizon Global
Corporation    Horizon International Holdings LLC    $12,502,710.00 C.P. Witter
Limited    Cequent UK Limited    $637,950.00 HG Germany Holdings GmbH    Horizon
Global Corporation    $45,993,583.97



--------------------------------------------------------------------------------

Cequent Nederland Holdings B.V.    Horizon Global Company LLC    $117,280,750.00
Westfalia – Automotive GmbH    Horizon Global Company LLC    $1,147,000,00



--------------------------------------------------------------------------------

SCHEDULE 6.05

ASSET SALES

Item 1 below is an ongoing transactions with respect to the Company’s maquila
structure and generally allow the Company to transact under the normal course of
business under this structure.

 

1.

Intercompany sale for cash of machinery, equipment and/or inventory by Cequent
Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Reynosa,
Mexico facility



--------------------------------------------------------------------------------

SCHEDULE 6.09

EXISTING AFFILIATE TRANSACTIONS

The items set forth on Schedule 6.04, Sections B1, B2, B3, B4 and B5. The item
set forth on Schedule 6.05, Item 1.



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING RESTRICTIVE AGREEMENTS

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Lien Term Loan Credit Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to

 

 

4 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

5 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

6 

Select as appropriate.

 

7 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                          
                                                                
                        [Assignor [is] [is not] a Defaulting Lender] 2.  
 Assignee[s]:                                                                 
                                                              

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.   Borrower:   Horizon Global Corporation   4.   Administrative Agent:  
Cortland Capital Market Services LLC, as the administrative agent under the
Credit Agreement   5.   Credit Agreement:   Second Lien Term Loan Credit
Agreement dated as of March 15, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HORIZON GLOBAL CORPORATION, the lenders from time to time party thereto
and CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and Collateral
Agent.   6.     Assigned Interest[s]:    

 

       

 

    Aggregate Amount of       Percentage Assigned          
                                          Commitment/Loans   Amount of Commit-  
of Commit-  

 Assignor[s]8 

 

Assignee[s]9

        for all Lenders       ment/Loans Assigned8       ment/Loans10         $
  $     %         $   $     %         $   $     %  

 

 

 

8 

List each Assignor, as appropriate.

 

9 

List each Assignee, as appropriate.

 

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:



--------------------------------------------------------------------------------

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:    

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

 

 

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------

Consented to and Accepted13:

Cortland Capital Market Services LLC, as

      Administrative Agent

 

By:      

 

  Title:

Consented to:

[Horizon Global Corporation, as the Borrower]

 

By:      

 

  Title:

 

 

 

 

 

13 

Consents to be included to the extent required by Section 10.04(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.          Representations and Warranties.

1.1        Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any Subsidiary
or any other Person of any of their respective obligations under any Loan
Document.

1.2.      Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.04(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee (including, without limitation, a properly completed and duly executed
copy of IRS Form W-9 (or other applicable tax form) and all other documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act); and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

Cortland Capital Market Services LLC,

      as Administrative Agent

225 W. Washington St., 9th Floor

Chicago, Illinois 60606

Attention: Legal Department and Frances Real

(Telecopy: (312) 376-0751)

(Email: legal@cortlandglobal.com and

CPCAgency@cortlandglobal.com)

[DATE]

Ladies and Gentlemen:

Reference is made to the Second Lien Term Loan Credit Agreement dated as of
March 15, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among HORIZON GLOBAL
CORPORATION, the lenders from time to time party thereto and CORTLAND CAPITAL
MARKET SERVICES LLC, as Administrative Agent and Collateral Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.

This notice constitutes a Borrowing Request and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing:

 

  (A)

Aggregate principal amount of Borrowing: $        

 

  (B)

Date of Borrowing (which is a Business Day):        

 

  (C)

Interest Period and the last day thereof:14

 

  (D)

Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [NAME OF BANK] (Account No.:
                    )

The Borrower hereby certifies that the conditions specified in Section 4.01 of
the Credit Agreement have been satisfied.

[Remainder of page intentionally left blank; signature page follows]

 

 

 

14 

Eurocurrency Borrowings shall be subject to the definition of “Interest Period”
and can be a period of one, two or three months. If an Interest Period is not
specified for a Eurocurrency Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

Very truly yours, HORIZON GLOBAL CORPORATION by     

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Execution Version

 

 

 

SECOND LIEN TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

made by

HORIZON GLOBAL CORPORATION

and certain of its Subsidiaries

in favor of

CORTLAND CAPITAL MARKET SERVICES LLC,

as Collateral Agent

Dated as of March 15, 2019

 

 

 



--------------------------------------------------------------------------------

SECOND LIEN TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

THIS SECOND LIEN TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”) is entered into as of March 15, 2019 by and
among HORIZON GLOBAL CORPORATION, a Delaware corporation (the “Borrower”),
certain of its Subsidiaries signatories hereto (the Borrower and each such
Subsidiary a “Grantor”, and collectively, the “Grantors”), CORRE PARTNERS
MANAGEMENT, L.L.C as Lender Representative (together with its permitted
successors in such capacity, the “Lender Representative”) and CORTLAND CAPITAL
MARKET SERVICES LLC, as collateral agent (in such capacity, the “Collateral
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) and the other Secured Parties from time to time parties to the Second
Lien Term Loan Credit Agreement, dated as of March 15, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Lenders, the Lender
Representative, the Collateral Agent, and the other agents party thereto.

PRELIMINARY STATEMENT

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

1.1        Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2        Terms Defined in UCC or PPSA. Terms defined in the UCC or the PPSA
which are not otherwise defined in this Agreement shall have the meanings set
forth in the UCC or the PPSA, as applicable and as the context requires.

1.3        Definitions and Rules of Construction1.4. Whenever the words
“include”, “including”, or “includes” appear in this Agreement, they shall be
read to be followed by the words “without limitation” or words having similar
import.



--------------------------------------------------------------------------------

1.4        Definitions of Certain Terms Used Herein. As used in this Agreement,
in addition to the terms defined in the Preliminary Statement, the following
terms shall have the following meanings:

“ABL Priority Collateral” has the meaning set forth in the ABL/Term Loan
Intercreditor Agreement.

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Agreed Security Principles” shall mean, with respect to the Foreign Domiciled
Grantors, principles in recognition of certain legal and practical difficulties
in obtaining effective guarantees and security from such Foreign Domiciled
Grantors in jurisdictions in which it has been agreed that a Lien on Collateral
will be granted in order to secure the Obligations, and the agreement that in
such jurisdictions or with respect to the Obligations of such Foreign Domiciled
Grantors:

(a)        general statutory limitations, financial assistance, capital
maintenance, corporate benefit, corporate interest (vennootschappelijk belang),
fraudulent preference, “thin capitalization” rules, tax restrictions or costs,
retention of title claims, liquidity maintenance and similar principles may
limit the ability of any such Foreign Domiciled Grantors to provide a guarantee
or security or may require that the guarantee or security be limited by an
amount or otherwise;

(b)        the consent of certain supervisory boards, works councils or other
external bodies or persons may be required under Applicable Law in such
jurisdiction to enable any such Foreign Domiciled Grantors to provide a
guarantee or security, and such Foreign Domiciled Grantors shall use best
efforts to obtain such consent, but such guarantee and/or security shall not be
required unless such consent has been received;

(c)        any such Foreign Domiciled Grantor will not be required to give
guarantees or enter into Security Documents if it would conflict with the
fiduciary duties of the directors, officers, managers (or equivalent) of such
Foreign Domiciled Grantor or contravene any legal prohibition or would result in
(or in a material risk of) the contravention of the fiduciary duties of, or in
civil, personal or criminal liability on the part of any directors, officers,
managers (or equivalent) of any such Foreign Domiciled Grantor;

(d)        the Liens (including, for the avoidance of doubt, the maximum amount
secured thereunder to the extent required by any Applicable Law) securing the
Obligations and the extent of their perfection will be agreed by the Lender
Representative and the Borrower, taking into account the cost (including
material adverse tax consequences or material adverse effects on interest
deductibility and stamp duty, notarization and registration fees) to such
Foreign Domiciled Grantor of providing such Liens so as to ensure that it is not
excessive in light of the benefit accruing to the Secured Parties;

(e)        in certain jurisdictions it may be either legally impossible or
impractical (such impossibility or impracticality to be agreed by the Lender
Representative and the Borrower) to grant guarantees or create Liens over
certain categories of assets in which event such guarantees will not be granted
and Liens will not be taken over such assets; provided that, to the extent a
change in law makes it possible or practical to grant a Lien where it was
previously considered impossible or impractical, such Foreign Domiciled Grantors
will provide such guarantees and/or Liens subject to these Agreed Security
Principles as soon as reasonably practicable;

(f)        no such Foreign Domiciled Grantors shall be required to guarantee or
grant Liens to secure the Obligations to the extent that providing such
guarantee or Liens would result in material adverse tax



--------------------------------------------------------------------------------

consequences to a Grantor or a Subsidiary of a Grantor, as reasonably determined
by Borrower in consultation with the Lender Representative; and

(g)        perfection of Liens, when required, and other legal formalities will
be completed as soon as reasonably practicable and, in any event, within the
time periods specified in the relevant Security Documents or this Agreement (as
such times may be extended by Lender Representative in its reasonable discretion
if the relevant provision so allows).

As of the Closing Date, the Grantors agree that no condition of any of the types
described in the foregoing clauses (a) through (g) exists, and that the Agreed
Security Principles shall not, as of the Closing Date, limit the guarantees
provided (or to be provided) and Liens granted (or to be granted) by the Foreign
Domiciled Grantors party to this Agreement on the Closing Date.

“Applicable Law” all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles
(including, without limitation, any banking, exchange control, financial
assistance, minimum capitalization, fraudulent conveyance, mandatory labor
advice or similar rules or regulations), and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Canadian Domiciled Grantor” each Grantor that is incorporated or organized
under the laws of Canada or any province or territory of Canada.

“Civil Code” the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

“Collateral” has the meaning set forth in Article III.

“Collateral Deposit Account” means each Deposit Account of a Grantor other than
an Excluded Account.

“Collection Account” has the meaning set forth in Section 8.1(b).

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Dutch Domiciled Grantor” each Grantor that is incorporated or organized under
the laws of the Netherlands or any jurisdiction of the Netherlands.

“Excluded Accounts” means (a) Excluded Trust Accounts, (b) Deposit Accounts and
Securities Accounts of the Loan Parties containing not more than $50,000
individually or $250,000 in the aggregate at any time, and (c) zero-balance
accounts that sweep on a daily basis to an account maintained with the



--------------------------------------------------------------------------------

ABL Collateral Agent or subject to a Deposit Account control agreement for the
benefit of the ABL Collateral Agent pursuant to the terms of the ABL Loan
Documents.

“Excluded Contract” means any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the security interest granted hereunder therein or
the assignment thereof without the consent of any party thereto other than the
Borrower or any Subsidiary and (b) such prohibition or restriction is permitted
under Section 6.10 of the Credit Agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC, pursuant to the PPSA, pursuant to the Civil Code
or pursuant to any other Applicable Law or principles of equity); provided that
(i) the term “Excluded Contract” shall not include any rights for any amounts
due or to become due pursuant to any Excluded Contract and (ii) the Liens in
favor of the Secured Parties shall attach immediately at such time as the
condition causing such unenforceability shall be remedied and, to the extent
severable, shall attach immediately to any portion of such contract or agreement
in which the creation, incurrence or existence of the security interest granted
hereunder, or the assignment thereof, as the case may be, is not so prohibited
or restricted; provided, further, that such Grantor shall use commercially
reasonable efforts to obtain all consents or waivers necessary to permit the
grant of Liens in favor of the Secured Parties in such Excluded Contract.

“Excluded Property” means (a) any asset, including, without limitation, Accounts
and proceeds of Inventory, of any kind, to the extent that (i) such asset is
sold pursuant to any Specified Vendor Receivables Financing and in accordance
with the applicable Specified Vendor Receivables Financing Documents and
(ii) such sale or intended sale is permitted by Section 6.05(c)(ii) of the
Credit Agreement, (b) any asset acquired, constructed or improved pursuant to a
capital lease or purchase money indebtedness permitted by Section 6.01(a)(viii)
of the Credit Agreement, (c) Excluded Contracts, (d) any Trademark applications
and/or registrations with the Mexican Trademark Office by a Grantor (other than
a Mexican Domiciled Grantor) filed in the United States Patent and Trademark
Office in each case on the basis of such Grantor’s “intent-to-use” such
trademark solely to the extent that, and solely during the period in which,
granting a security interest in such Trademark application prior to such filing
would adversely affect the enforceability or validity or result in the voiding
thereof, unless and until acceptable evidence of use of the Trademark has been
filed with and accepted by the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), whereupon such trademark application will, without any further action
taken on the part of such Grantor or the Collateral Agent, be deemed to
constitute Collateral, (e) any property or assets for which the creation or
perfection of pledges of, or security interests in, pursuant to the Security
Documents would result in material adverse tax consequences to any Loan Party or
any Subsidiary of Loan Party, as reasonably determined by the Borrower in
consultation with the Collateral Agent, (f) assets in circumstances where the
cost of obtaining a security interest in such assets, including, without
limitation, the cost of title insurance, surveys or flood insurance (if
necessary) would be excessive in light of the practical benefit to the Secured
Parties afforded thereby as reasonably determined by the Borrower and the
Collateral Agent, (g) any asset subject to a purchase money security interest,
capital lease obligations or similar arrangement, in each case, to the extent
the grant of a security interest therein would violate or invalidate such
purchase money or similar arrangement or create a right of termination in favor
of any other party thereto after giving effect to the applicable anti-assignment
provisions of the New York UCC, the PPSA, the Civil Code or other Applicable
Law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the New York UCC or other Applicable Law
notwithstanding such prohibition, (h) any property of a Person existing at the
time such Person is acquired, merged or amalgamated with or into or consolidated
with any Loan Party that is subject to a Lien permitted by Section 6.02(e) of
the Credit Agreement to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of any
other Lien on such property, (i) any Excluded Trust Accounts, (j) Equity
Interests in any non-wholly owned Subsidiaries, but only to the extent that
(x) the organizational documents or other agreements with equity holders of such
non-wholly owned



--------------------------------------------------------------------------------

Subsidiaries do not permit or restrict the pledge of such Equity Interests, or
(y) the pledge of such Equity Interests (including any exercise of remedies)
would result in a change of control, repurchase obligation or other adverse
consequence to any of the Loan Parties or such Subsidiary and (k) any assets
excluded from constituting Collateral in accordance with Section 9.26.

“Excluded Trust Accounts” means Deposit Accounts or Securities Accounts used
exclusively (a) for payroll, taxes or employee benefits, (b) to receive proceeds
of Accounts sold to third parties pursuant to Specified Vendor Receivables
Financings permitted under the Loan Documents, (c) to hold cash and/or cash
equivalents pledged to secure other obligations of the Borrower or any
Subsidiary thereof pursuant to Liens permitted under the Loan Documents, (d) as
escrow accounts, (e) as fiduciary or trust accounts, and accounts otherwise held
exclusively for the benefit of third parties, other than a Grantor and (f) that
contain solely deposits permitted by clauses (c) and (d) of the definition of
“Permitted Encumbrances” in the Credit Agreement, including in connection with
any letters of credit issued pursuant to such clauses, if the documents
governing such deposits prohibit the granting of a Lien on such deposits.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Foreign Domiciled Grantor” any Grantor that is not a U.S. Domiciled Grantor.

“German Domiciled Grantor” means any Grantor which is formed or organized under
the laws of Germany.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Collateral Agent or to the Secured Parties that are required
to be paid by such Guarantor pursuant to the terms of this Agreement).

“Guarantors” means the Grantors; provided that each Grantor shall be considered
a Guarantor only with respect to the Primary Obligations of any other Loan
Party.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement, misappropriation or violation thereof,
including the right to receive all proceeds and damages therefrom.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Mexican Domiciled Grantors” means each Grantor organized or incorporated under
the laws of Mexico or any jurisdiction thereof.

“Obligations” means, with respect to any Grantor, the collective reference to
its Primary Obligations and its Guarantor Obligations.



--------------------------------------------------------------------------------

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisionals, continuations, renewals, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Chattel Paper” means all Chattel Paper, but only to the extent not
constituting Excluded Property.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors (other than Excluded Property), whether or not
physically delivered to the Collateral Agent pursuant to this Agreement.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, (or any successor statute) and the regulations thereunder; provided,
however, if validity, perfection and effect of perfection and non-perfection and
opposability of the Collateral Agent’s security interest in and Lien on any
Collateral of any Canadian Domiciled Grantor are governed by the personal
property security laws of any jurisdiction other than Ontario, PPSA shall mean
those personal property security laws (including the Civil Code) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

“Primary Obligations” means, with respect to any Loan Party, the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of such Loan Party to the Administrative Agent, the
Collateral Agent or any other Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, any other Loan Documents (other than this Agreement) or any other
document made, delivered or given in connection herewith or therewith (other
than this Agreement), whether on account of principal, interest, premium
(including the Prepayment Premium) reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent, the Collateral Agent or to any other Secured Party that
are required to be paid by such Loan Party pursuant to the terms of any of the
foregoing agreements) or otherwise.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC or in any other Applicable Law, as applicable, and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.



--------------------------------------------------------------------------------

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Parties” means the collective reference to the Administrative Agent,
the Collateral Agent, the Lender Representative and the Lenders.

“Specified Permitted Liens” means the Liens permitted under Sections 6.02(a) of
the Credit Agreement, provided that such Liens on the Collateral securing the
obligations of the Loan Parties under the ABL Loan Documents remain subject to
the ABL/Term Loan Intercreditor Agreement.

“STA” means the Securities Transfer Act, 2006 (Ontario) (or any successor
statute), as amended from time to time, and the regulations thereunder.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interests constituting Collateral, any right
to receive Equity Interests and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interests.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“U.S. Domiciled Grantor” means each Grantor that is organized under the laws of
a jurisdiction of the United States of America or any State thereof or the
District of Columbia.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Lender’s
Lien on any Collateral.

“UK Domiciled Grantor” means each Grantor that is incorporated or organized
under the laws of any legal jurisdiction of the United Kingdom.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even where the right so to vote
has been suspended by the happening of such a contingency.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.



--------------------------------------------------------------------------------

ARTICLE II

GUARANTEE

2.1        Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Primary Obligations of the Loan Parties.

(b)  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2).

(c)  Each Guarantor agrees that the Primary Obligations of the Loan Parties may
at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Article II
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d)  The guarantee contained in this Article II shall remain in full force and
effect until all the Primary Obligations of the Loan Parties (other than
contingent obligations, indemnification, expense reimbursement, tax gross-up or
yield protection as to which no claim has been made) and the obligations of each
Guarantor under the guarantee contained in this Article II shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Loan Parties may be free from any Primary Obligations.

(e)  No payment made by the Borrower, any other Loan Party, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any Lender from the Borrower,
any other Loan Party, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Primary Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Primary Obligations of the Loan Parties or any payment received or collected
from such Guarantor in respect of the Primary Obligations of the Loan Parties),
remain liable for the Primary Obligations of the Loan Parties up to the maximum
liability of such Guarantor hereunder until the Primary Obligations of the Loan
Parties (other than contingent obligations, indemnification, expense
reimbursement, tax gross-up or yield protection in each case as to which no
claim has been made) are paid in full in cash and the Commitments are
terminated.

2.2        Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3        No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Collateral Agent or any other Secured



--------------------------------------------------------------------------------

Party against the Borrower, any other Loan Party or any other Guarantor or any
collateral security or guarantee or right of offset held by the Collateral Agent
or any other Secured Party for the payment of the Primary Obligations of the
Loan Parties, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower, any other Loan Party or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Collateral Agent and the other Secured Parties by the
Loan Parties on account of the Primary Obligations (other than contingent
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made) are paid in full in cash and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Primary
Obligations of the Loan Parties (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) shall not have been paid in full in cash, such
amount shall be held by such Guarantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Collateral Agent
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Collateral Agent, if required), to be applied against the Primary
Obligations of the Loan Parties, whether matured or unmatured, in such order as
the Collateral Agent may determine.

2.4        Amendments, etc. with respect to the Primary Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Primary
Obligations of the Loan Parties made by the Collateral Agent or any other
Secured Party may be rescinded by the Collateral Agent or such other Secured
Party and any of the Primary Obligations of the Loan Parties continued, and the
Primary Obligations of the Loan Parties, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Secured Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent (or the
Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Collateral Agent or any other Secured Party for the payment of
the Primary Obligations of the Loan Parties may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Primary Obligations of the Loan
Parties or for the guarantee contained in this Article II or any property
subject thereto.

2.5        Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Primary
Obligations of the Loan Parties and notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon the guarantee contained in this
Article II or acceptance of the guarantee contained in this Article II; the
Primary Obligations of the Loan Parties, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article; and
all dealings between the Loan Parties, on the one hand, and the Collateral Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article II. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower, any other Loan Party or any of the Guarantors with respect to the
Primary Obligations of the Loan Parties. Each Guarantor understands and agrees
that the guarantee contained in this Article II shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Primary Obligations of the Loan Parties or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time



--------------------------------------------------------------------------------

to time held by the Collateral Agent or any other Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Collateral Agent or any other Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower, any other Loan Party or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Loan Parties for the Primary Obligations, or of such Guarantor
under the guarantee contained in this Article II, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Loan Party, any other Guarantor or any other Person or
against any collateral security or guarantee for the Primary Obligations of the
Loan Parties or any right of offset with respect thereto, and any failure by the
Collateral Agent or any other Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Loan Party, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Loan Party with Primary Obligations,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

2.6        Reinstatement. The guarantee contained in this Article II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Primary Obligations of the Loan
Parties is rescinded or must otherwise be restored or returned by the Collateral
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, any other Loan Party or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower, any other
Loan Party or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7        Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
by wire transfer to the Administrative Agent’s Account or such other account
designated by the Collateral Agent in writing to the Borrower.

2.8        Mexican Domiciled Grantors. Each Mexican Domiciled Grantor hereby
expressly acknowledges and agrees that this Agreement is governed by the laws of
the State of New York as set forth in Section 9.16 and expressly agrees that any
rights and privileges that it might otherwise have under the laws of Mexico
shall not be applicable to this Agreement, indemnities and other assurances
contained herein or any guarantee granted by such Mexican Domiciled Grantor, on
the date hereof or in the future, pursuant to this Agreement. For such purposes,
each Mexican Domiciled Grantor hereby unconditionally and irrevocably waives any
rights to which it may be entitled (including the rights to excusión, orden,
división and subrogación), to the extent applicable, under Articles 2813, 2814,
2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827, 2828,
2830, 2835, 2836, 2837, 2838, 2839, 2840, 2842, 2844, 2846, 2847, 2848 and 2849
of the Federal Civil Code (Código Civil Federal) and the corresponding
provisions of the Civil Codes of the States of Mexico and the Federal District
of Mexico (or any successor provisions). Each Mexican Domiciled Grantor
represents that (a) it is familiar with the contents of the articles referred to
above; (b) it will receive valuable direct and indirect benefits as a result of
the entering into this Agreement and any other Loan Document to which it is a
party; (c) it is solvent pursuant to the terms of the Mexican Bankruptcy Law;
(d) it has not been declared in concurso mercantil or bankruptcy (quiebra) or
other similar insolvency procedure; and (e) there is no pending and, to the best
of its knowledge, threatened



--------------------------------------------------------------------------------

action, claim, requirement or proceeding before any court, governmental agency,
arbitrator or jurisdictional entity that affects or could affect the legality,
validity or enforceability of this Agreement.

2.9          German Domiciled Grantors.

(a)        German Guarantor. For the purpose of this Agreement, a “German
Guarantor” means any Grantor that is established in Germany as (i) a limited
liability company (Gesellschaft mit beschränkter Haftung) or (ii) a limited
partnership (Kommanditgesellschaft) or a general partnership (offene
Handelsgesellschaft) with, in each case, a limited liability company
(Gesellschaft mit beschränkter Haftung) as personally liable partner (persönlich
haftender Gesellschafter) (the “PLP”).

(b)        German Guaranty and Collateral Limitation. If a German Guarantor
guarantees or secures otherwise obligations or liabilities (including
guarantees, letters of credit or similar instruments) of any of its affiliated
companies (verbundene Unternehmen) within the meaning of section 15 et seq. of
the German Stock Corporation Act (AktG) that is not a direct or indirect
subsidiary of the German Guarantor, the secured parties under this Agreement
agree to enforce the guarantee granted in Article II of this Agreement (the
“Guaranty”) and the Collateral granted in Article III of this Agreement against
the German Guarantor or its PLP only to the extent that such enforcement would
not:

(i)        result in a negative balance (Unterbilanz) of the German Guarantor or
its PLP, i.e. reducing the net assets (Reinvermögen) of the Grantor or its PLP
to an amount less than its registered share capital (Stammkapital), or

(ii)        if the net assets of the German Guarantor or its PLP are already
less than the registered share capital result in its net assets (Reinvermögen)
to be further reduced (Vertiefung einer Unterbilanz)

and would thus in each case constitute a violation of the German capital
maintenance rules pursuant to sections 30 and 31 of the German Limited Liability
Company’s Act (GmbHG).

(c)        Net Assets. For the purposes of paragraph (b) above, “net assets”
means the assets calculated on the basis of the balance sheet items listed in
sections 266 para. 2 A, B (in deviation from section 272 para. 1 of the German
Commercial Code (HGB) including not yet called outstanding contributions (nicht
eingeforderte ausstehende Einlagen)), C, D and E of the German Commercial Code
(HGB) less all liabilities listed in section 266 para. 3 B, C, D and E HGB and
less such amounts being subject to a distribution barrier pursuant to section
268 para. 8 HGB, section 253 para. 6 HGB or section 272 para. 5 HGB, always
provided that for the purpose of calculating the enforceable amount (if any) the
following balance sheet items shall be disregarded:

(i)        the amount of any increase of the registered share capital of the
German Guarantor or its PLP other than as permitted pursuant to the Loan
Documents and/or that has been effected without the prior written consent of the
Collateral Agent;

(ii)        liabilities incurred by the German Guarantor or its PLP not
permitted pursuant to the Loan Documents;

(iii)        liabilities of the German Guarantor or its PLP owed to any group
member; and

(iv)        liabilities of the German Guarantor or its PLP owed to shareholders
to the extent that such liabilities are subordinated pursuant to section 39
para. 1 no. 5 or section 39 para. 2 of the German Insolvency Code (InsO).



--------------------------------------------------------------------------------

Unless deviations are required by mandatory law, the relevant net assets are to
be determined in accordance with generally accepted accounting principles
observing the accountings principles applied in the previous years for the
creation of the non-consolidated financial statement.

(d)        Management Calculation. The enforcement of the Guarantee and of the
Collateral against the German Guarantor shall initially only be excluded if and
to the extent that no later than ten (10) Business Days following a written
notice of the Collateral Agent to enforce the Guaranty and/or the Collateral
(the “Enforcement Notice”), the managing directors of the German Guarantor or
its PLP have submitted to the Collateral Agent an updated balance sheet of that
German Guarantor or its PLP derived from the latest annual financial statement
together with a detailed written calculation based on the date of receipt of the
Enforcement Notice (the “Management Calculation”) confirming to their best
knowledge which amount cannot be enforced as this would cause the net assets of
the relevant German Guarantor or its PLP being less than (or to fall further
below) its registered share capital.

(e)        Auditors’ Determination. The Collateral Agent is entitled to enforce
the Guarantee and the Collateral in such an amount that is undisputed according
to the Management Calculation and the German Guarantor is obliged to pay such
undisputed amount to the Collateral Agent.

With regard to the disputed amount, the German Guarantor shall submit to the
Collateral Agent within thirty (30) Business Days after the Collateral Agent has
partly or totally rejected the calculation in the Management Calculation a
determination prepared by auditors of international standard and reputation (or
otherwise accepted by the Collateral Agent) appointed (in coordination with the
Collateral Agent) by and at the costs of the German Guarantor confirming to
which extent the Guaranty and Collateral can be enforced against the German
Guarantor on the date of receipt of the Enforcement Notice (the “Auditors’
Determination”). The Auditors’ Determination has to refer to a recent balance
sheet of the German Guarantor or its PLP. The calculation of the Auditors’
Determination is final and binding upon the parties, safe for obvious mistakes.
In case the Auditors’ Determination will not be submitted within the stipulated
time period, the Collateral Agent is entitled to enforce the Guaranty and
Collateral against the German Guarantor in full.

(f)        Required Actions. Provided that the Guarantee cannot be fully
enforced against the German Guarantor due to the aforementioned provisions the
German Guarantor or its PLP is obliged (to the extent legally permitted and
necessary to enable the Collateral Agent to enforce the Guarantee and Collateral
in full or with less limitations) to:

(i)        immediately dispose of any of its assets that are not required for
the German Guarantor’s or its PLP’s business and the book value of which is
significantly lower than its market value;

(ii)        otherwise realize all hidden reserves in relation to assets that are
required for the German Guarantor’s or its PLP’s business; and

(iii)        adopt all other reasonable measures which are necessary to allow
the Collateral Agent to fully enforce the Guarantee and the Collateral.

The German Guarantor will notify the Collateral Agent about the sale proceeds
and the book value of its respective assets and of the realized hidden reserves.

(g)        No restrictions. The restrictions pursuant to Section 2.2 do not
apply to the extent that:



--------------------------------------------------------------------------------

(i)        the Guarantee is enforced against the German Guarantor or its PLP
with regard to an amount that the German Guarantor or its PLP or any of their
subsidiaries has utilized under or in connection with the Loan Documents;

(ii)        the Guarantee and/or Collateral is granted (i) in relation to
amounts (not yet repaid) being on-lent or otherwise passed on to the German
Guarantor or its PLP or its subsidiaries or otherwise be used for their purposes
or (ii) in relation to liabilities deriving from letters of credit issued in
order to secure liabilities of the German Guarantor or its PLP or their
subsidiaries;

(iii)        insolvency proceedings against the German Guarantor’s assets are
opened, unless the Federal High Court (BGH) has confirmed that section 30 of the
German Limited Liability Company’s Act (GmbHG) remains applicable in such event;

(iv)        according to statutory law or according to case law of the Federal
High Court it has been established that the restrictions pursuant to paragraph
(b) above are not (or not anymore) necessary in order to avoid that the managing
directors of the German Guarantor or its PLP become personal liable, in
particular pursuant to section 43 para. 2 and 3 of the German Limited Liability
Company’s Act (GmbHG); or

(v)        the German Guarantor or its PLP is a dependent (abhängig) and/or
profit pooling (gewinnabführend) company subject to a domination and/or a profit
and loss pooling agreement rendering section 30 para. 1 of the German Limited
Liability Company’s Act (GmbHG) inapplicable.

(h)        No Prejudice. No limitation of enforcement will prejudice the right
of the Collateral Agent to enforce the Guarantee and the Collateral pursuant to
the provisions set forth above again at a later time.

2.10        Dutch Guaranty Limitations. Any guaranty pursuant to this Agreement
given by a guarantor incorporated under the laws of the Netherlands (a “Dutch
Guarantor”) is subject to the limitations on unlawful financial assistance
within the meaning of section 2:98c of the Dutch Civil Code.

2.11        Guarantor Intent. Without prejudice to the generality of Sections
2.4 and 2.5, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
facility or amount made available under any of the Loan Documents for the
purposes of or in connection with any of the following: business acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.

2.12        Additional Security. This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Secured Party or its respective successors, indorsees, transferees and
assigns.

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, to secure the prompt and
complete payment and performance when due



--------------------------------------------------------------------------------

(whether at stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations, a security interest in all of its right, title and interest in, to
and under all personal property and other assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of such Grantor (including
under any trade name or derivations thereof), and whether owned or consigned by
or to, or leased from or to, such Grantor, and regardless of where located (all
of which will be collectively referred to as the “Collateral”), including:

(a)        all Accounts;

(b)        all Chattel Paper;

(c)        all Deposit Accounts;

(d)        all Documents (other than title documents with respect to Vehicles);

(e)        all Equipment;

(f)         all Fixtures;

(g)        all General Intangibles;

(h)        all Goods;

(i)         all Instruments;

(j)         all Intellectual Property;

(k)        all Inventory;

(l)         all Investment Property;

(m)       all cash or cash equivalents;

(n)        all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(o)        all Commercial Tort Claims;

(p)        all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

(q)        all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

(r)        all books and records pertaining to the Collateral; and

(s)        to the extent not otherwise included in the foregoing, all Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;



--------------------------------------------------------------------------------

provided, however, that notwithstanding any of the other provisions set forth in
this Agreement or the other Loan Documents, no Excluded Property shall
constitute Collateral under this Agreement. In addition, in no event shall
perfection by control or similar arrangements be required with respect to any
Deposit Account (other than the Term Collateral Proceeds Account) or Securities
Account; provided that, to the extent any Deposit Accounts and Securities
Accounts are under the control of the ABL Collateral Agent at any time pursuant
to the terms of the ABL/Term Loan Intercreditor Agreement, the ABL Collateral
Agent shall act as agent and gratuitous bailee for the Collateral Agent for the
purpose of perfecting the Collateral Agent’s Liens in such Deposit Account and
Securities Account.

Each Grantor acknowledges that (i) value has been given, (ii) it has rights in
the Collateral (other than after-acquired collateral), (iii) it has not agreed
to postpone the time of attachment of the security interest, and (iv) it has
received a copy of this Agreement. In addition, the security interest granted
herein does not attach to consumer goods (as defined in the PPSA) or extend to
the last day of the term of any lease or agreement for lease of real property.

The Collateral Agent and the Lenders acknowledge that the granting of any
Collateral pursuant to this Article III by any German Domiciled Grantor may not
be valid, effective or enforceable in the jurisdiction (other than the U.S.)
where such Collateral is located.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor other than any German Domiciled
Grantor hereby represents and warrants to the Collateral Agent and each Lender
that:

4.1            Title, Perfection and Priority. Such Grantor has good and valid
rights in and title to the Collateral with respect to which it has purported to
grant a security interest hereunder and has full power and authority to grant to
the Collateral Agent the security interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement, without the consent or approval of any other person other
than any consent or approval that has been obtained. When financing statements
naming such Grantor as debtor and the Collateral Agent as secured party and
providing a description of the Collateral with respect to which such Grantor has
purported to grant a security interest hereunder have been filed in the
appropriate offices against such Grantor in the locations listed on Schedule
1.04 to the Perfection Certificate delivered on the Closing Date (or specified
by written notice from the Borrower to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by Section
5.12 or 5.13 of the Credit Agreement) and at Companies House in England and
Wales with respect to UK Domiciled Grantors, and in the RUG with respect to
Mexican Domiciled Grantors, the Collateral Agent will have a fully perfected
first priority security interest, (or such other priority as required by the
Intercreditor Agreements), subject only to Liens permitted under Section 5.1(e),
in that Collateral of such Grantor and in which a security interest may be
perfected by filing of an initial financing statement in the appropriate office
against such Grantor; provided (a) with respect to all Grantors, that the filing
of this Agreement (or a fully executed short-form agreement in form and
substance reasonably satisfactory to the Collateral Agent and the Lender
Representative) with the United States Patent and Trademark Office and the
United States Copyright Office or any successor office thereof (collectively,
the “U.S. IP Filing Offices”) is necessary to perfect the security interest of
the Collateral Agent in respect of any United States issued and applied for
Patents, United States federally registered and applied for Trademarks and
United States registered and applied for Copyrights (the “U.S. IP Filing
Collateral”) acquired by such Grantor after the date hereof; (b) with respect to
Canadian Domiciled Grantors, that the filing of this Agreement (or a fully
executed short-form agreement in form and substance reasonably satisfactory to
the Collateral Agent)



--------------------------------------------------------------------------------

with the Canadian Intellectual Property Office or any successor office thereof
(the “Canadian IP Filing Office”) is necessary to perfect the security interest
of the Collateral Agent in respect of any Canadian issued and applied for
Patents, Canadian federally registered and applied for Trademarks and Canadian
registered and applied for Copyrights (the “Canadian IP Filing Collateral”)
acquired by such Grantor after the date hereof, (c) with respect to Mexican
Domiciled Grantors, that the filing of the corresponding Mexican Asset Pledge
(or a fully executed short-form agreement in form and substance reasonably
satisfactory to the Collateral Agent) with the Mexican Institute of Intellectual
Property (Instituto Mexicano de la Propiedad Intelectual) or any successor
office thereof (the “Mexican IP Filing Office” and, together with the U.S. IP
Filing Office and the Canadian IP Filing Office, the “IP Filing Offices”) is
necessary to perfect the security interest of the Collateral Agent in respect of
any Mexican issued and applied for Patents, Mexican federally registered and
applied for Trademarks and Mexican registered and applied for Copyrights (the
“Mexican IP Filing Collateral” and, together with the U.S. IP Filing Collateral,
the Canadian IP Filing Collateral and the Mexican IP Filing Collateral, the “IP
Filing Collateral”) acquired by such Grantor after the date hereof. When the
Collateral Agent (or its agent or designee) takes possession or Control of all
Collateral with respect to which a security interest may only be perfected by
possession or Control under all Applicable Laws, the Collateral Agent will have
a fully perfected first priority (or such other priority required by any of the
Intercreditor Agreements) security interest, subject only to Liens permitted
under Section 5.1(e), in such Collateral.

Such Grantor represents and warrants that fully executed security agreements in
the form hereof (or a fully executed short-form agreement in form and substance
reasonably satisfactory to the Collateral Agent and the Lender Representative)
and containing a description of all applicable Collateral consisting of IP
Filing Collateral have been delivered to the Collateral Agent (or its designee)
for recording by the applicable IP Filing Offices, with respect to the U.S. IP
Filing Collateral pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable, and, with respect to the
other IP Filing Collateral, pursuant to Applicable Law, to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral consisting of IP
Filing Collateral. When such security agreements or short-form agreements have
been filed in the applicable IP Filing Offices against such Grantor, the
Collateral Agent will have a fully perfected first priority security interest,
subject only to Liens permitted under Section 5.1(e), in respect of all
Collateral consisting of IP Filing Collateral, and no further or subsequent
filing or recording will be necessary (other than the financing statements
referred to in the paragraph above and such actions as are necessary to perfect
the security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) with respect to any IP Filing Collateral acquired by such
Grantor after the date hereof)

None of the U.S. Domiciled Grantors shall be required, nor is the Collateral
Agent authorized, to perfect the security interests granted by this Agreement
with respect to Intellectual Property arising out of or located outside of the
United States. None of the Foreign Domiciled Grantors shall be required, nor is
the Collateral Agent authorized, to perfect the security interests granted by
this Agreement with respect to Collateral arising out of or located outside of
both the United States and the country under the laws of which such Foreign
Domiciled Grantor is organized, incorporated or formed.

4.2        Type and Jurisdiction of Organization; Organizational and
Identification Numbers. The (a) type of entity of such Grantor, (b) its
jurisdiction or country and state or province of organization, incorporation or
formation, (c) the organizational number issued to it by the competent authority
or by its jurisdiction, state or province of organization, incorporation or
formation and (d) its federal taxpayer identification number, VAT number or
equivalent, in each case as of the Closing Date is set forth on Exhibit A.

4.3        Principal Location. The address of such Grantor’s chief executive
office or corporate domicile (and if different, its registered office) as of the
Closing Date and each other location where such



--------------------------------------------------------------------------------

Grantor maintains its books and records relating to any material portion of the
Collateral, including accounts receivable and General Intangibles, are disclosed
in Exhibit B.

4.4        Absence of Other Liens. The Collateral is owned by the Grantors free
and clear of any Lien, except for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. Such Grantor has not filed or consented to
the filing of (a) any financing statement or analogous document under the UCC,
the PPSA or any other Applicable Laws covering any Collateral, (b) any
assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any IP Filing
Office or in the records of the appropriate governmental office in such
Grantor’s country of organization (or incorporation or formation, as
applicable), if different, or (c) any assignment in which such Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement. Such Grantor does
not hold any commercial tort claim with a value in excess of $500,000 as of the
Closing Date except as indicated on the Perfection Certificate.

4.5        Deposit Accounts. All of such Grantor’s Deposit Accounts and
Securities Accounts in existence on the Closing Date are listed on Exhibit E.

4.6        [Reserved].

4.7        Chattel Paper. Such Grantor’s Pledged Chattel Paper is maintained at
its chief executive office set forth in Exhibit B. None of the Pledged Chattel
Paper has any marks or notations indicating that it has been pledged, assigned
or otherwise conveyed to any Person, other than those that have been terminated.
The names of the obligors, amounts owing, due dates and other information with
respect to its Pledged Chattel Paper are and will be correctly stated in all
material respects in all records of such Grantor relating thereto.

4.8        [Reserved].

4.9        Intellectual Property. Exhibit C sets forth a true and complete list
of (i) each registered or applied for Patent, Trademark or Copyright owned by
each Grantor as of the Closing Date (other than expired, abandoned or lapsed
properties) and (ii) all Licenses under which a Grantor is an exclusive licensee
of a registered or applied for Patent, Trademark or Copyright as of the Closing
Date. All Intellectual Property listed on Exhibit C is subsisting and unexpired,
and to the knowledge of such Grantor, valid and enforceable.

4.10        [Reserved].

4.11        Pledged Collateral. (a) Exhibit D sets forth a complete and accurate
list of all Pledged Securities (provided that, with respect to Pledged
Securities constituting promissory notes and debt securities, Exhibit D only
sets forth such Pledged Securities evidencing Indebtedness having an aggregate
principal amount in excess of $500,000, payable or due to such Grantor by or
from any other Person (including any other Grantor)) owned by such Grantor as of
the Closing Date. As of the Closing Date, such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Securities listed on
Exhibit D as being owned by it, free and clear of any Liens, except for the
security interest granted to the Collateral Agent for the benefit of the Secured
Parties hereunder, Permitted Encumbrances and Specified Permitted Liens. Such
Grantor further represents and warrants that (i) all Pledged Collateral (solely
with respect to Pledged Collateral issued by a Person other than a wholly owned
Subsidiary of a Grantor, to the best of the Grantors’ knowledge) owned by it
constituting Equity Interests has been (to the extent such



--------------------------------------------------------------------------------

concepts are relevant with respect to such Pledged Collateral) duly authorized
and validly issued and are fully paid and non-assessable; (ii) with respect to
any certificates delivered to the Collateral Agent (or its agent or designee)
representing Equity Interests, either such certificates are Securities as
defined in Article 8 of the UCC (or with respect to the Equity Interests owned
by Foreign Domiciled Grantors, as defined in any other Applicable Law, as
applicable) as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Collateral
Agent so that the Collateral Agent may take steps to perfect its security
interest therein as a General Intangible; (iii) all such Pledged Collateral held
by a securities intermediary (other than in an Excluded Account) is covered by a
control agreement among such Grantor, the securities intermediary and the ABL
Collateral Agent pursuant to which the ABL Collateral Agent has Control;
provided that no such control agreements shall be required prior to the date
that is 60 days after the Closing Date (or such later date as may be agreed by
the ABL Collateral Agent in its reasonable discretion) and (iv) all Pledged
Collateral which represents Indebtedness owed to such Grantor (solely with
respect to Pledged Collateral issued by a Person other than a wholly owned
Subsidiary of a Grantor, to the best of the Grantors’ knowledge) has been duly
authorized, authenticated or issued and delivered by the issuer of such
Indebtedness, is the legal, valid and binding obligation of such issuer and such
issuer is not in default thereunder.

(b)        In addition, (i) the pledge of the Pledged Collateral pursuant to
this Agreement does not violate Regulation T, U or X of the Federal Reserve
Board or any successor thereto, (ii) to the best of such Grantor’s knowledge,
none of the Pledged Collateral owned by it has been issued or transferred in
material violation of the securities registration, securities disclosure or
similar laws of any jurisdiction to which such issuance or transfer may be
subject, (iii) as of the Closing Date there are existing no options, warrants,
calls or commitments of any character whatsoever (A) relating to such Pledged
Collateral or (B) which obligate the issuer of any Equity Interests included in
the Pledged Collateral that is a direct or indirect subsidiary of any Borrower
to issue additional Equity Interests, and (iv) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Agreement or for the
execution, delivery and performance of this Agreement by such Grantor, or for
the exercise by the Collateral Agent of the voting or other rights provided for
in this Agreement in accordance with the Intercreditor Agreements or for the
remedies in respect of the Pledged Collateral pursuant to this Agreement, except
as may be required in connection with such disposition by laws affecting the
offering and sale of securities generally or where the absence of which could
not reasonably be expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

5.1        General.

(a)        Collateral Records. Such Grantor agrees to maintain, at its own cost
and expense, such complete and accurate records with respect to the Collateral
owned by it as is consistent with its current practices and in accordance with
such prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Collateral, and, at such time or times as the
Collateral Agent or the Lender Representative may reasonably request, promptly
to prepare and deliver to the Collateral Agent and the Lender Representative a
duly certified schedule or



--------------------------------------------------------------------------------

schedules in form and detail satisfactory to the Collateral Agent showing the
identity, amount and location of any and all Collateral.

(b)        Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Collateral Agent (or its designee) to file, and if
requested will deliver to the Collateral Agent (or its designee), all financing
statements and other documents and take such other actions as may from time to
time be reasonably requested by the Collateral Agent in order to maintain a
first priority perfected security interest (subject to the Intercreditor
Agreements) in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Collateral Agent (or its designee)
may be filed in any filing office in any applicable UCC, PPSA or other
jurisdiction that the Collateral Agent determines to be applicable (which shall
include, with respect to the UK Domiciled Grantors, at Companies House in
England and Wales, and may (i) indicate such Grantor’s Collateral (1) as “all
assets of the Grantor” or words of similar effect, regardless of whether any
particular asset included in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC or
any other Applicable Law for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number (or equivalent) issued to such Grantor. Such Grantor also agrees to
furnish any such information described in the foregoing sentence to the
Collateral Agent or the Lender Representative promptly upon request.

(c)        Further Assurances. Such Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent or
the Lender Representative may from time to time reasonably request to better
assure, preserve, protect and perfect the security interest of the Secured
Parties in the Collateral and the rights and remedies created hereby, including
the payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Liens hereunder and the filing
of any financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount in excess of $500,000 payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
immediately pledged and promptly delivered to the Collateral Agent and the
Lender Representative (or their respective agent or designee), duly endorsed in
a manner satisfactory to the Collateral Agent.

(d)        Disposition of Collateral. Such Grantor shall not make or permit to
be made an assignment for security, pledge or hypothecation of the Collateral or
grant any other Lien in respect of the Collateral, except as expressly permitted
by the Credit Agreement. Such Grantor shall not make or permit to be made any
transfer of the Collateral and such Grantor shall remain at all times in
possession of the Collateral owned by it, except that (a) Inventory may be sold
in the ordinary course of business and (b) unless and until the Collateral Agent
shall notify the Borrower that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Collateral (which
notice may be given by telephone if promptly confirmed in writing), such Grantor
may use and dispose of the Collateral in any lawful manner not prohibited by
this Agreement, the Credit Agreement or any other Loan Document.

(e)        Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except for the Specified Permitted Liens and
Liens otherwise permitted by the Credit Agreement.

(f)        Other Financing Statements. Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement naming the Collateral Agent as secured
party without the prior written consent of the Collateral



--------------------------------------------------------------------------------

Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC or
other similar Applicable Law.

(g)        Protection of Security. Such Grantor shall, at its own cost and
expense and at the request of the Collateral Agent, take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the security interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

(h)        Compliance with Terms. Such Grantor shall remain liable, as between
itself and any relevant counterparty, to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof, and such Grantor jointly and severally agrees to
indemnify and hold harmless the Collateral Agent and the Secured Parties from
and against any and all liability for such performance.

5.2        Receivables.

(a)        Certain Agreements on Receivables. Except with respect to Excluded
Property, during the continuance of an Event of Default, such Grantor will not,
without the Collateral Agent and the Lender Representative’s prior written
consent, grant any extension of the time of payment of any of the Accounts,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.

(b)        [Reserved].

(c)        [Reserved].

(d)        Assignment of Security Interest. If at any time such Grantor shall
take a security interest in any property of an Account Debtor or any other
person to secure payment and performance of an Account (except with respect to
Excluded Property), such Grantor shall promptly assign such security interest to
the Collateral Agent to the extent legally permissible. Such assignment need not
be filed of public record unless necessary to continue the perfected status of
the security interest against creditors of and transferees from the Account
Debtor or other person granting the security interest.

(e)        Electronic Chattel Paper and Transferable Records. If such Grantor at
any time holds or acquires an interest with a value in excess of $500,000 in any
Electronic Chattel Paper or any “transferable record,” as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in §16 of the Uniform Electronic Transactions Act as in effect
in any relevant jurisdiction that constitutes Collateral, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take, to the extent legally permissible, such action as
the Collateral Agent may reasonably request to vest in the Collateral Agent
control under UCC §9-105 of such Electronic Chattel Paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record. The Collateral
Agent agrees with such Grantor that the Collateral Agent will arrange, pursuant
to procedures satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC §9 105 or, as the



--------------------------------------------------------------------------------

case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or §16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

5.3        [Reserved].

5.4        Delivery of Tangible Chattel Paper. If such Grantor shall at any time
hold or acquire any Tangible Chattel Paper with a value in excess of $500,000
that constitutes Collateral, such Grantor shall promptly endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request (which may take the form of Exhibit F hereto).

5.5        Uncertificated Securities. If any securities now or hereafter
acquired by any Grantor are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent and the Lender Representative thereof in writing and, at the
Collateral Agent’s reasonable request and option (with respect to a German
Domiciled Grantor or a Dutch Domiciled Grantor, in a manner consistent with the
Agreed Security Principles), pursuant to an agreement in form and substance
satisfactory to the Collateral Agent, either (i) cause the issuer to agree to
comply with instructions from the Collateral Agent as to such securities,
without further consent of any Grantor or such nominee, or (ii) arrange for the
Collateral Agent to become the registered owner of the securities. Such Grantor
further agrees to promptly delivery to the Collateral Agent such documents,
agreements and other material as may be reasonably necessary or advisable from
time to time to provide the Collateral Agent with control over such
uncertificated Collateral in the manner provided under section 24 of the STA
(and, for purposes of section 27(1) of the STA, this Agreement shall constitute
each Grantor’s irrevocable consent to entry into an agreement of the kind
referred to in clause 24(1)(b) of the STA); provided however, that such consent
shall be automatically revoked upon termination of this Agreement as set forth
in Section 9.24 of this Agreement.

5.6        Pledged Collateral.

(a)        Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the request of the Collateral
Agent or the Lender Representative during the continuance of an Event of
Default. Such Grantor will promptly give to the Collateral Agent and the Lender
Representative copies of any notices or other communications received by it with
respect to Pledged Collateral registered in the name of such Grantor during the
continuance of an Event of Default. The Collateral Agent shall at all times
during the continuance of an Event of Default have the right to exchange the
certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

(b)        Exercise of Rights in Pledged Collateral.

(i)        Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Agreement, the Credit Agreement or any other Loan
Document; provided, however, that each Grantor agrees that it shall not exercise
any such right for any purpose prohibited by the terms of, or if the result
thereof could materially and adversely affect the rights inuring to a holder of
the Pledged Collateral or the rights and remedies of any of the Secured Parties
under, this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.



--------------------------------------------------------------------------------

(ii)        Such Grantor will, to the extent legally permissible, permit the
Collateral Agent or its nominee at any time after the occurrence and during the
continuation of an Event of Default, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interests or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

(iii)        Unless an Event of Default shall have occurred and be continuing,
such Grantor shall be entitled to collect and receive for its own use all cash
dividends and interest paid in respect of the Pledged Collateral owned by it to
the extent not in violation of the Credit Agreement. If an Event of Default
shall occur and be continuing and the Collateral Agent shall give notice of its
intent to exercise such rights to the relevant Grantor or Grantors, the
Collateral Agent shall have the right to receive all such cash dividends,
interest, payments and other Proceeds paid in respect of the Pledged Collateral.

5.7        Intellectual Property.

(a)        Such Grantor shall notify the Collateral Agent and the Lender
Representative in writing immediately if it knows or has reason to know that any
application or registration relating to any material Patent, Trademark or
Copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in any IP Filing Office,
any governmental office in such Grantor’s country of organization or any court,
but excluding routine matters during the course of any prosecution of
applications before any IP Filing Office, any successor office thereof or any
similar authority) regarding such Grantor’s ownership of any material Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

(b)        Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall (i) file an application for the
registration of any Patent, Trademark or Copyright that constitutes Collateral
with any IP Filing Office or any other governmental office in such Grantor’s
country of organization or (ii) acquire any Intellectual Property that
constitutes Collateral, such Grantor shall report such filing or acquisition to
the Collateral Agent and the Lender Representative within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of such Grantor
and within 90 days after the end of each fiscal year of such Grantor. Promptly
after the provision of such reports, such Grantor shall execute and deliver to
the Collateral Agent and the Lender Representative, and have recorded with the
applicable IP Filing Office or the applicable governmental office in such
Grantor’s country of organization, if different, one or more security agreements
or short-form agreements, as applicable, as described in Section 4.1 of this
Agreement and any and all other agreements, instruments, documents, and papers
as the Collateral Agent or the Lender Representative may reasonably request to
evidence the Collateral Agent’s and the Secured Parties’ first priority (or such
other priority as required by the Intercreditor Agreement) security interest in
any Copyright, Patent or Trademark and the goodwill of such Grantor relating
thereto or represented thereby, but only to the extent that the same constitute
Collateral.

(c)        Such Grantor shall take all actions necessary to maintain and pursue
each application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor (in its reasonable business judgment) or the
Lender Representative shall reasonably determine that such Patent, Trademark or
Copyright is in no way material to the conduct of such Grantor’s business.



--------------------------------------------------------------------------------

(d)        Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the Lender
Representative shall reasonably deem appropriate under the circumstances to
protect such Patent, Trademark or Copyright. In the event that such Grantor
institutes suit because any of its Patents, Trademarks or Copyrights
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, such Grantor shall comply with Section 5.8.

(e)        Notwithstanding the foregoing provisions of this Section 5.7 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from abandoning or discontinuing the use or maintenance of any Intellectual
Property that is immaterial to the conduct of its business, or from failing to
take action to enforce license agreements or pursue actions against infringers
or take any other actions with respect to such Intellectual Property, if such
Grantor determines in its reasonable business judgment that such abandonment,
discontinuance, or failure to take action is desirable in the conduct of its
business.

5.8        Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim having a value in excess of $500,000, the
Grantor shall promptly notify the Collateral Agent and the Lender Representative
thereof in a writing signed by such Grantor, including a summary description of
such claim, and enter into an amendment to this Agreement, in the form of
Exhibit F hereto, granting to the Collateral Agent a first priority (or such
other priority required by any of the Intercreditor Agreements) security
interest therein and in the proceeds thereof.

5.9        Letter-of-Credit Rights. If such Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Grantor with a
value in excess of $500,000, such Grantor shall promptly notify the Collateral
Agent and the Lender Representative thereof in writing and, at the request and
option of the Collateral Agent or the Lender Representative, such Grantor shall,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent and the Lender Representative, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred or is continuing.

5.10        [Reserved].

5.11        [Reserved].

5.12        No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Collateral Agent provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

5.13        Insurance. Such Grantor, at its own expense, shall maintain or cause
to be maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.07 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto, in each case, upon prior notice from the
Collateral Agent to the Grantors of its intention to exercise such



--------------------------------------------------------------------------------

rights. In the event that any Grantor at any time or times shall fail to obtain
or maintain any of the policies of insurance required hereby or to pay any
premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent deems advisable. All sums disbursed by the
Collateral Agent in connection with this Section 5.13, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.

5.14        Change of Name; Location of Collateral; Place of Business. Such
Grantor agrees promptly to notify the Collateral Agent and the Lender
Representative in writing of any change (i) in its corporate name, (ii) in the
location of its chief executive office, (iii) in such Grantor’s type of
organization, identity or structure or (iv) in such Grantor’s jurisdiction of
organization or incorporation. Such Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless written notice has been
delivered to the Collateral Agent and the Lender Representative and all filings
have been made under the UCC, PPSA or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected first priority (or such other priority required by
the Intercreditor Agreements) Lien upon all the Collateral. Such Grantor agrees
promptly to notify the Collateral Agent in writing if any material portion of
the Collateral owned or held by such Grantor is damaged or destroyed.

5.15        Credit Agreement Covenants. Except to the extent prohibited by an
Applicable Law, such Grantor shall take, or shall refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Grantor or any of its
Subsidiaries.

5.16        Delivery of the Pledged Equity.

(a)        Each Grantor agrees promptly to deliver or cause to be delivered to
the Collateral Agent, for the benefit of the Secured Parties, any and all
Pledged Securities, if and to the extent such Pledged Securities are
certificated; provided that the Grantors shall only be required to deliver
Pledged Securities evidencing Indebtedness to the extent the principal amount
thereof exceeds $500,000.

(b)        Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $500,000 owed to such Grantor by any
Person to be evidenced by a duly executed promissory note that is, if legally
capable of being pledged, pledged and delivered to the Collateral Agent (or its
agent or designee), for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c)        Upon delivery to the Collateral Agent (or its agent or designee), any
Pledged Securities shall be accompanied by stock or security powers duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request (subject to the Collateral and Guarantee
Requirement). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Exhibit D and made a part thereof; provided that failure to supplement Exhibit D
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

(d)        Notwithstanding anything to the contrary in this Section 5.16, if the
actions described in this Section 5.16 have been taken in favor of the First
Lien Term Loan Agent or the ABL Agent and, pursuant to the Term Intercreditor
Agreement or the ABL/Term Intercreditor Agreement, as applicable, the First Lien
Term Loan Agent or the ABL Agent, as applicable, acts as agent and gratuitous



--------------------------------------------------------------------------------

bailee for the Collateral Agent for the purpose of perfecting the Collateral
Agent’s Liens hereunder, the requirement to take any such action shall be deemed
to be satisfied.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1        Remedies. (a) Subject to the terms of the Intercreditor Agreements,
upon the occurrence and during the occurrence and continuance of an Event of
Default, the Collateral Agent may exercise any or all of the following rights
and remedies:

(i)        those rights and remedies provided in this Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 6.1(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the Secured Parties prior to an Event of Default;

(ii)        those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral), the PPSA (whether
or not the PPSA applies to the affected Collateral) or under any other
Applicable Law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii)        without notice (except as specifically provided in Section 9.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Collateral Agent may deem commercially reasonable; and

(iv)        concurrently with written notice to the applicable Grantor, transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon and otherwise act with respect to the Pledged
Collateral as though the Collateral Agent was the outright owner thereof.

(b)        The Collateral Agent, on behalf of the Secured Parties, may comply
with any applicable state, provincial or federal law or other Applicable Law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

(c)        The Collateral Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase (including by credit bidding) for the benefit of the
Collateral Agent and the other Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption each Grantor hereby expressly releases.



--------------------------------------------------------------------------------

(d)        Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver, trustee or keeper to take possession
of Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

(e)        [Reserved].

(f)        Notwithstanding the foregoing, neither the Collateral Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Obligations or to resort to
the Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(g)        Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit any Grantor or the issuer
of the Pledged Collateral to register such securities for public sale under the
Securities Act of 1933, as amended, or under applicable state or provincial
securities laws, or under other Applicable Law, even if the applicable Grantor
and the issuer would agree to do so.

6.2        Grantor’s Obligations Upon Default. Upon the request of the
Collateral Agent after the occurrence and during the occurrence and continuance
of an Event of Default, each Grantor will:

(a)        assemble and make available to the Collateral Agent the Collateral
and all books and records relating thereto at any place or places reasonably
specified by the Collateral Agent, whether at a Grantor’s premises or elsewhere;

(b)        permit the Collateral Agent, by the Collateral Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c)        prepare and file, or cause an issuer of Pledged Collateral to prepare
and file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance satisfactory to the Collateral Agent, and
furnish to the Collateral Agent, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent, any information regarding the Pledged
Collateral in such detail as the Collateral Agent may specify;



--------------------------------------------------------------------------------

(d)        take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Collateral Agent to consummate a public sale or other disposition of the Pledged
Collateral; and

(e)        at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Collateral Agent, at any time, and from time to time, promptly upon the
Collateral Agent’s request, the following reports with respect to the applicable
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts.

6.3        Grant of Intellectual Property License. For the exclusive purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies at any time upon the occurrence and during the
continuance of an Event of Default, each Grantor hereby (a) grants to the
Collateral Agent a non-exclusive, irrevocable (until the termination of this
Agreement) license (exercisable without payment of royalty or other compensation
to any Grantor) to use, license or sublicense any rights in, to or under any or
all Intellectual Property now owned or hereafter acquired by such Grantor,
wherever such Intellectual Property may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (b) irrevocably agrees that the Collateral Agent may, upon
the occurrence and during the continuation of an Event of Default, sell any of
such Grantor’s Inventory directly to any Person, including, without limitation,
Persons who have previously purchased such Grantor’s Inventory from any Grantor
and in connection with any such sale or other enforcement of the Collateral
Agent’s rights under this Agreement, may sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Copyright owned by or licensed to any Grantor and the Collateral Agent
may finish any work in process and affix any Trademark owned by or licensed to
any Grantor and sell such Inventory as provided herein (it being understood that
the Trademarks and Copyrights licensed to any such Grantor shall be subject to,
and as permitted by, the terms of licenses governing such licensed Trademarks
and Copyrights); provided, however, that nothing in this Section 6.3 shall
require any Grantor to grant any license that is prohibited by any rule of law,
statute or regulation, or is prohibited by, or constitutes a breach or default
under or results in the termination of any contract, license, agreement,
instrument or other document. With respect to Trademarks included in the
foregoing license, such license shall be subject to the requirement that the
quality of goods and services offered under the Trademarks by the Collateral
Agent be substantially consistent with the quality of the goods and services
offered thereunder by such Grantor prior to the Collateral Agent’s exercise of
such license. Any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the applicable
Grantor notwithstanding any subsequent cure of an Event of Default. Upon the
occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s request, such Grantor will use its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to the Collateral Agent of any material License held by such Grantor
and to enforce the security interests granted hereunder.

6.4        Application of Proceeds6.5. The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent (in its capacity as the Collateral Agent or Administrative
Agent hereunder or under any other Loan Document) and the Lender Representative
in connection with such collection or sale or otherwise in connection with this
Agreement or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent (or the Administrative Agent)
hereunder or under any



--------------------------------------------------------------------------------

other Loan Document on behalf of any Grantor and any other reasonable costs or
expenses incurred by the Collateral Agent (or the Administrative Agent) in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

6.6        Proceeds to be Turned Over or Received by the Collateral Agent. In
addition to the rights of the Collateral Agent and the Secured Parties specified
in Section 7.2 with respect to payments of Accounts, if an Event of Default
shall occur and be continuing, upon the request of the Collateral Agent, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Collateral Agent and the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a collateral account
maintained under its sole dominion and control. All such Proceeds while held by
the Collateral Agent in such a collateral account (or by such Grantor in trust
for the Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in the Intercreditor Agreements.

ARTICLE VII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

7.1        Account Verification. The Collateral Agent may at any time after the
occurrence and during the occurrence and continuance of an Event of Default, in
the Collateral Agent’s own name, in the name of a nominee of the Collateral
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Collateral Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

7.2        Authorization for Collateral Agent to Take Certain Action. (a) Each
Grantor irrevocably authorizes the Collateral Agent at any time and from time to
time in the sole discretion of the Collateral Agent and appoints the Collateral
Agent as its attorney in fact (i) to execute on behalf of such Grantor as debtor
and to file financing statements necessary or desirable in the Collateral
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the Collateral Agent’s security interest in the Collateral, (ii) to endorse
and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement and to file any other
financing statement or amendment of a financing statement in such



--------------------------------------------------------------------------------

offices as the Collateral Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Collateral Agent Control
over such Pledged Collateral, (v) to apply the proceeds of any Collateral
received by the Collateral Agent to the Obligations as provided in the Credit
Agreement, (vi) to discharge past due taxes, assessments, charges, fees or Liens
on the Collateral (except for such Liens that are permitted by the Credit
Agreement), (vii) to contact Account Debtors for any reason, (viii) to demand
payment or enforce payment of the Receivables in the name of the Collateral
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (ix) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Collateral, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Collateral Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Agreement; and such
Grantor agrees to reimburse the Collateral Agent on demand for any payment made
or any expense incurred by the Collateral Agent in connection with any of the
foregoing; provided that (a) this authorization shall not relieve such Grantor
of any of its obligations under this Agreement or under the Credit Agreement and
(b) the Collateral Agent shall exercise the foregoing rights in accordance with
the Intercreditor Agreements, if effective and only after the occurrence and
during the continuation of an Event of Default. (b) All acts of said attorney or
designee are hereby ratified and approved. The powers conferred on the
Collateral Agent, for the benefit of the Collateral Agent and Secured Parties,
under this Section 7.2 are solely to protect the Collateral Agent’s interests in
the Collateral and shall not be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct as determined by a final non-appealable judgment by a court
of competent jurisdiction.

7.3        Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 7.2
ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY
OF THE PLEDGED COLLATERAL OR TO EXERCISE SUCH GRANTOR’S VOTING RIGHTS IN RESPECT
OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT. IN ADDITION TO
THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE



--------------------------------------------------------------------------------

PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT.    

7.4        Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT
IS TERMINATED IN ACCORDANCE WITH SECTION 9.23. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VIII

[Reserved].

ARTICLE IX

GENERAL PROVISIONS

9.1        Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under Applicable Law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article X, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by Applicable Law, each Grantor waives all claims, damages, and
demands against the Collateral Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Collateral Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Collateral Agent or any Secured Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by Applicable Law) of any kind in
connection with this Agreement or any Collateral.

9.2        Limitation on Collateral Agent’s and Secured Parties’ Duty with
Respect to the Collateral. The Collateral Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Collateral Agent and
each Secured Party shall use reasonable care with respect to the Collateral in
its possession or under its control. Neither the Collateral Agent nor any
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Collateral Agent or such Secured Party, or any income thereon or as to the
preservation of rights



--------------------------------------------------------------------------------

against prior parties or any other rights pertaining thereto. To the extent that
Applicable Law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 9.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 9.2. Without limitation upon the foregoing,
nothing contained in this Section 9.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Agreement or by Applicable Law in the absence of
this Section 9.2.

9.3        Compromises and Collection of Collateral. The Grantors and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

9.4        Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Agreement and the
Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 9.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be an
Obligation payable on demand.



--------------------------------------------------------------------------------

9.5        Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 5.1(d),
5.1(e), 5.4, 5.5, 5.6, 5.7, 5.8, 5.10, 5.11, 5.13, 5.14, 5.16, 6.2, or 9.7 or in
Article VIII will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Collateral Agent or the Secured Parties to seek and
obtain specific performance of other obligations of the Grantors contained in
this Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 9.5 shall be specifically enforceable against the
Grantors.

9.6        Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell,
transfer or otherwise dispose of the Collateral (except as set forth in
Section 5.1(d)) shall be binding upon the Collateral Agent or the Secured
Parties unless such authorization is in writing signed by the Collateral Agent
with the consent or at the direction of the Required Lenders.

9.7        No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Collateral Agent or any Secured Party to exercise any right or remedy
granted under this Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Agreement whatsoever shall be valid unless in writing signed by the
Collateral Agent and the Lender Representative with the concurrence or at the
direction of the Lenders required under Section 10.02 of the Credit Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Agreement or by law afforded shall be cumulative
and all shall be available to the Collateral Agent and the Secured Parties until
the Obligations have been paid in full in cash.

9.8        Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Agreement may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law or the
Intercreditor Agreements (if effective), and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law and the Intercreditor Agreements (if effective) that may be controlling and
to be limited to the extent necessary so that they shall not render this
Agreement invalid, unenforceable or not entitled to be recorded or registered,
in whole or in part. Any provision in any this Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.

9.9        Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for insolvency, administration, liquidation or reorganization, should
any Grantor become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver, administrator or trustee be
appointed for all or any significant part of any Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.



--------------------------------------------------------------------------------

9.10        Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Agreement), except
that no Grantor shall have the right to assign its rights or delegate its
obligations under this Agreement or any interest herein, without the prior
written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, hereunder or under any of the
other Security Documents.

9.11        Survival of Representations. All representations and warranties of
the Grantors contained in this Agreement shall survive the execution and
delivery of this Agreement.

9.12        [Reserved].

9.13        Headings. All headings used herein are for the purpose of reference
only, are not part of this Agreement and are not to affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.14        Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interest granted hereunder and all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

9.15        Entire Agreement. This Agreement and the other Security Documents
embody the entire agreement and understanding between the Grantors and the
Collateral Agent relating to the Collateral and supersede all prior agreements
and understandings between the Grantors and the Collateral Agent relating to the
Collateral.

9.16        GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)        UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT
FEDERAL LAWS RELATING TO NATIONAL BANKS.

(b)        Each of the Grantors hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York, the courts of the United States District Court of the
Southern District of New York, and any appellate court from any thereof (and, to
the extent necessary to enforce the Secured Parties’ rights under the Loan
Documents, courts where Collateral may be located or deemed to be located and
any appellate court thereof), in any legal action or proceeding arising out of
or relating to any Loan Document, or for recognition and enforcement of any
judgment in respect thereof, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the



--------------------------------------------------------------------------------

extent permitted by law, in such Federal court; provided, that nothing contained
herein or in any other Loan Document will prevent any Lender, the Lender
Representative, the Administrative Agent or the Collateral Agent from bringing
any action to enforce any award or judgment or exercise any right under the
Security Documents or against any Collateral or any other property of any
Grantor in any other forum in which jurisdiction can be established. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Collateral Agent, the
Administrative Agent, the Lender Representative or the Lenders may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Grantors or their respective properties in the courts
of any jurisdiction.

(c)        Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

(e)        Nothing herein shall limit the right of Collateral Agent or any
Lender to bring proceedings against any Grantor (other than a Mexican Domiciled
Grantor) in any other court, nor limit the right of any party to serve process
in any other manner permitted by Applicable Law (except with respect to service
of process to Mexican Domiciled Grantor). Nothing in this Agreement shall be
deemed to preclude enforcement by the Collateral Agent of any judgment or order
obtained in any forum or jurisdiction. Final judgment against a Grantor in any
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction, including the country in which such Grantor is domiciled, by suit
on the judgment. If any party incorporated under the laws of the Netherlands, is
represented by an attorney (pursuant to a power of attorney governed by the laws
of the Netherlands) in connection with the signing and/or execution of this
Agreement or any other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to this Agreement that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

(f)        Notwithstanding anything on the contrary set forth above, with
respect to any action or proceeding arising out of or relating to this Agreement
involving any party incorporated or organized under the laws of Mexico, each of
the parties hereto (a) irrevocably submits to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York City and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof; and (b) waives any other jurisdiction to which
it may be entitled by reason of its present or future domicile or otherwise.

9.17        WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH GRANTOR HEREBY WAIVES THE RIGHT TO TRIAL BY JURY (WHICH COLLATERAL
AGENT HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN
ANY WAY TO ANY LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL. EACH GRANTOR HAS
REVIEWED THE FOREGOING WAIVER WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND
VOLUNTARILY WAIVED ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT



--------------------------------------------------------------------------------

OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT. Notwithstanding the above, each Mexican Domiciled Grantor further
waives any right to any jurisdiction (other than as provided under Section 9.16
above) to which they may be entitled under Applicable Law, by reason of its
present or future domicile, or otherwise, for the purposes of proceedings
against or involving any of the Mexican Domiciled Grantors, and waives any
objection to those courts on the ground of venue or forum non conveniens.

9.18        Indemnity. Each Grantor jointly and severally agrees to pay upon
demand to the Collateral Agent the amount of any and all reasonable expenses,
including the reasonable fees, disbursements and other charges of its counsel
and of any experts or agents, which the Collateral Agent may incur in connection
with (i) the administration of this Agreement (including the customary fees and
charges of the Collateral Agent for any monitoring or audits conducted by it or
on its behalf with respect to the Accounts or Inventory), (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Collateral Agent hereunder or (iv) the failure of any Grantor to
perform or observe any of the provisions hereof.

Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates.

Any such amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 9.18 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the Loans, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any Lender. All amounts due under this Section 9.18 shall be payable on
written demand therefor.

9.19        Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.. This Agreement shall become effective when
the Collateral Agent has received counterparts bearing the signatures of all
parties hereto. The Collateral Agent may (but shall have no obligation to)
accept any signature, contract formation or record-keeping through electronic
means, which shall have the same legal validity and enforceability as manual or
paper-based methods, to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.

9.20        Judgment Currency Conversion. If, for the purposes of enforcing
judgment in any court or for any other purpose hereunder or in connection
herewith, it is necessary to convert a sum due hereunder in any currency into
another currency, such conversion should be carried out to the extent and in the
manner provided in the Credit Agreement.



--------------------------------------------------------------------------------

9.21        Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

9.22        Intercreditor Agreements.

(a)        The terms of this Agreement, any Lien granted to the Collateral Agent
(for the benefit of the Secured Parties) pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreements (if effective). In the event of
any inconsistency between the provisions of this Agreement and the Intercreditor
Agreements (if effective), the provisions of the Intercreditor Agreements shall
supersede the provisions of this Agreement.

(b)        Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Collateral Agent
(and the Secured Parties) shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement (if effective), and until the Discharge of ABL
Obligations (as defined in the ABL/Term Loan Intercreditor Agreement), (i) no
Grantor shall be required hereunder or under any other Loan Document to take any
action with respect to ABL Priority Collateral that is inconsistent with such
Grantor’s obligations under the applicable ABL Loan Documents and (ii) any
obligation of any Grantor hereunder or under any other Loan Document with
respect to the delivery or control of any ABL Priority Collateral, bill of
lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person shall be deemed to be satisfied if such Grantor complies with the
requirements of the similar provision of the applicable ABL Loan Document. Until
the Discharge of ABL Obligations (as defined in the ABL/Term Loan Intercreditor
Agreement), the Collateral Agent may not require any Grantor to take any action
with respect to the creation, perfection or priority of its security interest in
the ABL Priority Collateral, whether pursuant to the express terms hereof or of
any other Loan Document or pursuant to the further assurances provisions hereof
or any other Loan Document, unless the ABL Collateral Agent (as defined in the
ABL/Term Loan Intercreditor Agreement) shall have required such Grantor to take
similar action pursuant to the terms of the applicable Loan Documents, and
delivery of any ABL Priority Collateral to the ABL Collateral Agent (as defined
in the ABL/Term Loan Intercreditor Agreement) pursuant to the applicable ABL
Loan Documents and the ABL/Term Loan Intercreditor Agreement shall satisfy any
delivery requirement hereunder or under any other Loan Document.

(c)        Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Collateral Agent and the claims of the
Collateral Agent and the Secured Parties pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted to
and claims in favor of the Senior Secured Parties (as defined in the Term
Intercreditor Agreement referred to below), including liens and security
interests granted to, and claims of, JPMorgan Chase Bank, N.A., and the lenders
pursuant to or in connection with the Credit Agreement dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time), among the Borrower, the lenders party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent and (ii) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and provisions of the Term Intercreditor Agreement dated as of
March 15] 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Intercreditor Agreement”), among
the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as Senior
Collateral Agent, and Cortland Capital Market Services LLC, as Junior Collateral
Agent. In the event of any conflict between



--------------------------------------------------------------------------------

the terms of the Term Intercreditor Agreement and the terms of this Agreement,
the terms of the Term Intercreditor Agreement shall govern.

9.23        Additional Grantors. Each Subsidiary of a Borrower that is required
to become a party to this Agreement pursuant to Section 5.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be discharged, diminished or otherwise affected (a) by the
addition or release of any other Grantor hereunder, (b) by any failure by the
Borrower or any Grantor to cause any Subsidiary of the Borrower to become a
Grantor hereunder or (c) by reason of the Collateral Agent’s or any of the other
Secured Party’s actions in effecting, or failure to effect, any such joinder, or
in releasing any Grantor hereunder, in each case, whether or not notice is given
or consent is obtained from any Grantor. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.

9.24        Releases.    (a) This Agreement and the security interest of the
Secured Parties on the Collateral provided hereunder shall terminate when all
the Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) have been paid in full in cash and the Lenders have no further commitment
to lend, at which time the Collateral Agent shall execute and deliver to the
Grantors or the Grantors’ designee, at the Grantors’ expense, all Uniform
Commercial Code termination statements and similar documents which the Grantors
shall reasonably request from time to time to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 9.23(a) shall be without recourse to or warranty by the Collateral
Agent.

(b)        A Guarantor shall automatically be released from its obligations
hereunder and the security interest of the Secured Parties in the Collateral of
such Guarantor shall be automatically released in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
to a person that is not an Affiliate of the Borrower in accordance with the
terms of the Credit Agreement; provided that the Required Lenders (or, if
required by the terms of the Credit Agreement, such greater percentage of the
Lenders specified in the Credit Agreement) shall have consented to such sale,
transfer or other disposition (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise. The security interest
of the Secured Parties in any Collateral that is sold, transferred or otherwise
disposed of in accordance with this Agreement, the Credit Agreement and the
other Loan Documents (including pursuant to a waiver or amendment of the terms
thereof) shall automatically terminate and be released, and such Collateral
shall be sold free and clear of the security interest created hereby. In
connection with any of the foregoing, the Collateral Agent shall execute and
deliver to the Grantors or the Grantors’ designee, at the Grantors’ expense, all
Uniform Commercial Code termination statements and similar documents (including
any such documents as may be reasonably necessary in connection with the entry
into by any Grantor of a Specified Vendor Receivables Financing) that the
Grantors shall reasonably request from time to time to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 9.23(b) shall be without recourse to or warranty by the
Collateral Agent.

9.25        Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although



--------------------------------------------------------------------------------

such obligations may be unmatured. The rights of each Secured Party under this
Section 9.24 are in addition to other rights and remedies (including other
rights of setoff) which such Secured Party may have.

9.26        Agreed Security Principles; Excluded Property. Notwithstanding
anything to the contrary in this Agreement, (a) the guaranty and grant of the
security interest by the Grantors hereunder that are Foreign Domiciled Grantors
and the Collateral of the Grantors hereunder that are Foreign Domiciled Grantors
shall be subject to Agreed Security Principles and all representations,
warranties, covenants and other provisions hereof shall be subject to the Agreed
Security Principles, (b) with respect to any property or asset of any Foreign
Domiciled Grantor, in the event of any irreconcilable conflict between this
Agreement and any other Security Document with respect to such property or
asset, the terms of such other Security Document shall govern and control and
(c) to the extent any provision of the Credit Agreement, this Agreement or any
of the other Security Documents excludes assets from the scope of the Collateral
(including any Excluded Property), or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent in the
Collateral, the representations, warranties and covenants made by any relevant
Grantor in this Agreement with respect to the creation, perfection or priority
(as applicable) of the security interest granted in favor of the Collateral
Agent shall be deemed not to apply to such excluded assets.

9.27        Parallel Debt Undertaking.

(a)          Purpose of the Parallel Debt Undertaking. The parallel debt
undertaking created hereunder (“Parallel Debt Undertaking”) (abstraktes
Schuldanerkenntnis) is constituted in order to secure the prompt and complete
satisfaction of any Obligations. The Parallel Debt Undertaking shall also cover
any future extension, prolongation, increase or novation of the Obligations.

(b)          Parallel Debt Undertaking. For the purposes of taking and ensuring
the continuing validity of Liens under those Security Documents subject to the
laws of (or to the extent affecting assets situated in) Germany, the Netherlands
and such other jurisdictions as the Secured Parties and the Grantors (each
acting reasonably) agree, notwithstanding any contrary provision in this
Agreement:

(i)          each Grantor undertakes (such undertakings, the “Parallel
Obligations”) to pay to the Collateral Agent amounts equal to all present and
future amounts owing by it to the Secured Parties under the Loan Documents
(“Original Obligations”);

(ii)          the Collateral Agent shall have its own independent right to
demand and receive payment of the Parallel Obligations;

(iii)          the Parallel Obligations shall, subject to subsection (iv) below,
not limit or affect the existence of the Original Obligations for which the
Secured Parties shall have an independent right to demand payment;

(iv)          notwithstanding subsections (ii) and (iii) above, payment by a
Grantor of its Parallel Obligations shall to the same extent decrease and be a
good discharge of the corresponding Original Obligations owing to the relevant
Secured Parties and payment by a Grantor of its Original Obligations to the
relevant Secured Parties shall to the same extent decrease and be a good
discharge of the Parallel Obligations owing by it to the Collateral Agent;

(v)          the Parallel Obligations are owed to the Collateral Agent in its
capacity as Collateral Agent for the Secured Parties and not as agent or
representative of any other person nor as trustee and the Parallel Debt Security
shall secure the Parallel Obligations so owing;



--------------------------------------------------------------------------------

(vi)          without limiting or affecting the Collateral Agent’s right to
protect, preserve or enforce its rights under any Security Document, the
Collateral Agent undertakes to each Secured Parties not to exercise its rights
in respect of the Parallel Obligations without the consent of the relevant
Secured Parties; and

(vii)          the Collateral Agent shall distribute any amount so received to
the Secured Parties in accordance with the terms of this Agreement and the Loan
Agreement (subject, in each case, to the terms of the Intercreditor Agreement)
as if such amounts had been received in respect of the Original Obligations.

(c)          Release (Sicherheitenfreigabe). Upon complete and irrevocable
satisfaction of the Secured Obligations, the Collateral Agent shall as soon as
reasonably practical at the cost and expense of the Grantors release the
Parallel Debt Undertaking.

ARTICLE X

NOTICES

10.1        Sending Notices. Any notice required or permitted to be given under
this Agreement shall be sent in accordance with Section 10.01 of the Credit
Agreement (with any notice to a Grantor (other than the Borrower) being sent
care of the Borrower).

10.2        Change in Address for Notices. Each of the Grantors, the Collateral
Agent, the Lender Representative and the Lenders may change the address for
service of notice upon it by a notice in writing to the other parties.

ARTICLE XI

THE COLLATERAL AGENT

Cortland Capital Market Services LLC has been appointed Collateral Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Lenders to the Collateral Agent
pursuant to the Credit Agreement, and that the Collateral Agent has agreed to
act (and any successor Collateral Agent shall act) as such hereunder only on the
express conditions contained in such Article VIII. Any successor Collateral
Agent appointed pursuant to Article VIII of the Credit Agreement shall be
entitled to all the rights, interests and benefits of the Collateral Agent
hereunder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Agreement as of the date first above written.

 

GRANTORS:  

HORIZON GLOBAL CORPORATION, as the Borrower

By:  

 

    Name:                  Title:   HORIZON GLOBAL AMERICAS, INC., as a
Guarantor By:  

                                                                       

    Name:     Title:   HORIZON INTERNATIONAL HOLDINGS LLC, as a Guarantor By:  

 

    Name:     Title:   HORIZON GLOBAL COMPANY LLC, as a Guarantor By:  

 

    Name:     Title:   CEQUENT UK LIMITED, a company incorporated in England and
Wales with company number 08081641, as a Guarantor By:  

 

    Name:     Title:  



--------------------------------------------------------------------------------

CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as a Guarantor By:  

 

                 Name:     Title:   CEQUENT NEDERLAND HOLDINGS B.V., a company
formed under the laws of the Netherlands, as a Guarantor By:  

 

    Name:     Title:   CEQUENT MEXICO HOLDINGS B.V.,   a company formed under
the laws of the Netherlands, as a Guarantor By:  

 

    Name:     Title:   CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V., a
limited liability company formed under the laws of Mexico, as a Guarantor By:  

 

    Name:     Title:   CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de
C.V., a limited liability company formed under the laws of Mexico, as a
Guarantor By:  

                                                                   

    Name:     Title:  



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC,

      as Collateral Agent

By:

 

 

   

Name:

   

Title:

 

CORRE PARTNERS MANAGEMENT, L.L.C as   Lender Representative

By:

 

                                                                     

   

Name:

   

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

GRANTORS; IDENTIFYING INFORMATION

 

       

Grantor

  

Jurisdiction of

Organization &

Type of

Organization

 

  

Organizational

Identification

Number

  

Federal Tax

Identification

Number



--------------------------------------------------------------------------------

EXHIBIT B

COLLATERAL RECORD LOCATIONS

 

     

Grantor

 

 

Location of Chief Executive Office

 

 

Location of Books and Records

 



--------------------------------------------------------------------------------

EXHIBIT C

INTELLECTUAL PROPERTY RIGHTS

PATENTS

PATENTS OWNED BY EACH GRANTOR

[For each Grantor state if no patents are owned. List in numerical order by
Patent No./Patent Application No.]

U.S. Patent Registrations

 

Grantor

 

 

Patent Numbers

 

 

Issue Date

 

U.S. Patent Applications

 

Grantor

 

 

Patent Application No.

 

 

Filing Date

 

Non-U.S. Patent Registrations

 

Grantor

 

 

Country

 

 

Issue Date

 

 

Patent No.

 

Non-U.S. Patent Applications

 

Grantor

 

 

Country

 

 

Filing Date

 

 

Patent Application No.

 



--------------------------------------------------------------------------------

Patent Licenses; Grantor as Licensor

U.S. Patents

 

Grantor/Licensor  

 

Licensee Name

and Address

 

 

Date of License/

Sublicense

 

  Issue Date   Patent No.

U.S. Patent Applications

 

Grantor/Licensor  

 

Licensee Name

and Address

 

 

Date of License/

Sublicense

 

  Date Filed   Application No.

Non-U.S. Patents

 

Grantor/Licensor  

  Country  

Licensee Name

and Address

 

 

Date of License/

Sublicense

 

Issue

Date

 

Non-U.S.

Patent No.

Non-U.S. Patent Applications

 

Grantor/Licensor  

  Country  

Licensee Name

and Address

 

 

Date of License/

Sublicense

 

Date

Filed

 

Application

No.



--------------------------------------------------------------------------------

Patent; Licenses; Grantor as Licensee

U.S. Patents

 

  Grantor/Licensee    

 

Licensor Name

and Address

 

Date of

License/ Sublicense

 

  Issue Date   Patent No.

U.S. Patent Applications

 

Grantor/Licensee  

 

Licensor Name

and Address

 

Date of

License/ Sublicense

 

  Date Filed   Application No.

Non-U.S. Patents

 

Grantor/Licensee  

  Country  

Licensor Name

and Address

 

 

Date of License/

Sublicense

 

Issue

Date

 

Non-U.S.

Patent No.

Non-U.S. Patent Applications

 

Grantor/Licensee  

  Country  

Licensor Name

and Address

 

 

Date of License/

Sublicense

 

Date

Filed

 

Application

No.

TRADEMARKS

OWNED TRADEMARK/TRADE NAMES

[For each Grantor state if no trademarks/trade names are owned. List in
numerical order by trademark registration/application no.]

U.S. Trademark Registrations

 

Grantor

  Mark  

Reg. Date

 

  Reg. No.



--------------------------------------------------------------------------------

U.S. Trademark Applications

 

Grantor

  Mark  

Filing Date

 

  Application No.

State Trademark Registrations

 

Grantor

  State  

Mark

 

  Reg. Date   Reg. No.

State Trademark Applications

 

Grantor

  State  

Mark

 

  Filing Date   Application No.

Non-U.S. Trademark Registrations

 

Grantor

  Country  

Mark

 

  Reg. Date   Reg. No.

Non-U.S. Trademark Applications

 

Grantor

  Country  

Mark

 

  Date Filed   Application No.

Trade Names

 

Grantor

  Country(s) Where Used   Trade Name



--------------------------------------------------------------------------------

Trademark Licenses; Grantor as Licensor

U.S. Trademarks

 

Grantor/Licensor    

 

Licensee Name

and Address

 

Date of

License/Sublicense

 

  U.S. Mark   Reg. Date   Reg. No.

U.S. Trademark Applications

 

Grantor/Licensor    

  Country  

Licensee Name

and Address

 

 

Date of License/

Sublicense

 

Date

Filed

 

Application

No.

Non-U.S. Trademarks

 

Grantor/Licensor  

  Country  

Licensee Name

and Address

 

Date of License/

Sublicense

 

  Non-U.S. Mark   Reg. Date   Reg. No.



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensor  

  Country  

Licensee Name

and Address

 

  Date of License/  

Sublicense

 

  Non-U.S. Mark   Date Filed  

Application

No.

D. Others

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Subject

Matter

Trademark Licenses; Grantor as Licensee

U.S. Trademarks

 

Grantor/Licensee   

 

Licensor Name

and Address

 

Date of Licensee/

Sublicensee

 

  U.S. Mark   Reg. Date   Reg. No.

U.S. Trademark Applications

 

Grantor/Licensee   

 

Licensor Name

and Address

 

Date of Licensee/

Sublicensee

 

  U.S. Mark  

Date

Filed

 

Application

No.

Non-U.S. Trademarks

 

Grantor/Licensee   

  Country  

Licensor Name

and Address

 

  Date of License/  

Sublicense

 

 

Non-U.S.

Mark

  Reg. Date   Reg. No.



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensee  

  Country  

    Licensor Name    

and Address

 

Date of License/

Sublicense

 

 

Non-U.S.

Mark

  Date Filed  

Application

No.

D. Others

 

Grantor/Licensee

 

Licensor Name

and Address

 

Date of License/

Sublicense

 

Subject

Matter

COPYRIGHTS

COPYRIGHTS OWNED BY EACH GRANTOR

[State for each Grantor if no copyrights are owned. List in numerical order by
Registration No.]

U.S. Copyright Registrations

 

Grantor

 

Title

 

  Reg. No.   Author

Pending U.S. Copyright Applications for Registration

 

Grantor

  Title  

Author

 

  Class   Date Filed

Non-U.S. Copyright Registrations

 

Grantor

  Title  

Author

 

  Class   Date Filed

Non-U.S. Pending Copyright Applications for Registration

 

Grantor

  Country   Title    Author    Class    Date Filed



--------------------------------------------------------------------------------

[State for each Grantor whether such Grantor is not a party to a
license/sublicense.]

Copyright Licenses; Grantor as Licensor

U.S. Copyrights

 

Grantor/Licensor    

 

Licensee Name

And Address

 

Date of Licensee/

Sublicense

 

Title of

U.S.

Copyright

 

  Author   Reg. No.

Non-U.S. Copyrights

 

    Grantor/Licensor    

 

Licensee Name

And Address

 

Date of Licensee/

Sublicense

 

Title of

U.S.

Copyright

 

  Author   Reg. No.

Copyright Licenses; Grantor as Licensee

U.S. Copyrights

 

Grantor/Licensor  

  

Licensee Name

And Address

  

Date of Licensee/

Sublicense

  

Title of

U.S.

Copyright

 

   Author    Reg. No.

Non-U.S. Copyrights

 

    Grantor/Licensor    

 

    Licensee Name    

and Address

  Country  

Date of

License/

Sublicense

 

 

Title of Non-U.S.

Copyright

  Author   Reg. No.



--------------------------------------------------------------------------------

EXHIBIT D

PLEDGED EQUITY

 

Owner

   Issuer   

Type of

Equity

Interests

  

Issued and Outstanding

Equity Interests of each

class;

Options, Warrants and

Similar Rights

 

  

Number (and

percentage)

of Pledged

Equity Interests

  

Certificate No.

(if any)

PLEDGED DEBT

 

 

Grantor

   Issuer/Borrower   

Original Amount; Principal

Amount Outstanding

   Date of Note



--------------------------------------------------------------------------------

EXHIBIT E

DEPOSIT ACCOUNTS

 

Grantor

 

Name of Institution and

Address

  Pledged Account Name    Pledged Account Number

SECURITIES ACCOUNTS

 

Grantor

 

Name of Institution and

Address

  Pledged Account Name    Pledged Account Number



--------------------------------------------------------------------------------

EXHIBIT F

AMENDMENT

This Amendment, dated            ,          is delivered pursuant to [Section
5.4] [Section 5.8] of the Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Agreement. The undersigned hereby certifies that the representations and
warranties in Article IV of the Agreement are and continue to be true and
correct. The undersigned further agrees that this Amendment may be attached to
that certain Second Lien Term Loan Guarantee and Collateral Agreement, dated as
of March 15, 2018, between the undersigned, as the Grantors, Corre Partners
Management, L.L.C., as the Lender Representative and Cortland Capital Market
Services LLC, as the Collateral Agent (as amended, restated, amended and
restatement, supplemented or otherwise modified from time to time prior to the
date hereof, the “Agreement”) and that the Collateral listed on Schedule I to
this Amendment shall be and become a part of the Collateral referred to in said
Agreement and shall secure all Obligations referred to in the Agreement.

 

                                                                                
          By: Name:                                     
                                        
Title:                                     
                                           



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of

Grantor

   Issuer   

Certificate

Number(s)

  

Number of

Shares

   Class of Stock   

Percentage of

Outstanding

Shares

                                                                                
                          

BONDS

 

Name of

Grantor

   Issuer    Number    Face Amount    Coupon Rate    Maturity                 
                                                                                
         

GOVERNMENT SECURITIES

 

Name of

Grantor

   Issuer    Number    Type    Face Amount    Coupon Rate    Maturity          
                                                                                
                                    

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor    Issuer    Description of Collateral   

Percentage Ownership

Interest

                                                                   

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Name of Grantor

   Description of Claim    Parties   

Case Number; Name of

Court where Case was

Filed

                                 



--------------------------------------------------------------------------------

Annex 1 to

Second Lien Term Loan Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                                         (the “Additional Grantor”), in favor of
CORTLAND CAPITAL MARKET SERVICES LLC, as Collateral Agent (in such capacity, the
“Collateral Agent”) for the banks and other financial institutions or entities
(the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, HORIZON GLOBAL CORPORATION (the “Borrower”), the Lenders, the
Collateral Agent and the other agents party thereto have entered into a Second
Lien Term Loan Credit Agreement, dated as of March 15, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the Second
Lien Term Loan Guarantee and Collateral Agreement, dated as of March 15, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”) in favor of the
Collateral Agent for itself and for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.22 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Exhibits A through E to the Guarantee and Collateral Agreement and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties,
as collateral security for the prompt and complete payment or performance when
due of the Obligations, a security interest in all of the Collateral (it being
understood that, as provided in the Guarantee and Collateral Agreement,
“Collateral” does not include any Excluded Property). The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Article IV of the Guarantee and Collateral Agreement with respect
to itself is true and correct in all material respects (other than in the case
of representations qualified by materiality, in which case such representations
shall be



--------------------------------------------------------------------------------

true and correct) on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.1

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:                                                                        

       Name:

       Title:

 

                                                             

1 

To the extent applicable, such Additional Grantor shall also provide an
Amendment in the form of Exhibit F



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Exhibit A

Supplement to Exhibit B

Supplement to Exhibit C

Supplement to Exhibit D

Supplement to Exhibit E



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Second Lien Term Loan Credit Agreement dated as of
March 15, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Horizon Global
Corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and Cortland Capital Market Services LLC, as Administrative Agent and
Collateral Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on the applicable IRS Form W-8BEN-E or
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:                                                            
                 

              Name:

              Title:

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Second Lien Term Loan Credit Agreement dated as of
March 15, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Horizon Global
Corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and Cortland Capital Market Services LLC, as Administrative Agent and
Collateral Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by the following forms from each of its partners/members
that is claiming the portfolio interest exemption: (i) the applicable IRS
Form W-8BEN-E or W-8BEN or (ii) an IRS form W-8IMY accompanied by the applicable
IRS form W-8 from each of such partner’s/ member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:                                                            
                         

              Name:

              Title:

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Lien Term Loan Credit Agreement dated as of
March 15, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Horizon Global
Corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and Cortland Capital Market Services LLC, as Administrative Agent and
Collateral Agent. For purposes of this exhibit, “Non-U.S. Participant” shall
mean a Participant that is not a U.S. Person.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on the applicable IRS Form W-8BEN-E or W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:                                                            
                             

              Name:

              Title:

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Second Lien Term Loan Credit Agreement dated as of
March 15, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Horizon Global
Corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and Cortland Capital Market Services LLC, as Administrative Agent and
Collateral Agent. For purposes of this exhibit, Non-U.S. Participant shall mean
a Participant that is not a U.S. Person.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by the following forms from each of its partners/members that is
claiming the portfolio interest exemption: (i) the applicable IRS Form W-8BEN-E
or W-8BEN or (ii) an IRS form W-8IMY accompanied by the applicable IRS form W-8
from each of such partner’s/ member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:                                                            
                             

              Name:

              Title:

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PERFECTION CERTIFICATE

(On file with Administrative Agent)



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] INTEREST ELECTION REQUEST

Cortland Capital Market Services LLC,

      as Administrative Agent

225 W. Washington St., 9th Floor

Chicago, Illinois 60606

Attention: Legal Department and Frances Real

(Telecopy: (312) 376-0751)

(Email: legal@cortlandglobal.com and

CPCAgency@cortlandglobal.com)

[DATE]

Ladies and Gentlemen:

The undersigned, HORIZON GLOBAL CORPORATION (the “Borrower), refers to the
Second Lien Term Loan Credit Agreement dated as of March 15, 2019 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and
Collateral Agent (the “Administrative Agent”) and hereby gives you notice,
irrevocably, pursuant to Section 2.08 of the Credit Agreement, that the
undersigned hereby requests to continue the Borrowing referred to below, and in
that connection sets forth below the information relating to such
[conversion][continuation] (the “Proposed Continuation”) as required by
Section 2.08 of the Credit Agreement:

(i)        The Proposed Continuation relates to the Borrowing originally made on
            , 20     (the “Outstanding Borrowing”) in the principal amount of
$         and currently maintained as an Eurocurrency Borrowing with an Interest
Period of [                    ] month[s].

(ii)        The effective date of the Proposed Continuation is [             ,
        ] (which is a Business Day).

(iii)        The Outstanding Borrowing shall be continued as a Borrowing of
Eurocurrency Loans with an Interest Period of [                    ] month[s].

Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, HORIZON GLOBAL CORPORATION by   

 

   Name:    Title:



--------------------------------------------------------------------------------

[FORM OF] CASH ELECTION REQUEST

Cortland Capital Market Services LLC,

      as Administrative Agent

225 W. Washington St., 9th Floor

Chicago, Illinois 60606

Attention: Legal Department and Frances Real

(Telecopy: (312) 376-0751)

(Email: legal@cortlandglobal.com and

CPCAgency@cortlandglobal.com)

[DATE]

Reference is hereby made to the Second Lien Term Loan Credit Agreement dated as
of March 15, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among HORIZON GLOBAL
CORPORATION (the “Borrower), the lenders from time to time party thereto and
CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and Collateral
Agent (the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

This notice constitutes a Cash Election Request and the Borrower hereby gives
you notice pursuant to Section 2.13 of the Credit Agreement that, in respect of
the Interest Payment Date first occurring after the date hereof it shall pay all
interest due on such Interest Payment Date in cash.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, HORIZON GLOBAL CORPORATION by   

 

   Name:      Title: